Exhibit 10.1
 
LOAN AGREEMENT
among
THE PERSONS IDENTIFIED ON
EXHIBIT A ATTACHED HERETO,
collectively, as Borrower,
and
THE LENDERS PARTY HERETO,
as Lenders,

and
EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent,
and
WACHOVIA CAPITAL MARKETS LLC,
EUROHYPO AG, NEW YORK BRANCH AND
ING REAL ESTATE FINANCE (USA) LLC,
as Joint Lead Arrangers and Book Managers,
and
THE DOCUMENTATION AGENTS
(as defined herein),
and
WACHOVIA BANK, NATIONAL ASSOCIATION AND
ING REAL ESTATE FINANCE (USA) LLC,
as Co-Syndication Agents
Date: As of July 11, 2008
 

 



--------------------------------------------------------------------------------



 



         
ARTICLE 1 CERTAIN DEFINITIONS
    1    
Section 1.1 Certain Definitions
    1  
Section 1.2 Types of Loans
    29  
 
       
ARTICLE 2 LOAN TERMS
    29    
Section 2.1 The Commitments, Loans and Notes
    29  
Section 2.2 Conversions or Continuations of Loans
    34  
Section 2.3 Interest Rate; Late Charge
    35  
Section 2.4 Terms of Payment
    36  
Section 2.5 Extension of Maturity Date
    38  
Section 2.6 Release
    39  
Section 2.7 Cash Management
    51  
Section 2.8 Payments; Pro Rata Treatment; Etc
    52  
Section 2.9 Yield Protection; Etc
    56  
Section 2.10 Agency Fee
    62  
Section 2.11 Offsets, etc
    62  
 
       
ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS
    62    
Section 3.1 Insurance
    62  
Section 3.2 Use and Application of Net Proceeds
    67  
Section 3.3 Casualty and Condemnation
    72  
 
       
ARTICLE 4 RESERVES; LETTERS OF CREDIT
    73    
Section 4.1 Intentionally Deleted
    73  
Section 4.2 Low DSCR Reserve Fund
    73  
Section 4.3 Reserve Funds and Security Accounts Generally
    73  
Section 4.4 Required Reserve Account
    74  
Section 4.5 Letters of Credit
    75  
 
       
ARTICLE 5 INTENTIONALLY DELETED
    76  
 
       
ARTICLE 6 LEASING MATTERS
    76    
Section 6.1 Representations and Warranties on Leases
    76  
Section 6.2 Approval Rights
    77  
Section 6.3 Covenants
    79  
Section 6.4 Tenant Estoppels
    80  
Section 6.5 Unfunded Tenant Allowances
    80  
 
       
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
    80    
Section 7.1 Organization and Power
    80  
Section 7.2 Validity of Loan Documents
    81  
Section 7.3 Liabilities; Litigation; Bankruptcy
    81  

 



--------------------------------------------------------------------------------



 



         
Section 7.4 Assessments
    81  
Section 7.5 Other Agreements; Defaults
    82  
Section 7.6 Compliance with Law
    82  
Section 7.7 Location of Borrower
    82  
Section 7.8 ERISA
    82  
Section 7.9 Margin Stock
    83  
Section 7.10 Tax Filings
    83  
Section 7.11 Solvency
    83  
Section 7.12 Full and Accurate Disclosure
    83  
Section 7.13 Single Purpose Entity
    83  
Section 7.14 Property Management
    86  
Section 7.15 No Conflicts
    87  
Section 7.16 Title
    87  
Section 7.17 Use of Property
    87  
Section 7.18 Flood Zone
    87  
Section 7.19 Insurance
    87  
Section 7.20 Certificate of Occupancy; Licenses
    87  
Section 7.21 Physical Condition
    88  
Section 7.22 Boundaries
    88  
Section 7.23 Separate Lots
    88  
Section 7.24 Survey
    88  
Section 7.25 Filing and Recording Taxes
    88  
Section 7.26 Investment Company Act
    89  
Section 7.27 Foreign Assets Control Regulations, Etc
    89  
Section 7.28 Organizational Structure
    89  
Section 7.29 Reciprocal Easement Agreement
    89  
Section 7.30 Patriot Act
    89  
Section 7.31 TIF Agreement Representations
    90  
Section 7.32 Ground Lease Representations
    90  
Section 7.33 Condominium Representations
    91  
 
       
ARTICLE 8 FINANCIAL REPORTING
    92    
Section 8.1 Financial Statements
    92  
Section 8.2 Accounting Principles
    93  
Section 8.3 Other Information
    93  
Section 8.4 Annual Budget
    93  
Section 8.5 Audits
    93  
 
       
ARTICLE 9 COVENANTS
    94    
Section 9.1 Due on Sale and Encumbrance; Transfers of Interests
    94  
Section 9.2 Taxes; Other Charges
    98  
Section 9.3 Control; Management
    99  
Section 9.4 Operation; Maintenance; Inspection; Appraisals
    99  
Section 9.5 Taxes on Security
    100  
Section 9.6 Legal Existence; Name, Etc
    100  

 



--------------------------------------------------------------------------------



 



         
Section 9.7 Intentionally Deleted
    100  
Section 9.8 Limitation on Other Debt
    100  
Section 9.9 Further Assurances
    100  
Section 9.10 Estoppel Certificates
    101  
Section 9.11 Notice of Certain Events
    101  
Section 9.12 Indemnification
    101  
Section 9.13 Payment for Labor and Materials
    102  
Section 9.14 Alterations
    102  
Section 9.15 Intentionally Deleted
    103  
Section 9.16 TIF Agreements
    103  
Section 9.17 Handicapped Access
    104  
Section 9.18 Zoning
    105  
Section 9.19 ERISA
    105  
Section 9.20 Books and Records; Inspection Rights
    105  
Section 9.21 Foreign Assets Control Regulations
    105  
Section 9.22 Title to the Property
    106  
Section 9.23 Reciprocal Easement Agreement
    106  
Section 9.24 Performance by Borrower
    106  
Section 9.25 Ground Lease Provisions
    106  
Section 9.26 Condominium Provisions
    109  
Section 9.27 Minimum DSCR
    111  
 
       
ARTICLE 10 EVENTS OF DEFAULT
    112    
Section 10.1 Payments
    112  
Section 10.2 Insurance
    112  
Section 10.3 Single Purpose Entity
    112  
Section 10.4 Taxes
    112  
Section 10.5 Prohibited Transfer
    112  
Section 10.6 Representations and Warranties
    112  
Section 10.7 Other Encumbrances
    112  
Section 10.8 Various Covenants
    112  
Section 10.9 Hedge Arrangements
    113  
Section 10.10 Credit Agreement
    113  
Section 10.11 Involuntary Bankruptcy or Other Proceeding
    113  
Section 10.12 Voluntary Petitions, Etc
    113  
Section 10.13 Indebtedness
    113  
Section 10.14 Dissolution
    113  
Section 10.15 Judgments
    113  
Section 10.16 Security
    114  
Section 10.17 Guarantor Documents
    114  
Section 10.18 Security Accounts
    114  
Section 10.19 Intentionally Deleted
    114  
Section 10.20 Ground Leases
    114  
Section 10.21 Condominium Documents
    114  
Section 10.22 Minimum DSCR
    114  
Section 10.23 Covenants
    114  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 11 REMEDIES
    115    
Section 11.1 Remedies — Insolvency Events
    115  
Section 11.2 Remedies — Other Events
    115  
Section 11.3 Administrative Agent’s Right to Perform the Obligations; Cure
    115  
 
       
ARTICLE 12 MISCELLANEOUS
    116    
Section 12.1 Notices
    116  
Section 12.2 Amendments, Waivers, Etc
    117  
Section 12.3 Limitation on Interest
    118  
Section 12.4 Invalid Provisions
    118  
Section 12.5 Reimbursement of Expenses
    118  
Section 12.6 Approvals; Third Parties; Conditions
    119  
Section 12.7 Lenders and Administrative Agent Not in Control; No Partnership
    119  
Section 12.8 Time of the Essence
    120  
Section 12.9 Successors and Assigns
    120  
Section 12.10 Renewal, Extension or Rearrangement
    120  
Section 12.11 Waivers
    120  
Section 12.12 Cumulative Rights
    120  
Section 12.13 Singular and Plural
    120  
Section 12.14 Phrases
    121  
Section 12.15 Exhibits and Schedules
    121  
Section 12.16 Titles of Articles, Sections and Subsections
    121  
Section 12.17 Publicity; Confidential Information
    121  
Section 12.18 Survival
    122  
Section 12.19 WAIVER OF JURY TRIAL
    122  
Section 12.20 Remedies of Borrower
    122  
Section 12.21 Governing Law
    123  
Section 12.22 Entire Agreement
    124  
Section 12.23 Counterparts
    124  
Section 12.24 Assignments and Participations
    125  
Section 12.25 Brokers
    127  
Section 12.26 Right of Set-off
    127  
Section 12.27 Intentionally Deleted
    128  
Section 12.28 Cooperation with Syndication
    128  
Section 12.29 Borrower Representative
    129  
 
       
ARTICLE 13 LIMITATIONS ON LIABILITY
    129    
Section 13.1 Limitation on Liability
    129  
Section 13.2 Joint and Several
    130  
Section 13.3 Contribution Among Borrowers
    130  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 14 ADMINISTRATIVE AGENT
    131    
Section 14.1 Appointment, Powers and Immunities
    131  
Section 14.2 Reliance by Administrative Agent
    132  
Section 14.3 Defaults
    132  
Section 14.4 Rights as a Lender
    135  
Section 14.5 Standard of Care; Indemnification
    135  
Section 14.6 Non-Reliance on Administrative Agent and Other Lenders
    135  
Section 14.7 Failure to Act
    136  
Section 14.8 Resignation of Administrative Agent
    136  
Section 14.9 Consents under Loan Documents
    136  
Section 14.10 Authorization
    137  
Section 14.11 Agency Fee
    137  
Section 14.12 Defaulting Lenders
    137  
Section 14.13 Liability of Administrative Agent
    139  
Section 14.14 Transfer of Agency Function
    139  

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

         
EXHIBIT A
  -   Borrowers, Individual Properties, Allocated Loan Amounts and Release Price
Factor
EXHIBIT B
  -   List of Competitors of Borrower
EXHIBIT C
  -   Form of Note
EXHIBIT D
  -   Form of Assignment and Acceptance
EXHIBIT E
  -   Form of Notice for Conversions and Continuations
EXHIBIT F
  -   Form of Subordination of Management Agreement
EXHIBIT G
  -   Form of Alteration Indemnity
EXHIBIT H
  -   Form of Future Advance Loan Documents
EXHIBIT I
  -   Form of Future Advance Title Insurance Policy
EXHIBIT J
  -   Form of Future Advance Opinions of Counsel
EXHIBIT K
  -   Form of Organizational Documents of Future Advance Borrower
 
       
SCHEDULE 1
  -   Commitments
SCHEDULE 1.1
  -   Legal Description of Mayfair Office Component
SCHEDULE 1.2
  -   Legal Description of Mayfair Retail Component
SCHEDULE 1.3
  -   Legal Description of Pioneer Office Component
SCHEDULE 1.4
  -   Legal Description of Pioneer Retail Component
SCHEDULE 1.5
  -   Legal Description of Southwest Office Component
SCHEDULE 1.6
  -   Legal Description of Southwest Retail Component
SCHEDULE 2.4(1)
  -   Wire Instructions
SCHEDULE 2.6
  -   Designated Release Parcels
SCHEDULE 4.6
  -   Required Repairs
SCHEDULE 6.1
  -   Rent Roll
SCHEDULE 6.3
  -   Leasing Guidelines
SCHEDULE 6.3(3)
  -   Subordination, Non-Disturbance and Attornment Agreement
SCHEDULE 6.5
  -   Unfunded Tenant Allowances
SCHEDULE 7.3
  -   Litigation
SCHEDULE 7.4
  -   Assessments
SCHEDULE 7.6(1)
  -   Non-Conforming Uses
SCHEDULE 7.6(3)
  -   Condemnation
SCHEDULE 7.23
  -   Separate Tax Lots
SCHEDULE 7.28
  -   Organizational Chart
SCHEDULE 7.29
  -   Reciprocal Easement Agreements
SCHEDULE 7.31
  -   TIF Agreements
SCHEDULE 7.32
  -   Ground Leases
SCHEDULE 7.33
  -   Condominium Documents
SCHEDULE 9.18
  -   Colony Square Zoning Request

 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     This Loan Agreement (this “Agreement”) is entered into as of July 11, 2008
among EACH OF THE PERSONS IDENTIFIED ON EXHIBIT A ATTACHED HERETO (collectively
or individually, as the context may require, “Borrower”); each of the lenders
that is a signatory hereto identified under the caption “LENDERS” on the
signature pages hereof and each lender that becomes a “Lender” after the date
hereof pursuant to Section 12.24(2); WACHOVIA CAPITAL MARKETS, LLC, EUROHYPO AG,
NEW YORK BRANCH and ING REAL ESTATE FINANCE (USA) LLC, as Joint Lead Arrangers
and Book Managers; the DOCUMENTATION AGENTS (as defined herein); WACHOVIA BANK,
NATIONAL ASSOCIATION and ING REAL ESTATE FINANCE (USA) LLC, as
Co-Syndication Agents; and EUROHYPO AG, NEW YORK BRANCH, as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, “Administrative Agent”).
ARTICLE 1
CERTAIN DEFINITIONS
     Section 1.1 Certain Definitions. As used herein, the following terms have
the meanings indicated:
     “Acceptable Indemnitor” means (a) with respect to any Individual Property
other than the Individual Property known as Columbiana Center located in
Columbia, South Carolina, each of (i) General Growth, (ii) GGPLP L.L.C., and/or
(iii) GGPLP and (b) with respect to Individual Property known as Columbiana
Center located in Columbia, South Carolina, each of (i) General Growth, (ii)
GGPLP L.L.C., (iii) GGPLP and/or (iv) GGP-Homart Inc., a Delaware corporation.
     “Acceptable Survey” means a current as-built land title survey prepared by
a licensed surveyor in the State where the Acquired Parcel, the Anchor Parcel
and the Exchange Parcel, as applicable, are located, in substantially the same
form as the survey delivered to Administrative Agent in connection with the
Loans on or prior to the applicable Closing Date, certified to Administrative
Agent and the title company that issued the applicable Title Insurance Policy
and otherwise reasonably acceptable in all material respects to Administrative
Agent and the title company that issued the applicable Title Insurance Policy.
     “Access Laws” has the meaning assigned to such term in Section 9.17(1).
     “Acquired Anchor Parcel” means one or more Anchor Parcel acquired by
Borrower after the applicable Closing Date in accordance with the terms and
conditions of Section 2.6(5).
     “Acquired Parcel” has the meaning assigned to such term in Section
2.6(4)(b)(v).
     “Acquisition Date” has the meaning assigned to such term in
Section 2.6(5)(a)
     “Additional Costs” has the meaning assigned to such term in
Section 2.9(1)(a).

 



--------------------------------------------------------------------------------



 



     “Adjusted LIBOR Rate” means, for any Interest Period for any LIBOR-based
Loan, a rate per annum (rounded upwards to the nearest 1/1,000 of 1%) determined
by Administrative Agent to be equal to the LIBOR Rate for such Interest Period
divided by 1 minus the Reserve Requirement (if any) for such Interest Period.
     “Advance Date” has the meaning assigned in Section 2.8(6).
     “Advanced Amount” has the meaning assigned in Section 14.12(2).
     “Affiliate” means with respect to any Person, another Person that directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), provided that, in any event, any
Person that owns directly or indirectly securities having 15% or more of the
voting power for the election of directors or other governing body of a
corporation or 15% or more of the partnership, membership or other ownership
interests of any other Person (in each case, other than as a limited partner or
non-managing member of such other Person) will be deemed to control such
corporation or other Person. Notwithstanding the foregoing, no individual shall
be an Affiliate solely by reason of his or her being a director, officer,
trustee or employee of Borrower.
     “Affiliate Pledgor” means any Person that is an Affiliate of General
Growth, GGPLP and/or GGPLP LLC having a market value net worth of at least
$500,000,000.
     “Agency Fee” means the agency fee agreed to by Borrower and Administrative
Agent pursuant to the Fee Letter.
     “Agreement” means this Loan Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.
     “Allocated Loan Amount” means, for each Individual Property, the amount set
forth on Exhibit A attached hereto.
     “Alteration” means any demolition, alteration, replacement, installation,
improvement or expansion of or to any Individual Property or any portion
thereof.
     “Alteration Indemnity” means an indemnity agreement in the form attached
hereto as Exhibit G from an Acceptable Indemnitor and otherwise satisfying the
requirements of Section 9.14.
     “Alteration Threshold” means, as to each Individual Property, an amount
equal to five percent (5%) of the original Allocated Loan Amount for the
applicable Individual Property, provided however, with respect to (a) Mayfair
Mall, the Alteration Threshold shall be calculated

2



--------------------------------------------------------------------------------



 



based on the sum of the aggregate Allocated Loan Amount for the Mayfair Retail
Component plus the Allocated Loan Amount for the Mayfair Office Component until
such time as the Mayfair Office Component is released pursuant to
Section 2.6(1), which following such release shall be calculated based on the
sum of the Allocated Loan Amount for only the Mayfair Retail Component;
(b) Pioneer Place, the Alteration Threshold shall be calculated based on the sum
of the aggregate Allocated Loan Amount for the Pioneer Retail Component plus the
Allocated Loan Amount for the Pioneer Office Component until such time as the
Pioneer Office Component is released pursuant to Section 2.6(1), which following
such release shall be calculated based on the sum of the Allocated Loan Amount
for only the Pioneer Retail Component; and (c) Southwest Mall, the Alteration
Threshold shall be calculated based on the aggregate Allocated Loan Amount for
the Southwest Retail Component plus the Allocated Loan Amount for the Southwest
Office Component until such time as the Southwest Office Component is released
pursuant to Section 2.6(1), which following such release shall be calculated
based on the Allocated Loan Amount for only the Southwest Retail Component.
     “Anchor Parcel” means any parcel of land, together with the improvements
thereon located, constituting an integral part of the shopping center of which
(a) the Individual Property is a part, (b) is not owned by the applicable
Borrower on the applicable Closing Date and (c) is not an Acquired Parcel.
     “Annual Budget” means the rolling forecast for the twelve (12) month period
following the month in which such forecast is due, including all planned Capital
Expenditures, for the applicable Individual Property prepared by applicable
Borrower for the period including the applicable Fiscal Year or other period,
which budget or forecast may change from month to month or otherwise
periodically (unless the Annual Budget is an Approved Annual Budget) in
accordance with the standard practices of Borrower and its Affiliates.
     “Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).
     “Applicable Interest Rate” has the meaning assigned in Section 2.3(1).
     “Applicable Laws” means all existing and future federal, State and local
laws, orders, ordinances, governmental rules and regulations and court orders
applicable to any Borrower and/or any Individual Property.
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the respective signature pages hereof or
such other office of such Lender (or of an Affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent and Borrower as the
office by which its Loans of such Type are to be made and maintained.
     “Applicable Margin” means (a) with respect to Base Rate Loans, 125 basis
points (1.25%) per annum; and (b) with respect to LIBOR-based Loans, two hundred
twenty-five basis points (2.25%) per annum.

3



--------------------------------------------------------------------------------



 



     “Appraisal” means an appraisal of an Individual Property obtained by
Administrative Agent at Borrower’s sole costs and expense, prepared by an
appraiser reasonably satisfactory to Administrative Agent and Borrower, which
appraisal must also (a) satisfy the requirements of Title XI of the Federal
Institution Reform, Recovery and Enforcement Act of 1989 and the regulations
promulgated thereunder (including the appraiser with respect thereto), (b) if
delivered in connection with Borrower’s exercise of its first Extension Option,
to be dated not more than sixty (60) days prior to the Initial Maturity Date and
(c) be otherwise in form and substance reasonably satisfactory to Administrative
Agent.
     “Approved Annual Budget” shall have the meaning set forth in Section 8.4.
     “Approved Entity” means General Growth, GGPLP, GGPLP L.L.C., GGP-TRS
L.L.C., a Delaware limited liability company, GGP/Homart, Inc., a Delaware
corporation, GGP/Homart II L.L.C., a Delaware limited liability company, GGP
Holding, Inc., a Delaware corporation, GGP Holding II, Inc., a Delaware
corporation, Price Development Company, Limited Partnership, a Maryland limited
partnership, The Rouse Company LP, a Delaware limited partnership, and The Rouse
Company Operating Partnership, LP, a Delaware limited partnership.
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business.
     “Arranger” means Wachovia Capital Markets LLC, Eurohypo AG, New York Branch
and ING Real Estate Finance (USA) LLC, as Joint Lead Arrangers.
     “Assignment and Acceptance” means an Assignment and Acceptance, duly
executed by the parties thereto, in substantially the form of Exhibit D hereto
(or such other form in substitution thereof reasonably acceptable to
Administrative Agent) and consented to by Administrative Agent in accordance
with Section 12.24(2).
     “Assignment of Leases” means collectively, those certain first priority
Assignments of Rents and Leases, executed by Borrower for the benefit of
Administrative Agent (on behalf of the Lenders), and pertaining to the Leases,
as the same may be modified or amended from time to time.
     “Award” means any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.
     “Bankruptcy Party” has the meaning assigned in Section 10.11.
     “Base Rate” means, for any day, a rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus 1/2 of 1% or (b) the Prime Rate for
such day. Each change in any interest rate provided for herein based upon the
Base Rate resulting from a change in the Base Rate shall take effect at the time
of such change in the Base Rate.
     “Base Rate Loans” means Loans that bear interest at rates based upon the
Base Rate.
     “Basle Accord” means Basel II.

4



--------------------------------------------------------------------------------



 



     “Basel II” means that certain revised at-risk capital framework published
by the Basel Committee on Banking Supervision in its paper entitled
“International Convergence of Capital Measurement and Capital Standards: a
Comprehensive Framework” in June, 2006, as amended, modified and in effect from
time to time.
     “Board of Directors” means the board of managers of the Condominium.
     “Borrower” means each of the Persons identified on Exhibit A attached
hereto, together with their respective successors and permitted assigns.
     “Borrower Party” means any Guarantor, any General Partner or Managing
Member, as the case may be, in Borrower, and any General Partner in any
partnership that is a General Partner in Borrower, at any level.
     “Borrower Representative”: means any one of the Borrowers designated by all
of the Borrowers for the purpose of giving and/or receiving notices under or
pursuant to this Agreement; on the date hereof, the Borrower Representative is
Price-ASG L.L.C.
     “Borrower’s Allocated Loan Amount” has the meaning assigned to such term in
Section 13.3.
     “Borrower’s Direction Right” has the meaning assigned to such term in
Section 2.7(2).
     “Breakage Costs” has the meaning assigned to such term in Section 2.9(5).
     “Business Day” means (a) any day other than a Saturday, a Sunday, or other
day on which commercial banks located in New York City are authorized or
required by law to remain closed and (b) in connection with a borrowing of, a
payment or prepayment of principal of or interest on, a Conversion of or into,
or an Interest Period for, a LIBOR-based Loan or a notice by Borrower with
respect to any such borrowing, payment, prepayment or Conversion, the term
“Business Day” shall also exclude a day on which banks are not open for dealings
in Dollar deposits in the London interbank market.
     “Calculated Debt Service” means, for any specified period of time, assumed
debt service payments equal to the greatest of (a), (b), and (c) where (a) is an
amount equal to the constant annual payment of principal plus interest required
to fully amortize, over a term of thirty (30) years commencing as of the date of
such calculation, a loan in an amount equal to the then outstanding principal
amount of principal which can be outstanding under the Notes, assuming such
amount were to bear interest at a rate determined by Administrative Agent as of
the date of such calculation equivalent to the yield, calculated by linear
interpolation (rounded upwards to the next 1/1,000 of 1%), on United States
Treasury obligations having maturities as close as possible to ten (10) years
from the date of such calculation, plus two hundred fifty basis points (2.50%),
where (b) is an amount equal to the aggregate principal and interest payments
that would be due using a 7.50% constant based on the then outstanding principal
amount, and where (c) is the annualized amount of interest and principal, if
any, that would be due under the Loans based upon the amount of interest and
principal, if any, payable by Borrower during the most recently ended calendar
quarter (provided, however, for the purpose of this clause (c), such
calculations shall take into account the benefit of any Hedge Agreements in
effect during the

5



--------------------------------------------------------------------------------



 



most recently ended period in question and shall result in an imputed amount,
rather than the actual payments by Borrower of principal and interest on the
outstanding principal amount during such period). All of such calculations shall
be confirmed by Administrative Agent.
     “Capital Expenditures” means for any period any amount applicable to any
Individual Property expended for items capitalized under GAAP (including, as
applicable, expenditures for building improvements or major repairs).
     “Cash Collateral Account” has the meaning assigned in the Cash Management
Agreement.
     “Cash Management Account” has the meaning assigned in the Cash Management
Agreement.
     “Cash Management Agent” means U.S. Bank, National Association, a national
banking association and its successors and assigns.
     “Cash Management Agreement” means that certain Cash Management Agreement to
be executed, dated and delivered by Borrower, Administrative Agent (on behalf of
the Lenders) and the Cash Management Agent on the Closing Date of the Initial
Advance, as the same may be modified, amended and/or supplemented and in effect
from time to time.
     “Casualty” has the meaning assigned in Section 3.3(a).
     “Casualty Consultant” has the meaning assigned in Section 3.2(2)(c).
     “Casualty Retainage” has the meaning assigned in Section 3.2(2)(d).
     “Change of Control” means any event, including, without limitation, the
voluntary or involuntary sale, conveyance, transfer or issuance, in one or more
transactions, of any direct or indirect beneficial ownership interests in any
Borrower which results in (i) General Growth and/or GGPLP not owning at least,
whether directly or indirectly, 50% or more of the beneficial ownership
interests in, and the rights to distributions from, such Borrower or (ii) any
Person other than General Growth and/or GGPLP having the responsibility for
managing and administering the day-to-day business and affairs of such Borrower
or (iii) in any other respects, any Person other than General Growth or GGPLP
directly or indirectly Controlling such Borrower . As used in this definition,
“Control” of one Person (the “controlled Person”) by another Person (the
“controlling Person”) means the possession, directly or indirectly, by the
controlling Person of the power or ability to direct or cause the direction of
the management or policies of the controlled Person, whether through the ability
to exercise voting power, by contract or otherwise (“Controlled” and
“Controlling” each have the meanings correlative thereto).
     “Closing Date” means the date of funding of the Initial Advance or the date
of funding of the Future Advance, as the case may be.
     “Colony Square Zoning Request” means the request described on Schedule 9.18
attached hereto.

6



--------------------------------------------------------------------------------



 



     “Commitment” means, as to each Lender, the obligation of such Lender to
make a Loan in a principal amount up to but not exceeding the amount set
opposite the name of such Lender on Schedule 1 under the caption “Commitment”
or, in the case of a Person that becomes a Lender pursuant to an assignment
permitted under Section 12.24(2), as specified in the respective instrument of
assignment pursuant to which such assignment is effected.
     “Competitor of Borrower” means any Person identified on Exhibit B attached
hereto and their respective successors and assigns.
     “Condemnation” means a temporary or permanent taking by any Governmental
Authority (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of such taking) as the result or in lieu or in
anticipation of the exercise of the right of condemnation or eminent domain, of
all or any part of any Individual Property, or any interest therein or right
accruing thereto, including any right of access thereto or any change of grade
affecting any Individual Property or any part thereof.
     “Condemnation Proceeds” has the meaning assigned to such term in Section
3.2(2).
     “Condominium” means the condominium known as Pioneer Place Condominium
formed pursuant to the Condominium Documents.
     “Condominium Charges” means all of the common charges or other amounts
payable by Borrower as a unit owner under the Condominium Documents.
     “Condominium Documents” means those certain documents more particularly
described on Schedule 7.33 attached hereto.
     “Continue”, “Continuation” and “Continued” refer to the continuation
pursuant to Section 2.2 of (a) a LIBOR-based Loan from one Interest Period to
the next Interest Period or (b) a Base Rate Loan at the Base Rate.
     “Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
the terms of this Agreement of one Type of Loan(s) into another Type of Loan(s),
which may be accompanied by the transfer by a Lender (at its sole and absolute
discretion) of a Loan from one Applicable Lending Office to another.
     “Corporate Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated February 24, 2006 among General Growth, GGPLP and GGPLP
L.L.C., as borrowers, and other Persons, that from time to time, are parties
thereto as amended by that certain Amendment to Second Amended and Restated
Credit Agreement dated December 14, 2007, as supplemented by that certain Waiver
Letter dated April 3, 2007 as the same my be hereafter amended, modified,
restated or otherwise supplemented from time to time.
     “Cure Amount” means the amount which if then applied as a repayment of the
Loan would result in a Debt Service Coverage Ratio greater than 1.20:1.00 for
the trailing twelve (12) month period.

7



--------------------------------------------------------------------------------



 



     “Cure Deposit” has the meaning set forth in the Cash Management Agreement.
     “Cure Deposit Account” has the meaning set forth in the Cash Management
Agreement.
     “Cure Event” means
     (i) if the applicable Trigger Event is an Event of Default, Administrative
Agent has waived in writing such Event of Default; and
     (ii) if the applicable Trigger Event is a Low DSCR Trigger Event, either
(A) a Low DSCR Cure Event has occurred or (B) Borrower has delivered to
Administrative Agent either an amount equal to the Cure Amount or Cure Amount
LOC in accordance with Section 3.3 of the Cash Management Agreement .
     “Cure Amount LOC” means a Letter of Credit in the face amount equal to the
Cure Amount.
     “Debt” means the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Notes together with all interest accrued and unpaid
thereon and all other sums due to the Lenders in respect of the Loans under the
Notes, this Agreement, the Mortgage or any other Loan Document.
     “Debt Service” means with respect to any particular period of time,
scheduled principal, if any, and interest payments due and payable during such
period under the Notes.
     “Debt Service Coverage Ratio” means, for the period of time for which the
calculation is being made, the ratio of Net Operating Income to Calculated Debt
Service. The Debt Service Coverage Ratio shall be calculated by Administrative
Agent based upon the most recent financial reports required to have been
submitted by Borrower under Section 8.1, which determination shall be conclusive
in the absence of manifest error.
     “Default Rate” means a rate per annum that is equal to the lesser of
(a) the Maximum Legal Rate or (b) the Applicable Interest Rate with respect to
such Loan plus 2%.
     “Defaulting Lender” has the meaning assigned in Section 14.12(1).
     “Designated Release Parcels” means Release Parcels identified on
Schedule 2.6.
     “Documentation Agent” means one or more Persons (but not more than three
(3) Persons) designated by Borrower.
     “Dollars” and “$” means lawful money of the United States of America.
     “DSCR Amortization Event” shall have the meaning assigned in
Section 2.4(2).
     “Eligible Assignee” means any of (i) a commercial bank organized under the
laws of the United States, or any State thereof, and having (x) total assets in
excess of $1,500,000,000 and (y) a combined capital and surplus of at least
$500,000,000; (ii) a commercial bank organized

8



--------------------------------------------------------------------------------



 



under the laws of any other country which is a member of the Organization of
Economic Cooperation and Development (“OECD”), or a political subdivision of any
such country, and having (x) total assets in excess of $1,500,000,000 and (y) a
combined capital and surplus of at least $500,000,000, provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of OECD; (iii) a life
insurance company organized under the laws of any State of the United States, or
organized under the laws of any country and licensed as a life insurer by any
State within the United States and having admitted assets of at least
$1,500,000,000; (iv) a nationally recognized investment banking company or other
financial institution in the business of making loans, or an Affiliate thereof
(other than any Person which is directly or indirectly a Borrower Party or
directly or indirectly an Affiliate of any Borrower Party) organized under the
laws of any State of the United States, and licensed or qualified to conduct
such business under the laws of any such State and having (1) total assets of at
least $1,500,000,000 and (2) a net worth of at least $500,000,000; (v) an
Approved Fund; (vi) or a Related Entity of Eurohypo; or (vii) Aareal Bank AG.
     “Endorsement” has the meaning assigned to such term in
Section 2.6(4)(b)(xiv).
     “Environmental Indemnity” means, collectively, each of those certain
Environmental Indemnity Agreements by the applicable Borrower in favor of
Administrative Agent and each of the Lenders, to be executed, dated and
delivered to Administrative Agent (on behalf of the Lenders) on the applicable
Closing Date, as the same may be modified, amended and/or supplemented and in
effect from time to time.
     “Environmental Laws” has the meaning assigned in the Environmental
Indemnity.
     “Environmental Report” has the meaning assigned to such term in Section
2.6(4)(b)(xii).
     “Equity Holder” has the meaning assigned to such term in Section 9.1(4).
     “Equity Transfer” has the meaning assigned to such term in Section 9.1(1).
     “Equipment” has the meaning assigned to such term in the Mortgage.
     “Eurohypo” means Eurohypo AG, New York Branch.
     “Event of Default” has the meaning assigned to such term in Article 10.
     “Excess Cash Flow” as defined in the Cash Management Agreement.
     “Exchange Parcel” has the meaning assigned to such term in
Section 2.6(4)(a).
     “Executive Order” has the meaning assigned to such term in the definition
of “Prohibited Person”

9



--------------------------------------------------------------------------------



 



     “Extended Maturity Date” has the meaning assigned to such term in
Section 2.5 hereof.
     “Extension Fee” means an amount, payable as set forth in Section 2.5(11)
hereof, equal to (a) with respect to the first Extension Option, 0.15% of the
outstanding principal amount of the Loans or (b) with respect to the second
Extension Option, 0.25% of the outstanding principal amount of the Loans.
     “Extension Notice” has the meaning assigned to such term in Section 2.5(1).
     “Extension Option” has the meaning assigned to such term in Section 2.5.
     “Extension Period” has the meaning assigned to such term in Section 2.5.
     “Extension Period Principal Payment Amount” means the amount, as calculated
by Administrative Agent and recalculated from time to time upon any repayment of
any portion of the outstanding principal balance of the Loan, equal to constant
monthly principal payments required to fully amortize, over a term of thirty
(30) years, a loan in an amount equal to the then outstanding principal amount
of the Loans, assuming the then outstanding principal amount of the Loans were
to bear interest at a rate equal to the greater of (i) a rate determined by
Administrative Agent as of the first day of the Extension Period equivalent to
the yield, calculated by linear interpolation (rounded upwards to the next
1/1,000 of 1%), on United States Treasury obligations having maturities as close
as possible to ten (10) years plus 250 basis points (2.5%) and (ii) the actual
interest rate on the Loans, provided that if there is more than one (1) Interest
Period, and/or any outstanding Base Rate Loans, at such time, the rate shall be
(A) the highest LIBOR Rate on any Loans at such time plus the Applicable Margin,
or (B) if there are outstanding Base Rate Loans, the Base Rate plus the
Applicable Margin, if such aggregate amount is higher than the aggregate amount
set forth in clause (A) above, in either case on the date of the calculation.
     “Extraordinary Revenues” means income received by any Borrower or MD
Guarantor, as the case may be, in connection with the ownership of its
applicable Individual Property which is nonrecurring in nature such as
consideration or payments received by such Borrower or such MD Guarantor, as the
case may be, from tenants in connection with the cancellation or termination of
their respective Leases; Extraordinary Revenues excludes Rents from Seasonal
Leases.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/1,000 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
of the quotations for such day for such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by it (rounded upwards, if necessary, to the nearest 1/1,000 of 1%).

10



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated the date hereof, between
Borrower and Administrative Agent with respect to certain fees payable by
Borrower in connection with the Loans, as the same may be modified or amended
from time to time.
     “Final Draw Date” means December 31, 2008 or such other date agreed upon by
Borrower and Administrative Agent.
     “Final Future Advance” has the meaning assigned to such term in Section
2.1(1)(b)(iv).
     “First Future Advance” has the meaning assigned to such term in Section
2.1(1)(b)(iv).
     “Flood Insurance Acts” has the meaning assigned to such term in Section
3.1(1)(g).
     “Flood Insurance Policies” has the meaning assigned to such term in Section
3.1(1)(g).
     “Flood Prone Area” has the meaning assigned to such term in
Section 3.1(1)(g).
     “Form W-8BEN” has the meaning assigned to such term in Section 2.9(6).
     “Form W-8ECI” has the meaning assigned to such term in Section 2.9(6).
     “Future Advance” means, individually and collectively, each of the First
Future Advance (if any), the Second Future Advance (if any), the Third Future
Advance (if any) and the Final Future Advance (if any).
     “Future Advance Borrower” means the Person who owns the applicable Future
Advance Property which is the subject of the applicable Future Advance. From and
after delivery of the applicable Future Advance Loan Documents, the applicable
Future Advance Borrower shall be a “Borrower” for all purposes under this
Agreement and the other Loan Documents.
     “Future Advance Lenders” has the meaning assigned to such term in Section
2.1(1)(b)(i).
     “Future Advance Loan Documents”: means with respect to each applicable
Future Advance Property, collectively, the applicable Future Advance Mortgage
and each of following documents to be executed and delivered by the applicable
Future Advance Borrower in accordance with the provisions of
Section 2.1(1)(b)(iv): (a) a replacement promissory note or notes to reflect the
increase in the outstanding principal balance of the Loan as a result of the
Future Advance executed by each Borrower and the applicable Future Advance
Borrower, (b) an amendment or joinder to this Agreement whereby the applicable
Future Advance Borrower assumes the obligations of a Borrower hereunder, (c) an
assignment of leases and rents made by the applicable Future Advance Borrower to
Administrative Agent for the benefit of the Lenders, (d) an environmental
indemnity agreement made by the applicable Future Advance Borrower to
Administrative Agent for the benefit of the Lenders, (e) an account control
agreement made by the applicable Future Advance Borrower to Administrative Agent
for the benefit of the Lenders and (f) an amendment or joinder to the Cash
Management Agreement, each of the documents

11



--------------------------------------------------------------------------------



 



identified in clauses (a) through and including (f) of this definition shall be
in form and substance substantially similar to the forms of such documents
attached hereto as Exhibit H.
     “Future Advance Mortgage”: that certain Mortgage, in form and substance
substantially similar to the form attached hereto as Exhibit H, to be made by
the applicable Future Advance Borrower to Administrative Agent for the benefit
of the Lenders and to be delivered in accordance with the provisions of
Section 2.1(1)(b)(iv).
     “Future Advance Property” means, unless changed by mutual agreement between
Borrower and Arrangers, (i) in connection with the First Future Advance, no
additional Properties, (ii) in connection with the Second Future Advance, at
Borrower’s option, either (A) the Properties identified as “Southwest Plaza”,
“Spring Hill”, “Pierre Bossiere” or (B) the Property identified as “North Town
Mall”, (iii) in connection with the Third Future Advance, any Property which was
not the subject of the Second Future Advance, and (iv) in connection with the
Final Future Advance, the Properties identified as “Oakwood”, “Birchwood Mall”
and “Mall of the Bluffs”; the Future Advance Properties may, subject to the
terms and conditions of Section 2.1(1)(b) become a “Individual Property” for all
purposes of this Agreement and the other Loan Documents from and after the date
of the applicable Future Advance.
     “GAAP” means generally accepted accounting principals in the United States
of America as in effect from time to time.
     “General Growth” means General Growth Properties, Inc., a Delaware
corporation.
     “General Partner” means the person executing any Borrower’s partnership
agreement or limited partnership agreement as general partner and its successors
thereunder as general partner of such Borrower as permitted under the Loan
Documents.
     “GGPLP” means GGP Limited Partnership, a Delaware limited partnership.
     “GGPLP L.L.C. ” means GGPLP L.L.C., a Delaware limited liability company.
     “Governmental Authority” means any governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, federal, state or local, or foreign having jurisdiction
over the matter or matters in question.
     “Ground Leases” means those certain leases more particularly described on
Schedule 7.32 attached hereto.
     “Ground Rent” means any rent, additional rent or other charge payable by
the tenants under the Ground Leases.
     “Guarantors” means, collectively, General Growth, GGPLP and GGPLP L.L.C.
     “Guaranty” means, collectively, (a) that certain Repayment Guaranty dated
as of the Closing Date of the Initial Advance made by Guarantors to
Administrative Agent (on behalf of the Lenders) (b) that certain Carry Costs
Guaranty dated as of the Closing Date of the Initial Advance made by Guarantors
to Administrative Agent (on behalf of the Lenders), (c) that certain

12



--------------------------------------------------------------------------------



 



Limited Guaranty dated as of the Closing Date of the Initial Advance made by
Guarantors to Administrative Agent (on behalf of the Lenders), (d) the Indemnity
Guaranty and (e) such other instruments of guaranty, if any, now or hereafter in
effect from a Guarantor to Administrative Agent (on behalf of the Lenders), each
may be amended, restated, replaced, supplemented or otherwise modified.
     “Hazardous Substances” has the meaning assigned in the Environmental
Indemnity.
     “Hedge Agreement” means any swap/cap agreement between GGPLP and/or General
Growth and one or more financial institutions providing for the transfer or
mitigation of interest risks either generally or under specific contingencies,
as the same may be modified, amended and/or supplemented and in effect from time
to time; provided, however, that any such agreement may not be secured by the
Liens and Security Documents securing the Loans.
     “Hedge Agreement Pledge” means, collectively, (a) that certain Assignment,
Pledge and Security Agreement dated as of the Closing Date of the Initial
Advance by Borrower to Administrative Agent (on behalf of the Lenders) and
(b) any other assignment, pledge and security agreement executed and delivered
by Borrower to Administrative Agent (on behalf of the Lenders) at any other time
Borrower elects or is required to enter into an Hedge Agreement, covering
Borrower’s right, title and interest in and to any such Hedge Agreement, as the
each may be modified, amended and/or supplemented and in effect from time to
time.
     “Improvements” has the meaning assigned in the Mortgage.
     “Indebtedness” means, for any Person, without duplication: (a) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (b) all unfunded amounts under a loan agreement, letter
of credit, or other credit facility for which such Person would be liable, if
such amounts were advanced under the credit facility, (c) all amounts required
to be paid by such Person as a guaranteed payment to partners, members (or other
equity holders) or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person is liable, and (f) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.
     “Indemnity Guaranty” means those certain Indemnity Guaranties of Payment
dated as of the Closing Date of the Initial Advance made by the applicable MD
Guarantor in favor of Administrative Agent on behalf of the Lenders, as the same
may be modified, amended, replaced and/or supplemented and in effect from time
to time.
     “Independent Director” or “Independent Manager” or if any Borrower is a
Maryland business trust, “Independent Trustee” means a natural Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager of Borrower and has not been at any time during the preceding five
(5) years: (a) a stockholder, director or manager (with the

13



--------------------------------------------------------------------------------



 



exception of serving as the Independent Director or Independent Manager or, if
any Borrower is a Maryland business trust, Independent Trustee, as applicable,
of Borrower), officer, employee, partner, member, attorney or counsel of
Borrower or an Affiliate of Borrower; (b) a creditor, customer, supplier or
other Person who derives any of its purchases or revenues from its activities
with Borrower or an Affiliate of Borrower; (c) a Person controlling, controlled
by or under common control with Borrower or any Affiliate of such Person or any
such stockholder, partner, member, creditor, customer, supplier or other Person;
or (d) a member of the immediate family by blood, marriage or otherwise, of any
such stockholder, director, manager, officer, employee, partner, member,
creditor, customer, supplier or other Person.
     A natural Person who satisfies the foregoing definition other than
subparagraph (b) shall not be disqualified from serving as an Independent
Director or Independent Manager or, or if any Borrower is a Maryland business
trust, Independent Trustee, as applicable, of Borrower if such individual is an
Independent Director or Independent Manager or Independent Trustee, or if any
Borrower is a Maryland business trust, as applicable, provided by a
nationally-recognized company that provides professional Independent Directors
or Independent Managers or Independent Trustees, and that also provides other
corporate services in the ordinary course of its business to Borrower and/or its
Affiliates or if such individual receives customary director’s fees for so
serving, subject to the limitation on fees set forth below.
     A natural Person who otherwise satisfies the foregoing shall not be
disqualified from serving as an Independent Director or Independent Manager or
Independent Trustee, as applicable, of Borrower if such individual is at the
time of initial appointment, or at any time while serving as a Independent
Director or Independent Manager or Independent Trustee, as applicable, of
Borrower, an Independent Director or Independent Manager or Independent Trustee,
as applicable, of one or more “Single Purpose Entities” that are Affiliates of
Borrower (other than any entity that owns a direct or indirect equity interest
in Borrower) if such natural Person is an Independent Director or Independent
Manager or Independent Trustee, as applicable, provided by a
nationally-recognized company that provides professional Independent Directors
or Independent Managers or Independent Trustees, or such individual does not
derive more than 5% of his or her annual income from serving as a director or
manager, as applicable, of Borrower or an Affiliate of Borrower for that year.
     “Individual Property” means each property identified on Exhibit A attached
hereto and after the applicable Future Advance, each applicable Future Advance
Property which becomes subject to the lien of the Mortgage, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by the
Mortgage, together with all rights pertaining to such Property and Improvements
as more particularly described in Mortgage.
     “Initial Advance” has the meaning assigned to such term in
Section 2.1(1)(a).
     “Initial Lenders” shall mean each Lender who has issued a Commitment with
respect to the Initial Advance.
     “Initial Maturity Date” means July 11, 2011.

14



--------------------------------------------------------------------------------



 



     “Insurance Premiums” has the meaning assigned to such term in
Section 3.1(2).
     “Insurance Proceeds” has the meaning assigned to such term in
Section 3.2(2).
     “Interest Period” means (a) with respect to any LIBOR-based Loan, each
period commencing on the date such LIBOR-based Loan is made or Converted from a
Base Rate Loan or (in the event of a Continuation) the last day of the
immediately preceding Interest Period for such Loan and ending on the
numerically corresponding day in the first, second, third or sixth calendar
month thereafter or, if available from all of the Lenders, in the seventh day
thereafter, as Borrower may select as provided in Section 2.8(5) and (b) with
respect to any Base Rate Loans, each period consisting of the number of days
designated by Borrower; provided that (i) each Interest Period that commences on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
(ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day; (iii) no Interest
Period for a LIBOR-based Loan shall have a duration of less than one month (or,
if available from all of the Lenders, seven days) and, if the Interest Period
for any LIBOR-based Loan would otherwise be a shorter period, such Loan shall
bear interest at the Base Rate plus the Applicable Margin for Base Rate Loans;
(iv) in no event shall any Interest Period extend beyond the Maturity Date; and
(v) there may be no more than eight (8) separate Interest Periods in respect of
LIBOR-based Loans outstanding from each Lender at any one time.
     “Interest Rate Hedge Period” has the meaning assigned to such term in the
Hedge Agreement Pledge.
     “Ivanhoe” means Ivanhoe Equities Fund V L.P., a Delaware limited
partnership.
     “Lease Buyout Payments” means Lease buy-out payments made by tenants in
connection with any surrender, cancellation or termination of its respective
Lease.
     “Lease Term Sheet” means a term sheet with the applicable tenant which
contains all of the economic and other material terms and conditions for a
proposed Lease in such detail reasonably acceptable to Administrative Agent.
     “Leases” means any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect), pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.
     “Leasing Guideline Schedule” means a leasing guideline schedule delivered
to and approved by Administrative Agent on or prior to the date hereto and
attached hereto as Schedule 6.3.

15



--------------------------------------------------------------------------------



 



     “Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities (including the Executive
Order and the Patriot Act) affecting Lenders, Borrower or any Individual
Property or any part thereof or the construction, use, Alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, Licenses and authorizations issued by Governmental Authorities
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower, at any time
in force affecting Borrower or any Individual Property or any part thereof,
including, without limitation, any which may (i) require repairs, modifications
or Alterations in or to any Individual Property or any part thereof, or (ii) in
any way limit the use and enjoyment thereof.
     “Lender” means, collectively, the Initial Lenders, the Future Advance
Lenders and each other Person who becomes a “Lender” hereunder pursuant to
Section 12.24, together with their respective successors and assigns.
     “Letter of Credit” means a clean, irrevocable and unconditional standby
letter of credit that is (1) (a) issued in favor of Administrative Agent (on
behalf of the Lenders) in the amount of any cash required pursuant to the terms
of this Agreement or any other Loan Document it is being substituted for,
(b) issued by an issuer having a paying office in the City of New York and
having a long term unsecured debt rating with respect thereto of “A” or better
by S&P (or any equivalent rating from Moody’s) or such other issuer as shall be
approved by Administrative Agent in its sole and absolute discretion,
(c) drawable, in whole or in part from time to time, by Administrative Agent
upon the presentment to the issuer of a clean sight-draft demanding such
payment, (d) an “evergreen” letter of credit that initially has an expiration
date of at least one (1) year from the date of deposit and is automatically
renewed from year to year or one which does not expire until at least thirty
(30) Business Days after the current scheduled Maturity Date, (e) freely
assignable by Administrative Agent at no cost and expense and (f) otherwise
reasonably satisfactory to Administrative Agent or (2) subject to clause (b)
above, otherwise in form and substance satisfactory to Administrative Agent.
     “LIBOR Rate” means, for any Interest Period for any LIBOR-based Loan, the
rate per annum appearing on Reuters Screen LIBOR 01 Page (formerly operated as
Page 3750 of the Dow Jones Markets Service (Telerate)) or any successor thereto,
as determined by Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market, at approximately 11:00 a.m. London time on the date two
(2) Business Days prior to the first day of such Interest Period as the rate for
the offering of Dollar deposits having a term comparable to such Interest
Period, provided that if such rate does not appear on such page, or if such page
shall cease to be publicly available, or if the information contained on such
page, in the reasonable judgment of Administrative Agent shall cease accurately
to reflect the rate offered by leading banks in the London interbank market as
reported by any publicly available source of similar market data selected by
Administrative Agent, the LIBOR Rate for such Interest Period shall be
determined from such substitute financial reporting service as Administrative
Agent customarily uses for similar loans made by Administrative Agent and as
Administrative Agent in its discretion shall determine.

16



--------------------------------------------------------------------------------



 



     “LIBOR-based Loans” means Loans that bear interest at rates based on rates
referred to in the definition of “LIBOR Rate”. No LIBOR-based Loan may be less
than $5,000,000.
     “Licenses” has the meaning assigned in Section 7.20.
     “Lien” means, with respect to any Individual Property, any interest, or
claim therein securing an obligation owed to, or a claim by, any Person other
than the owner of such Individual Property, whether such interest is based on
common law, statute or contract, including the lien or security interest arising
from a deed of trust, mortgage, assignment, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a Lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
Leases and other title exceptions and encumbrances affecting any Individual
Property.
     “Limited Guaranty” means that certain Limited Guaranty made by Guarantors
in favor of Administrative Agent on behalf of the Lenders, as the same may be
modified, amended, replaced and/or supplemented and in effect from time to time.
     “Loan Documents” means: (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Mortgage, (e) the Assignment of Leases, (f) the Subordination
of Management Agreement, if, as and when delivered, (g) the Environmental
Indemnity, (h) Hedge Agreement Pledge, (i) the Cash Management Agreement,
(j) Uniform Commercial Code financing statements, (k) such assignments of
Management Agreements, contracts and other rights as may be required under the
Commitment or otherwise requested by Administrative Agent, (l) the Fee Letter,
(m) the applicable Future Advance Loan Documents, if, as and when delivered,
(n) the Substitute Loan Documents, if, as and when delivered, (o) the Required
Reserve Account Agreement, (p) all other documents evidencing, securing,
governing or otherwise pertaining to the Loans, and (q) all amendments,
modifications, renewals, substitutions and replacements of any of the foregoing.
     “Loan Transactions” has the meaning assigned to such term in
Section 2.8(4).
     “Loan to Value Ratio” means the ratio, as of a particular date, in which
the numerator is equal to the then outstanding principal balance of the Debt and
the denominator is equal to the aggregate appraised value of all Remaining
Individual Properties as set forth in an Appraisal of each such Remaining
Individual Properties.
     “Loans” means the loans to be made by the Lenders to Borrower under this
Agreement and all other amounts evidenced or secured by the Loan Documents.
     “Lockbox Account” has the meaning assigned to such term in the Cash
Management Agreement.
     “Lockbox Agreement” means, collectively, each Account Control Agreement
(with Lockbox Services) among the applicable Borrower, Administrative Agent and
the applicable Lockbox Bank pertaining to the applicable Lockbox Account, as the
same may be modified, amended and/or supplemented and in effect from time to
time.

17



--------------------------------------------------------------------------------



 



     “Lockbox Bank” has the meaning assigned to such term in the Cash Management
Agreement.
     “Low DSCR Cure Event” means that the Debt Service Coverage Ratio for the
trailing twelve (12) month period shall be in excess of 1.25:1.00 for a period
of at least two (2) consecutive calendar quarters.
     “Low DSCR Trigger Event” means that the Debt Service Coverage Ratio for the
trailing twelve (12) month period measured as of the end of any calendar quarter
is less than 1.20:1.00.
     “Low DSCR Trigger Period” means the period of time commencing on the
occurrence of a Low DSCR Trigger Event and ending on the occurrence of a Low
DSCR Cure Event.
     “Majority Lenders” means (i) at any time that the outstanding principal
balance of the Loan is less than $1,500,000,000, Lenders holding at least 66.66%
of the aggregate outstanding principal amount of the Loans or, if the Loans
shall not have been made, at least 66.66% of the Commitments and (ii) at any
time that the outstanding principal balance of the Loan is equal to or greater
than $1,500,000,000, Lenders holding at least 51% of the aggregate outstanding
principal amount of the Loans or, if the Loans shall not have been made, at
least 51% of the Commitments.
     “Management Agreement” means with respect to any Individual Property, a
property management agreement between Qualifying Manager and Borrower with
respect to the management of such Individual Property by Manager entered into in
accordance with the terms of this Agreement or the other Loan Documents.
     “Manager” means with respect to any Individual Property, the property
manager engaged by the applicable Borrower pursuant to a Management Agreement
entered into in accordance with the terms of this Agreement and the other Loan
Documents, which property manager must be a Qualifying Manager.
     “Managing Member” means the Person executing any Borrower’s operating
agreement or limited liability agreement as managing member and its successors
thereunder as managing member of Borrower as permitted under the Loan Documents.
     “Material Adverse Effect” means a material adverse effect, as determined by
Administrative Agent in its reasonable judgment and discretion, on (a) as
specified herein, either any Individual Property or all Individual Properties,
taken together, or the business, operations, financial condition, prospects,
liabilities or capitalization of Borrower, (b) the ability of Borrower to
perform its obligations under any of the Loan Documents to which it is a party,
including the timely payment of the principal of or interest on the Loans or
other amounts payable in connection therewith, (c) the ability of the Guarantor
or any Borrower Party to perform its obligations under any of the Loan Documents
to which it is a party, (d) the validity or enforceability of any of the Loan
Documents and the rights and remedies of the Lenders and Administrative Agent
under any of the Loan Documents or (e) as specified herein, either the value of,
or cash flow (on a forecasted basis) from any Individual

18



--------------------------------------------------------------------------------



 



Property or all Individual Properties, taken together, or the ongoing Operating
Revenues and Operating Expenses of such Individual Property or all Individual
Properties, taken together.
     “Material Lease” means any Lease that demises 20,000 rentable square feet
or more of the applicable Individual Property.
     “Maturity Date” means the earlier of (a) the Initial Maturity Date or upon
an exercise of the first Extension Option set forth in Section 2.5, the first
Extended Maturity Date, or upon the exercise of the second Extension Option set
forth in Section 2.5, the second Extended Maturity Date or (b) any date on which
all of the Loans are required to be paid in full, by acceleration or otherwise,
under this Agreement or any of the other Loan Documents.
     “Maximum Deductible” means, except as otherwise set forth in
Section 3.1(1), $500,000.
     “Maximum Future Advance Amount” has the meaning assigned to such term in
Section 2.1(1)(b).
     “Maximum Legal Rate” means the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
     “Mayfair Office Component” means the Individual Property known as Mayfair
Office located in Wauwatosa, Wisconsin that consists of an office tower and is
further described on Schedule 1.1 attached hereto.
     “Mayfair Retail Component” means the Individual Property known as Mayfair
Mall located in Wauwatosa, Wisconsin, other than the Mayfair Office Component
and further described on Schedule 1.2 attached hereto.
     “MD Borrower” means, collectively or individually, as the case may be, OM
Borrower, LLC, a Delaware limited liability company, and Mondawmin Borrower,
LLC, a Delaware limited liability company.
     “MD Guarantor” means collectively or individually, as the case may be,
Mondawmin Business Trust, a Maryland business trust, and Owings Mills Limited
Partnership, a Maryland limited partnership.
     “Minimum DSCR” has the meaning assigned to such term in Section 9.27.
     “Minimum DSCR Event” has the meaning assigned to such term in Section 9.27.
     “Mortgage” means collectively or individually context may require, those
certain first priority (a) Mortgages, Assignment of Leases and Rents, Security
Agreement and Fixture Filing and Deeds of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, executed by the applicable Borrower in
favor of Administrative Agent (on behalf of the

19



--------------------------------------------------------------------------------



 



Lenders), encumbering the applicable Individual Property and any amendments,
modifications, renewals, substitutions, consolidations, severances and
replacements thereof, (b) Indemnity Deeds of Trust, Assignment of Leases and
Rents, Fixture Filing and Security Agreement executed by the applicable MD
Guarantor in favor of Administrative Agent (on behalf of the Lenders),
encumbering the applicable Individual Property and any amendments,
modifications, renewals, substitutions, consolidations, severances and
replacements thereof and (c) the applicable Future Advance Mortgage, if, as, and
when executed pursuant to the provisions of Section 2.1(1)(b)(iv) by the
applicable Future Advance Borrower in favor of Administrative Agent (on behalf
of the Lenders), encumbering the applicable Future Advance Property and any
amendments, modifications, renewals, substitutions, consolidations, severances
and replacements thereof.
     “Net Operating Income” means the amount by which Operating Revenues exceed
Operating Expenses.
     “Net Proceeds” has the meaning assigned to such term in Section 3.2(2).
     “Net Proceeds Deficiency” has the meaning assigned to such term in Section
3.2(2)(f).
     “Notes” means, collectively, each of the promissory notes made by Borrower
payable to each Lender as provided for in Section 2.1(4) and all promissory
notes delivered in substitution or exchange therefor, in each case as the same
may be consolidated, replaced, severed, modified, amended or extended from time
to time.
     “Notice of Default” has the meaning assigned to such term in
Section 14.3(1).
     “NYSCRS” means New York State Common Retirement Fund.
     “Operating Expenses” means the total of all expenditures by each Borrower,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and management of the applicable Individual Property for the
applicable period, including without limitation, utilities, repairs and
maintenance (other than repairs or maintenance which are Capital Expenditures),
Insurance Premiums, Other Charges, license fees, Taxes, advertising expenses,
management fees equal to three percent (3%) of base Rents and percentage Rents,
payroll and related taxes, computer processing charges, operational equipment or
other lease payments permitted by this Agreement, and other similar costs, and a
Capital Expenditure charge of $0.20 per square foot but excluding depreciation,
Debt Service, Capital Expenditures, contributions to the Reserve Funds
applicable to the Individual Property and sales, use and occupancy or other
taxes on receipts required to be accounted for by the applicable Borrower to any
Governmental Authority.
     “Operating Revenues” means all income, computed in accordance with GAAP,
derived from the ownership and operation of each Individual Property from
whatever source, including, but not limited to, Rents, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits, and
other required pass-throughs or other reimbursements paid by tenants under
Leases of any nature but excluding Extraordinary Revenues (other than Lease
Buyout Payments which shall be included in Operating Revenues in an amount equal
to the monthly rent that would have otherwise been

20



--------------------------------------------------------------------------------



 



due under the terminated Lease until such termination payment is fully utilized
or the applicable portion of the Individual Property is re-leased, but in no
event shall Lease Buyout Payments included in Operating Revenues at any one time
exceed five percent (5%) of Operating Revenues), sales, use and occupancy or
other taxes on receipts required to be accounted for by the applicable Borrower
to any Governmental Authority, refunds and uncollectible accounts, proceeds from
occasional sales of obsolete furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income insurance),
Awards (other than Awards for temporary takings), unforfeited security deposits,
utility and other similar deposits and any disbursements to the applicable
Borrower from the Reserve Funds. Operating Revenues shall not be diminished as a
result of the Mortgage or the creation of any intervening estate or interest in
any applicable Individual Property or any part thereof. In calculating Operating
Revenues, the effects, if any, of “straight lining” of Rents shall be
eliminated.
     “Other Charges” means all maintenance charges, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
applicable Individual Property, now or hereafter levied or assessed or imposed
against the applicable Individual Property or any part thereof.
     “Patriot Act” means collectively all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107 56).
     “Partial Release” has the meaning assigned to such term in
Section 2.6(1)(a).
     “Partial Release Date” has the meaning assigned to such term in Section
2.6(1)(a)(i).
     “Partial Release Factor” means with respect to the applicable Individual
Property, the percentage set forth on Exhibit A attached hereto.
     “Partial Release Price” means, with respect to each Individual Property, an
amount equal to the product of (a) the Allocated Loan Amount for such Individual
Property and (b) the Partial Release Factor. The Partial Release Price of any
Individual Property shall be reduced by the amount of any Partial Release Price
Credit not previously applied to reduce the Partial Release Price of any other
Individual Property.
     “Partial Release Price Credit” means the sum of (a) the excess of (i) the
amount actually paid by Borrower to Lender pursuant to Section 2.6(1)(a)(ii)
over (ii) the Partial Release Price for an Individual Property required to be
paid to Administrative Agent, which excess has not been previously applied
toward the Partial Release Price of another Individual Property and (b) any
voluntary prepayment of the Loans made in accordance with Section 2.4(4) (other
than a prepayment pursuant to the Required Reserve Account Agreement) that does
not result in the release of an Individual Property from the Lien of the
Mortgage, which prepayment has not been previously applied toward the Partial
Release Price of another Individual Property including a Special Release.
     “Participant” has the meaning assigned in Section 12.24(3)(a).

21



--------------------------------------------------------------------------------



 



     “Payment Date” means the first Business Day of each calendar month.
     “Payor” has the meaning assigned in Section 2.8(6).
     “Permitted Encumbrances” means collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy relating to each Individual
Property or any part thereof, (c) Liens, if any, for Taxes and Other Charges
imposed by any Governmental Authority not yet due or delinquent, (d) Liens with
respect to purchases of equipment or Leases of equipment entered into by the
applicable Borrower, as lessee, in the ordinary course of business of owning and
operating the applicable Individual Property and permitted (if applicable) by
subsection (o) of the definition of Single Purpose Entity which Liens shall only
encumber the equipment which was the subject of such purchase or Lease,
(e) Liens being contested by the applicable Borrower in accordance with the
terms of this Agreement or the other Loan Documents, (f) Liens which are
expressly permitted under the terms of this Agreement or the other Loan
Documents, and (g) such other title and Survey exceptions as Administrative
Agent has approved or may approve in writing in Administrative Agent’s sole
discretion, which in the aggregate do not have a Material Adverse Effect on the
applicable Individual Property.
     “Permitted Investments” has the meaning set forth in the Cash Management
Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.
     “Personal Property” has the meaning set forth in the Mortgage.
     “Physical Conditions Report” means a report prepared by a company
reasonably satisfactory to Administrative Agent regarding the physical condition
of each Individual Property, reasonably satisfactory in form and substance to
Agent.
     “Pioneer Office Component” means the portion of the Individual Property
known as Pioneer Place, located in Portland Oregon consisting of the office
tower on Block 60 and the leasehold estate exclusively used for parking by
occupants of such office tower on Block 51 and further described on Schedule 1.3
attached hereto.
     “Pioneer Retail Component” means the portion of Individual Properties known
as the “Atrium Building” and the “Rotunda Building”, both part of Pioneer Place,
located in Portland Oregon other than the Pioneer Office Component and further
described on Schedule 1.4 attached hereto.
     “Policy” or “Policies” shall have the meaning assigned to such terms in
Section 3.1(2).
     “Potential Default” means the occurrence of any event which, if not cured
by Borrower within the applicable cure periods (if any) set forth in Article 10,
would constitute an Event of Default.

22



--------------------------------------------------------------------------------



 



     “Prepayment Account” has the meaning assigned to such term as set forth in
Section 2.4(5).
     “Prepayment Premium” means an amount equal to (a) 1.00% of the amount
prepaid during the period from the Closing Date of the Initial Advance through
and including January 10, 2009; (b) 0.75% of the amount prepaid during the
period from January 11, 2009 through and including July 10, 2009; (c) 0.50% of
the amount prepaid during the period from July 11, 2009 through and including
January 10, 2010; and (d) zero ($0) with respect to a prepayment made at any
time after January 11, 2010; provided, however, in the event that no portion of
the Debt is prepaid by Borrower prior to January 11, 2009, no Prepayment Premium
shall be applicable to or payable in connection with the first twenty-five
percent (25%) of the original principal amount of the Loans thereafter prepaid
by Borrower whenever paid; no Prepayment Premium shall be payable in connection
with a prepayment pursuant to Section 3.2(a)(i) of the Required Reserve Account
Agreement.
     “Prime Rate” means from time to time, the rate of interest established by
Eurohypo at its principal office as its prime commercial lending rate, it being
understood that such prime commercial rate is a reference rate and does not
necessarily represent the lowest or best rate being charged by Eurohypo to any
customer.
     “Prohibited Person” means any Person:
     (a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);
     (b) that is owned or controlled by, or acting for or on behalf of, any
Person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (c) with whom any Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;
     (d) who is known to Borrower to commit, threaten or conspire to commit or
support “terrorism”, as defined in the Executive Order;
     (e) that is named as a “specially designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or
     (f) who is known to Borrower to be an Affiliate of a Person listed above.
     “Prohibited Transfer” has the meaning assigned to such term in
Section 9.1(1).
     “Properties” means, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

23



--------------------------------------------------------------------------------



 



     “Property” means, as the context may require, the Properties or an
Individual Property.
     “Property Documents” has the meaning assigned to such term in
Section 9.1(7).
     “Property Transfer” has the meaning assigned to such term in Section
9.1(1)(a).
     “Proposed Lender” has the meaning assigned to such term in Section 2.9(7).
     “Public Shareholders” means any (i) Person that owns interests in the
subject entity that are traded on a national or international securities
exchange such as the New York Stock Exchange, (ii) a Person holding a
convertible debt debenture issued by an Approved Entity and (iii) any Person
holding a limited partnership interest in GGPLP which is convertible into shares
of General Growth.
     “Qualified Insurer” has the meaning assigned to such term in
Section 3.1(2).
     “Qualified Pledgee” means one or more of the following: (i) a real estate
investment trust, bank, saving and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan provided
such entity (A) has total assets (in name or under management) in excess of
$1,500,000,000, and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $500,000,000;
and (B) is regularly engaged in the business of making or owning commercial real
estate loans or commercial loans secured by a pledge of interests in a mortgage
borrower or owning and operating commercial mortgage properties, (ii) an entity
reasonably approved in writing by Administrative Agent.
     “Qualifying Manager” means (a) Sponsor or any Affiliate of Sponsor or
(ii) any Person reasonably acceptable to Administrative Agent retained by the
applicable Borrower to manage one or more Individual Properties.
     “Reciprocal Easement Agreement” means, individually or collectively, as the
case may be, those certain agreements more specifically identified on
Schedule 7.29.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States of America (or any successor), as the same
may be modified and supplemented and in effect from time to time.
     “Regulatory Change” means, with respect to any Lender, any change after the
date hereof in Federal, state or foreign law or regulations (including, without
limitation, Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks including such
Lender of or under any Federal, state or foreign law or regulations (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.
     “Related Entity” means, as to any Person, (a) any Affiliate of such Person;
(b) any other Person into which, or with which, such Person is merged,
consolidated or reorganized, or which

24



--------------------------------------------------------------------------------



 



is otherwise a successor to such Person by operation of law, or which acquires
all or substantially all of the assets of such Person; (c) any other Person
which is a successor to the business operations of such Person and engages in
substantially the same activities; or (d) any Affiliate of the Persons described
in clauses (b) and (c) of this definition.
     “Release Parcel” shall have the meaning set forth in Section 2.6(2).
     “Released Property” has the meaning assigned in Section 2.6(1)(a)(i).
     “Remaining Individual Property” means, at any given time, each Individual
Property then encumbered by the Lien of the Mortgage and the other Security
Documents.
     “Remaining Property” shall have the meaning set forth in Section 2.6(2)(k).
     “Rent Roll” has the meaning assigned in Section 6.1(1).
     “Rents” means, with respect to each Individual Property, all rents
(including, without limitation, percentage rents and rents from Seasonal
Leases), rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to such Individual Property, and proceeds,
if any, from business interruption or other loss of income insurance.
     “Requesting Lender” has the meaning assigned in Section 2.9(7).
     “Required Payment” has the meaning assigned in Section 2.8(6).
     “Required Reserve Account” has the meaning assigned in the Required Reserve
Account Agreement.
     “Required Reserve Account Agreement” means that certain Required Reserve
Account Agreement among Borrower and Administrative Agent (on behalf of the
Lenders) on the Closing Date of the Initial Advance, as the same may be
modified, amended and/or supplemented and in effect from time to time.
     “Required Reserve Account Contribution” has the meaning assigned in the
Required Reserve Account Agreement.
     “Reserve Funds” means the Low DSCR Reserve Fund and the Required Reserve
Account.
     “Reserve Requirement” means, for any Interest Period for any LIBOR-based
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding $1,000,000,000 against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall include any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (i) any category of liabilities that includes
deposits by reference to which the LIBOR Rate for any Interest Period for any
LIBOR-based Loans is to be

25



--------------------------------------------------------------------------------



 



determined as provided in the definition of “LIBOR Rate” or (ii) any category of
extensions of credit or other assets that includes LIBOR-based Loans.
     “Restoration” means the repair and restoration of any Individual Property
after a Casualty or Condemnation as nearly as possible to the condition such
Individual Property was in immediately prior to such Casualty or Condemnation,
with such Alterations as may be reasonably approved by Administrative Agent.
     “Seasonal Leases” means license, occupancy or other agreements entered into
by Borrower in the ordinary course of operating any Individual Property
(provided that multi-property agreements including the Individual Property shall
not be disqualified) currently used as a shopping mall, including license,
occupancy or other agreements, if any, for kiosks, push-carts and other similar
merchandising methods, sponsorship, advertising and promotional methods.
     “Second Future Advance” has the meaning assigned to such term in Section
2.1(1)(b)(iv).
     “Security Accounts” means, collectively, the Cash Management Account, the
Cash Collateral Account and the Reserve Funds.
     “Security Documents” means collectively, the Mortgage, the Hedge Agreement
Pledge, the Lockbox Agreement, the Cash Management Agreement and all Uniform
Commercial Code financing statements required by this Agreement, the Mortgage,
the Hedge Agreement Pledge, the Lockbox Agreement or the Cash Management
Agreement to be filed with respect to the applicable security interests.
     “Single Purpose Entity” means any Person that complies with the provisions
of Section 7.13.
     “Site Assessment” means an environmental engineering report for each
Individual Property prepared by an engineer engaged by Administrative Agent at
Borrower’s expense, and in a manner reasonably satisfactory to Administrative
Agent, based upon an investigation relating to and making appropriate inquiries
concerning the existence of Hazardous Substances on or about the applicable
Individual Property, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with good customary and commercial
practice.
     “Southwest Office Component” means the portion of Individual Property known
as Southwest Mall located in Littleton, Colorado consisting of an office tower
and further described on Schedule 1.5 attached hereto.
     “Southwest Retail Component” means the Individual Property known as
Southwest Mall located in Littleton, Colorado other than the Southwest Office
Component and further described on Schedule 1.6 attached hereto.
     “Special Advance Lender” has the meaning assigned in Section 14.12(1).

26



--------------------------------------------------------------------------------



 



     “Special Release” has the meaning assigned to such term in the Required
Reserve Account Agreement.
     “Sponsor” means, individually, or jointly, as the case may be, General
Growth and GGPLP.
     “State” means, with respect to each Individual Property, the state of or
commonwealth in which the applicable Individual Property or any part thereof is
located.
     “Stated Reason” has the meaning assigned in Section 6.4(1).
     “Subordination of Management Agreement” means an assignment of management
agreement and subordination of management fees among Borrower, Manager and
Administrative Agent (on behalf of the Lenders) in the form attached hereto as
Exhibit F if, as and when required to be delivered in accordance with this
Agreement.
     “Substitute ALR” shall have the meaning set forth in the definition of
“Substitute Loan Documents.”
     “Substitute Loan Documents” means an executed and acknowledged deed of
trust (or, if customary in the State, a spreader agreement which spreads the
Lien of the Mortgage to the Acquired Parcel or the Acquired Anchor Parcel, as
applicable) (the “Substitute Mortgage”), an assignment of leases and rents (or a
spreader agreement which spreads the Lien of the Assignment of Leases to the
Acquired Parcel or the Acquired Anchor Parcel, as applicable) (the “Substitute
ALR”) and UCC-1 fixture filing with respect to the Acquired Parcel or the
Acquired Anchor Parcel, as applicable, together with a letter from the
applicable Borrower countersigned by a title insurance company acknowledging
receipt of such Substitute Mortgage, Substitute ALR and UCC-1 fixture filing and
agreeing to record or file, as applicable, such Substitute Mortgage, Substitute
ALR and, with regard to the UCC-1 fixture filing, if recordation or a system of
filing is accepted or established in the applicable jurisdiction, the UCC-1
fixture filing in the real estate records for the county in which the Acquired
Parcel or the Acquired Anchor Parcel, as applicable is located so as to
effectively create upon such recording and filing valid and enforceable Liens
upon the Acquired Parcel or the Acquired Anchor Parcel, as applicable, of the
requisite priority, in favor of Lender (or such other trustee as may be desired
under local law), subject only to the Permitted Encumbrances and such other
Liens as are permitted pursuant to the Loan Documents. The Substitute Mortgage,
Substitute ALR and UCC-1 fixture filing shall be the same in form and substance
as the counterparts of such documents executed and delivered on the Closing Date
of the Initial Advance subject to modifications reflecting the Acquired Parcel
or the Acquired Anchor Parcel, as applicable as the applicable Individual
Property that is the subject of such documents.
     “Substitute Mortgage” shall have the meaning set forth in the definition of
“Substitute Loan Documents.”
     “Substitution” shall have the meaning set forth in Section 2.6(4)(a).
     “Substitution Date” shall have the meaning set forth in
Section 2.6(4)(b)(i).

27



--------------------------------------------------------------------------------



 



     “Survey” means, with respect to each Individual Property, a current survey
of such Individual Property prepared by a surveyor licensed in the sate and
reasonably satisfactory to Administrative Agent and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
survey reasonably satisfactory to Administrative Agent.
     “Syndication” has the meaning assigned to in Section 12.28.
     “Taxes” means, with respect to each Individual Property, all real estate
and personal property taxes, assessments, water rates or sewer rents, now or
hereafter levied or assessed or imposed against such Individual Property or part
thereof, together with all interest and penalties thereon.
     “Terrorism Insurance” has the meaning assigned to such term in
Section 3.1(2).
     “Terrorism Insurance Required Amount” has the meaning assigned to such term
in Section 3.1(2).
     “Third Future Advance” has the meaning assigned to such term in Section
2.1(1)(b)(iv).
     “Third-Party Counterparty” has the meaning assigned to such term in the
Hedge Agreement Pledge.
     “Third-Party Hedge Agreement” has the meaning assigned to such term in the
Hedge Agreement Pledge.
     “Threshold Amount” means as to each Individual Property, an amount equal to
five percent (5%) of the original principal amount of the Allocated Loan Amount
applicable to such Individual Property.
     “TIF Agreements” means, collectively, those certain agreements described on
Schedule 7.31 attached hereto.
     “Title Insurance Policy” means an ALTA mortgagee title insurance policy in
the form (reasonably acceptable to Agent) (or, if the applicable Individual
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and reasonably acceptable to
Agent) issued with respect to the applicable Individual Property and insuring
the Lien of the Mortgage encumbering such Individual Property.
     “Trade Debt Threshold Amount” means as to each Individual Property, an
amount equal to five percent (5%) of the original Allocated Loan Amount
applicable to such Individual Property.
     “Transferee” has the meaning assigned in Section 9.1(2)(c).
     “Trigger Event” means the occurrence of either or both of the following
events: (a) the occurrence and continuance of an Event of Default or (b) the
occurrence of a Low DSCR Trigger Event, provided, however, that such Trigger
Event shall cease and terminate upon the occurrence of the applicable Cure
Event.

28



--------------------------------------------------------------------------------



 



     “Type” has the meaning assigned in Section 1.2.
     “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State.
     “Unfunded Tenant Allowances” means the amounts as of the Closing Date
specifically set forth in any Lease as a payment to or reimbursement due to a
tenant from applicable Borrower for costs incurred to finish, “build out” or
furnish such tenant’s applicable leased premises and/or for leasing commissions
due or to become due in connection with the applicable Individual Property.
     “Unpaid Amount” has the meaning assigned in Section 14.12(2).
     “U.S. Obligations” means direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.
     “U.S. Person” has the meaning ascribed to such term in Section 2.9(6)(a).
     “U.S. Taxes” has the meaning ascribed to such term in Section 2.9(6)(a).
     “Wachovia” means Wachovia Bank, National Association.
     Section 1.2 Types of Loans. Loans hereunder are distinguished by “Type”.
The “Type” of a Loan refers to whether such Loan is a Base Rate Loan or a
LIBOR-based Loan, each of which constitutes a Type.
ARTICLE 2
LOAN TERMS
     Section 2.1 The Commitments, Loans and Notes.
          (1) Loans. Each Lender severally agrees, on the terms and conditions
of this Agreement, to make a term loan to Borrower in Dollars in a principal
amount up to but not exceeding the amount of the Commitment of such Lender. The
Loans shall be funded in one or more (but not more than five (5)) advances as
more particularly set forth herein and repaid in accordance with this Agreement
and the other Loan Documents. Any amount borrowed and repaid hereunder may not
be reborrowed.
          (a) Initial Advance. On the date hereof, Initial Lenders shall make
the Initial Advance of the Loans in the amount of $875,000,000.00 (the “Initial
Advance”).
          (b) Future Advances. On or prior to the Final Draw Date and upon
request by Borrower and compliance by Borrower with the terms and conditions of
this Section 2.1.(1)(b), Borrower shall have the right to request one or more
additional advances of the Loans to Borrower in the aggregate principal amount
equal to $875,000,000.00 (the “Maximum Future Advance Amount”). In no event
shall the total amount advanced under the Loans including, without limitation,
the Initial Advance and the Maximum Future Advance Amount

29



--------------------------------------------------------------------------------



 



exceed $1,750,000,000.00 in the aggregate and in no event shall Lenders be
obligated to advance the unadvanced portion of Maximum Future Advance Amount
after the Final Draw Date. An amount not to exceed the Maximum Future Advance
Amount shall be advanced in accordance with the following provisions:
     (i) One or more Persons reasonably acceptable to Administrative Agent shall
issue Commitments for all or any portion of the Maximum Future Advance Amount
(such Persons are each, individually and collectively, “Future Advance
Lenders”); in no event shall the Initial Lenders be obligated to be a Future
Advance Lender but the Initial Lenders may, in their respective sole discretion,
elect to be a Future Advance Lender;
     (ii) Subject to the limitations set forth herein, the Maximum Future
Advance Amount shall be advanced by the Future Advance Lenders in one or more
advances on or prior to the Final Draw Date in an amounts equal to their
respective Commitments;
     (iii) With regard to each of the Second Future Advance, the Third Future
Advance and the Final Future Advance, the proceeds of each Future Advance shall
be used by Borrower (i) to refinance existing mortgage debt encumbering its
applicable Property, (ii) if a Required Reserve Account Contribution is then
required, to make the Required Reserve Account Contribution and (iii) to the
extent funds remain from the applicable Future Advance after making the payments
required by (i) and (ii) above, for the general business purposes of Borrower,
including making distributions to its Affiliates;
     (iv) Subject to such changes agreed upon by Borrower, Arrangers and the
applicable Future Advance Lenders, (A) a portion of the Maximum Future Advance
Amount will be advanced on or prior to July 18, 2008 or such other date mutually
agreed upon by Borrower, Administrative Agent and the applicable Future Advance
Lenders in the approximate principal amount of $200,000,000 (the “First Future
Advance”), (B) a portion of the Maximum Future Advance Amount will be advanced
on or about August 11, 2008 or such other date mutually agreed upon by Borrower,
Administrative Agent and the applicable Future Advance Lenders in the
approximate principal amount of $260,000,000 or if the Second Future Advance
Property is the Property identified as “North Town Mall”, $150,000,000 (in
either event, the “Second Future Advance”), (C) a portion of the Maximum Future
Advance Amount will be advanced on or about September 2, 2008 or such other date
mutually agreed upon by Borrower, Administrative Agent and the applicable Future
Advance Lenders in the approximate principal amount of $150,000,000 if the Third
Future Advance Property is the Property identified as “North Town Mall” or if
the Third Future Advance Property are the Properties identified as “Southwest
Plaza”, “Spring Hill”, “Pierre Bossiere”, $260,000,000 (in either event, the
“Third Future Advance”), and (D) a portion of the Maximum Future Advance Amount
will be advanced on or prior to the Final Draw Date or such other date mutually
agreed upon by Borrower, Administrative Agent and the applicable Future Advance

30



--------------------------------------------------------------------------------



 



Lenders in the approximate principal amount of $265,000,000.00 (the “Final
Future Advance”);
     (v) Each Future Advance shall be considered an advance of the Loan, shall
be added to the unpaid principal balance of the Loans as of the day such Future
Advance is made for purposes of Borrower’s payment obligations under this
Agreement and the Note, and repayment thereof, together with interest thereon at
the Applicable Interest Rate and shall be secured by the Mortgage and the other
Loan Documents given for the Loan;
     (vi) Future Advance Lenders shall have no obligation to make a Future
Advance at any time during which a Potential Default (other than a non-monetary
default that would not cause a Material Adverse Effect for the Individual
Properties taken as a whole) exists or if an Event of Default is continuing. The
making of the Future Advance by Future Advance Lenders at the time when a
Potential Default (other than a non-monetary default that would not cause a
Material Adverse Effect for the Individual Properties takes as a whole) exists
or Event of Default has occurred and is then continuing shall not be deemed a
waiver or cure by Lenders of that Potential Default or Event of Default, nor
shall Lenders’ rights and remedies be prejudiced in any manner thereby;
     (vii) Future Advance Lenders’ obligation to make each of the Second Future
Advance, the Third Future Advance and the Final Future Advance shall be
conditioned upon the satisfaction of each of the following additional conditions
precedent:
     (A) The order by which each Future Advance Property shall become an
“Individual Property” for all purposes hereunder shall be acceptable to
Administrative Agent and the applicable Future Advance Lender;
     (B) The applicable Future Advance Borrower shall have executed and
delivered the applicable Future Advance Loan Documents at Borrower’s cost and
expense to the title company issuing the Title Insurance Policy described in
clause (C) below on the Closing Date of the Initial Advance, to be held in
escrow until the conditions contained in this Section 2.1(1)(b) are met;
     (C) The applicable Future Advance Borrower shall deliver, at Borrower’s
cost and expense, to Administrative Agent (1) a Title Insurance Policy
reasonably acceptable to Administrative Agent with respect to the applicable
Future Advance Mortgage insuring the applicable Future Advance Mortgage as a
first mortgage lien in the form attached hereto as Exhibit I and dated as of the
date of the recording of the applicable Future Advance Mortgage and (2) one or
more opinions of counsel

31



--------------------------------------------------------------------------------



 



with respect to the applicable Future Advance Loan Documents in form attached
hereto as Exhibit J;
     (D) The applicable Future Advance Borrower shall be in good standing under
the laws of the State of its organization on the Closing Date of the Future
Advance as evidenced by a good standing certificate obtained at Borrower’s cost
and expense and dated within thirty (30) days of the Closing Date of the Future
Advance and delivered to Administrative Agent;
     (E) Borrower shall deliver to Administrative Agent a certification signed
by Borrower dated as of the date of the Closing Date of the applicable Future
Advance stating that (i) there has occurred no event that is reasonably likely
to have a Material Adverse Effect on the applicable Future Advance Property
owned by the applicable Future Advance Borrower taken individually, or on all
other Individual Properties taken together since the funding of the Initial
Advance, and (ii) Borrower has no knowledge of any event that would cause the
representations and warranties made by Borrower and/or any Guarantor in this
Agreement and the other Loan Documents as to each Individual Property to be
untrue and incorrect in all material respects on and as of the date of the
Future Advance is made;
     (F) The Loan to Value Ratio on the Closing Date of the applicable Future
Advance, after giving effect to the applicable Future Advance and including the
appraised value of the applicable Future Advance Property as set forth in the
Appraisal delivered to Administrative Agent in connection with the Closing Date
of the Initial Advance shall not exceed 65%;
     (G) The Debt Service Coverage Ratio on the Closing Date of the applicable
Future Advance, after giving effect to the applicable Future Advance and
including the Net Operating Income of the applicable Future Advance Property
shall be equal to or greater than 1.35:1;
     (H) If a Required Reserve Account Contribution is then required pursuant to
the terms of the Required Reserve Account Agreement, Borrower shall deliver to
Administrative Agent an amount equal to the Required Reserve Account
Contribution applicable to the applicable Future Advance to be deposited into
the Required Reserve Account pursuant to the terms of the Required Reserve
Account Agreement; and
     (I) Borrower shall pay all reasonable out-of-pocket costs and expenses
incurred by Administrative Agent and the Lenders (including the Future Advance
Lenders) in connection

32



--------------------------------------------------------------------------------



 



with the Future Advance. Borrower shall pay the reasonable attorney’s fees of
Administrative Agent in connection with the closing and funding of the Future
Advance.
     (viii) If by the Final Draw Date any portion of the Maximum Future Advance
Amount shall remain unadvanced, then Borrower shall have no future right to
obtain the Future Advance pursuant to this Section 2.1.(1) with respect to such
unadvanced portion of the Maximum Future Advance Amount.
     (ix) As of the date of the applicable Future Advance, a Special Release
shall not have occurred.
     (x) Any Future Advance Lender’s obligations to fund its applicable
Commitment to make any Future Advance in accordance with the terms and
provisions of this Agreement is a several obligation of such Future Advance
Lender to Borrower separate and apart from any other obligation of Borrower to
Lender under the other provisions of this Agreement and the other Loan
Documents. The obligations of Borrower to Lender under this Agreement and the
other Loan Documents shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower, against
any Future Advance Lender by reason of such Future Advance Lender’s failure to
perform its obligations under this Section 2.1.(1) or its applicable Commitment.
          (2) Lending Offices. The Loans of each Lender shall be made and
maintained at such Lender’s Applicable Lending Office for Loans of such Type.
          (3) Several Obligations. The failure of any Lender to make any Loan to
be made by it on the date specified therefor shall not relieve any other Lender
of its obligation to make its Loan, but neither any Lender nor Administrative
Agent shall be responsible for the failure of any other Lender to make a Loan to
be made by such other Lender.
          (4) Notes.
          (a) Loan Notes. The Loans made by each Lender shall be evidenced by a
single promissory note of Borrower substantially in the form of Exhibit C,
payable to such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed.
          (b) Endorsements on Notes. The date, amount, Type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and, prior to any transfer of the Note held
by it, endorsed by such Lender on the schedule attached to such Note or any
continuation thereof; provided that the failure of such Lender to make any such
recordation or endorsement shall not affect the obligations of Borrower to make
a payment when due of any amount owing hereunder or under such Note in respect
of such Loans.
          (c) Substitution, Exchange and Subdivision of Notes. No Lender shall
be entitled to have its Notes substituted or exchanged for any reason, or
subdivided for promissory

33



--------------------------------------------------------------------------------



 



notes of lesser denominations, except in connection with a permitted assignment
of all or any portion of such Lender’s Commitment, Loans and Note pursuant to
Sections 12.10 and 12.24 (and, if requested by any Lender, Borrower agrees to so
substitute or exchange any Notes and enter into note splitter agreements in
connection with any such permitted assignment).
          (d) Loss, Theft, Destruction or Mutilation of Notes. In the event of
the loss, theft or destruction of any Note, upon Borrower’s receipt of a
reasonably satisfactory indemnification agreement executed in favor of Borrower
by the holder of such Note, or in the event of the mutilation of any Note, upon
the surrender of such mutilated Note by the holder thereof to Borrower, Borrower
shall execute and deliver to such holder a new replacement Note in lieu of the
lost, stolen, destroyed or mutilated Note.
          (e) Funding of Loans. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 11:00 a.m., New York City time, to the account of
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Administrative Agent will promptly make such Loans available to
Borrowers by wire transfer of immediately available funds to an account in the
United States designated by the applicable Borrower in the applicable Borrowing
Request.
     Section 2.2 Conversions or Continuations of Loans. Subject to
Sections 2.8(4), 2.9(2) and 2.9(3), Borrower shall have the right to Convert
Loans of one Type into Loans of another Type, at any time or from time to time;
provided that: (a) Borrower shall give Administrative Agent notice of each such
Conversion as provided in Section 2.8(5); (b) LIBOR-based Loans may be Converted
only on the last day of an Interest Period for such Loans unless Borrower
complies with the terms of Section 2.9(5) and (c) subject to Sections 2.9(1) and
2.9(3), any Conversion of Loans shall be pro rata among the Lenders. Absent
instructions from Borrower to Convert Loans of one Type into Loans of another
Type, Loans of one Type shall Continue as Loans of the same Type for the same
duration. Notwithstanding the foregoing, and without limiting the rights and
remedies of Administrative Agent and the Lenders under Article 11, in the event
that any Event of Default exists, Administrative Agent may (and at the request
of the Majority Lenders shall) suspend the right of Borrower to Convert any Loan
into a LIBOR-based Loan, or to Continue any Loan as a LIBOR-based Loan for so
long as such Event of Default exists, in which event all Loans shall be
Converted (on the last day(s) of the respective Interest Periods therefor) or
Continued, as the case may be, as Base Rate Loans. In connection with any such
Conversion, a Lender may (at its sole and absolute discretion) transfer a Loan
from one Applicable Lending Office to another.
     Section 2.3 Interest Rate; Late Charge.
          (1) Borrower hereby promises to pay to Administrative Agent for
account of each Lender interest on the unpaid principal amount of each Loan
(which may be Base Rate Loans and/or LIBOR-based Loans) made by such Lender for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full, at the following rates per annum (the
“Applicable Interest Rate”):
          (a) during such periods as such Loan is a Base Rate Loan, the Base
Rate plus the Applicable Margin; and

34



--------------------------------------------------------------------------------



 



          (b) during such periods as such Loan is a LIBOR-based Loan, for each
Interest Period relating thereto, the Adjusted LIBOR Rate for such Loan for such
Interest Period plus the Applicable Margin.
          (2) Accrued interest on each Loan shall be payable (i) monthly in
arrears on each Payment Date and (ii) in the case of any Loan, upon the payment
or prepayment thereof (but only on the principal amount so paid or prepaid),
except that interest payable at the Default Rate shall be payable from time to
time on demand.
          (3) Notwithstanding anything to the contrary contained herein, after
the Maturity Date and during any period when an Event of Default exists,
Borrower shall pay to Administrative Agent for the account of each Lender
interest at the applicable Default Rate on the outstanding principal amount of
any Loan made by such Lender, any interest payments thereon not paid when due
and on any other amount payable by Borrower hereunder, under the Notes and any
other Loan Documents.
          (4) Promptly after the determination of any interest rate provided for
herein or any change therein, Administrative Agent shall give notice thereof to
the Lenders to which such interest is payable and to Borrower, but the failure
of Administrative Agent to provide such notice shall not affect Borrower’s
obligation for the payment of interest on the Loans.
          (5) In addition to any sums due under this Section 2.3, Borrower shall
pay to Administrative Agent for the account of the Lenders a late payment
premium in the amount of two percent (2%) of (i) any payments of principal under
the Loans made and payable after the due date thereof, and (ii) any payments of
interest or other sums under the Loans made more than five (5) days after the
due date thereof, which late payment premium shall be due with any such late
payment or upon demand by Administrative Agent. Such late payment charge
represents the reasonable estimate of Borrower and the Lenders of a fair average
compensation for the loss that may be sustained by the Lenders due to the
failure of Borrower to make timely payments. Such late charge shall be paid
without prejudice to the right of Administrative Agent and the Lenders to
collect any other amounts provided herein or in the other Loan Documents to be
paid or to exercise any other rights or remedies under the Loan Documents.
Notwithstanding anything contained herein to the contrary, with respect to any
sums on which the Lenders are entitled to receive Default Interest, Lenders
shall not be entitled to receive a late payment premium on such sums.
     Section 2.4 Terms of Payment. The Loans shall be payable as follows:
          (1) Interest. Beginning with the Payment Date occurring in August,
2008, Borrower shall pay interest in arrears on each Payment Date in accordance
with the wire transfer instructions set forth in Schedule 2.4(1) hereto (or such
other instructions as Administrative Agent may from time to time provide) until
all amounts due under the Loan Documents are paid in full. Borrower shall
aggregate the payments due under all outstanding Loans to all Lenders and make a
single payment to Administrative Agent on each Payment Date.
          (2) Principal Amortization. Prior to the Initial Maturity Date,
Borrower shall not be required to pay amortization on the Loans. During each
Extension Period, in the

35



--------------------------------------------------------------------------------



 



event the Debt Service Coverage Ratio for any calendar quarter, calculated on a
trailing twelve (12) month basis, is equal to or less than 1.5 to 1.00 (a “DSCR
Amortization Event”), Borrower shall pay to Administrative Agent on each Payment
Date occurring during the continuance of such DSCR Amortization Event, in
addition to the interest at the Applicable Interest Rate, an amount equal to the
Extension Period Principal Payment Amount, which amount shall be applied by
Administrative Agent, provided that no Event of Default shall have occurred and
be continuing, to reduce the outstanding principal amount of the Loans pro rata.
          (3) Maturity. On the Maturity Date, Borrower shall pay to
Administrative Agent (on behalf of the Lenders) all outstanding principal,
accrued and unpaid interest, and any other amounts due under the Loan Documents.
          (4) Optional Prepayments. Subject to the provisions of Sections 2.4(6)
and 2.9(5), Borrower shall have the right to prepay Loans in whole or in part,
without premium or penalty; provided that: (a) Borrower shall give
Administrative Agent notice of each such prepayment as provided in
Section 2.8(5) (and, upon the date specified in any such notice of prepayment,
the amount to be prepaid shall become due and payable hereunder), (b) Borrower
shall pay Administrative Agent the applicable Prepayment Premium, if any, and
(c) partial prepayments shall be applied as set forth in Section 2.8(1)(b) and
shall be in the minimum aggregate principal amounts specified in Section 2.8(4)
or, if such prepayment is in connection with a Partial Release pursuant to
Section 2.6, the amount prepaid shall not be less than the applicable Partial
Release Price. Loans that are prepaid cannot be reborrowed. Notwithstanding
anything to the contrary herein contained, any optional prepayment of the Loans
made in accordance with or as required by the Required Reserve Account shall be
applied as set forth in the Required Reserve Account Agreement.
          (5) Mandatory Prepayments.
          (a) If a Casualty or Condemnation shall occur with respect to any
Individual Property, Borrower, upon Borrower’s or Administrative Agent’s receipt
of the applicable Insurance Proceeds or Award, shall, unless Administrative
Agent makes the Insurance Proceeds or Award available for a Restoration in
accordance with Section 3.2, prepay the Loan, if required by the provisions of
Article 3, on the dates and in the amounts specified therein (but subject to the
provisions of Sections 2.4(6) and 2.9(5)). In the event that the application of
a prepayment made in connection with this Section 2.4(5) would result in
Breakage Costs, provided that an Event of Default shall not have occurred, such
prepayment shall be held by Administrative Agent in an interest bearing account
(the “Prepayment Account”) owned by Administrative Agent on behalf of the
Lenders. Sums held in the Prepayment Account shall be invested in Permitted
Investments directed by (i) Borrower, if no Event of Default shall have occurred
and be continuing, or (ii) Administrative Agent, if an Event of Default shall
have occurred and be continuing, and shall be applied to the Loans in such
manner as Administrative Agent shall determine will result in the least amount
of Breakage Costs. Provided that no Event of Default shall have occurred and be
continuing, all interest on the Prepayment Account shall be paid to Borrower and
Borrower shall pay all taxes thereon. Borrower shall be liable for any losses
incurred in connection with funds held in the Prepayment Account to the extent
that it is entitled

36



--------------------------------------------------------------------------------



 



to direct the investments of such funds in the Prepayment Account. None of
Administrative Agent or the Lenders shall be liable to Borrower for any loss or
reinvestment income on amounts invested. Nothing in this Section 2.4(5) shall be
deemed to limit any obligation of Borrower under the Mortgage or any other
Security Document, including any obligation to deliver to Administrative Agent
pursuant to the Mortgage or any of the other Security Documents the Insurance
Proceeds, Award or other compensation received in respect of any Casualty or
Condemnation. No Prepayment Fee shall be due and payable in connection with any
prepayment pursuant to this Section 2.4(5)(a).
          (b) Notwithstanding anything to the contrary contained herein, if at
any time the aggregate outstanding principal balance of the Loans is less than
$250,000,000, then Borrower, on the first Payment Date following demand by
Administrative Agent, shall pay the outstanding principal balance of the Loans,
applicable Breakage Costs, all accrued and unpaid interest on the Loans and all
other amounts due to the Lenders under the Loan Documents.
          (6) Interest and Other Charges on Prepayment. If the Loans are
prepaid, in whole or in part, pursuant to Section 2.4(4) or 2.4(5), each such
prepayment shall be made on the prepayment date specified in the notice to
Administrative Agent pursuant to Section 2.8(5), and (in every case) together
with (a) the accrued and unpaid interest on the principal amount prepaid and
(b) any of the Breakage Costs payable to a Lender pursuant to Section 2.9(5) as
a result of such prepayment while an Adjusted LIBOR Rate is in effect; provided,
however, that any such prepayment shall be applied first, to the prepayment of
any portions of the outstanding principal amount that are Base Rate Loans and,
second, to the prepayment of any portions of the outstanding principal amount
that are LIBOR-based Loans applying such sums first to LIBOR-based Loans of the
shortest maturity so as to minimize Breakage Costs; provided further, however,
that if an Event of Default exists, Administrative Agent may distribute such
payment to the Lenders for application in such manner as it or the Majority
Lenders, subject to Section 2.8(2), may determine to be appropriate.
          (7) Application of Payments. Subject to the terms hereof, including
Section 2.4(6) above, all payments received by Administrative Agent under the
Loan Documents shall be applied: first, to any fees and expenses due to
Administrative Agent and the Lenders under the Loan Documents, including but not
limited to Breakage Costs; second, to any Default Rate interest or late charges;
third, to accrued and unpaid interest; and fourth, to the principal sum and
other amounts due under the Loan Documents in the order set forth in
Section 2.8(6); provided, however, that, if an Event of Default exists
Administrative Agent shall apply such payments in any order or manner as
Administrative Agent shall determine.
     Section 2.5 Extension of Maturity Date. Borrower may, at its option, extend
the term of the Loans beyond the Initial Maturity Date for two (2) successive
terms (the “Extension Option”) of one (1) year each (each, an “Extension
Period”) to (y) July 11, 2012 if the first Extension Option is exercised and
(z) July 11, 2013 if the second Extension Option is exercised (each such date,
the “Extended Maturity Date”) upon the satisfaction of the following terms and
conditions:
          (1) Borrower shall notify (the “Extension Notice”) Administrative
Agent of Borrower’s exercise of such option between sixty (60) days, with
respect to the first Extension

37



--------------------------------------------------------------------------------



 



Option, or thirty (30) days, with respect to the second Extension Option and one
hundred twenty (120) days prior to the then scheduled Maturity Date;
          (2) No Potential Default or Event of Default exists as of the date of
the Extension Notice, as of the original Maturity Date or would result from the
extension of the maturity of the Loans for the Extension Period and no Event of
Default shall have occurred at any time on or prior to the Maturity Date;
          (3) In connection with the first Extension Option only, the Loan to
Value Ratio does not exceed sixty percent (60%);
          (4) The Debt Service Coverage Ratio for the trailing twelve (12) month
period that ended immediately prior to the date of calculation shall be equal to
or greater than (a) with respect to the first Extension Option, 1.40:1.00, and
(b) with respect to the second Extension Option, 1.45:1:00;
          (5) If the outstanding principal balance of the Loans shall exceed
$550,000,000 on the first (1st) day of the applicable Extension Period then
being exercised, Borrower shall have obtained and delivered or cause to be
obtained and delivered to Administrative Agent prior to the first day of the
applicable Extension Period one or more replacement Hedge Agreements which meet
the requirements contained in the Hedge Agreement Pledge which shall be
effective on or before the beginning of the applicable Extension Period and
shall have a maturity date not earlier than the end of the applicable Extension
Period;
          (6) If any Letters of Credit are in the possession of Administrative
Agent, the expiration date of such Letters of Credit shall be extended to a date
which is thirty (30) days beyond the end of the Extension Period;
          (7) Intentionally deleted;
          (8) Whether or not the extension becomes effective, Borrower shall pay
all actual and reasonable out-of-pocket costs and expenses incurred by
Administrative Agent and the Lenders in connection with the proposed extension
(pre- and post-closing), including appraisal fees and legal fees; all such
actual and reasonable out-of-pocket costs and expenses shall be due and payable
upon demand, and any failure to pay such amounts shall constitute a default
under this Agreement and the Loan Documents;
          (9) Not later than the Initial Maturity Date, with respect to the
first Extension Option, or the first Extended Maturity Date, with respect to the
second Extended Maturity Date, the extension shall have been documented to the
Lenders’ reasonable satisfaction and consented to by Borrower, Administrative
Agent and all the Lenders, including the execution and delivery by the
Guarantors of reaffirmations of their respective obligations under the Guaranty;
          (10) In connection with the first Extension Option only, Borrower,
Administrative Agent and the Lenders shall execute amendment to this Agreement
reasonably acceptable to Borrower, Administrative Agent and the Lenders amending
the Allocated Loan Amounts with respect to each Remaining Individual Property
then to reflect an allocation not to

38



--------------------------------------------------------------------------------



 



exceed 60% of the value of each Remaining Individual Property based upon the
Appraisal delivered pursuant to clause (3) above; and
          (11) Borrower shall pay to Administrative Agent (for the benefit of
the Lenders in accordance with their proportionate shares) the applicable
Extension Fee with respect to the outstanding balance of the Loans on (a) the
first day of the first Extension Period (with respect to the First Extension
Option) and (b) the first day of the second Extension Period (with respect to
the second Extension Option).
Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.
     Section 2.6 Release.
          (1) Release of an Individual Property.
          (a) In addition to the Special Release set forth in the Required
Reserve Account Agreement, Borrower may obtain the release (a “Partial Release”)
of (A) an Individual Property from the Lien of the Mortgage and the other
Security Documents and (B) from and after the date of such release, unless the
applicable Borrower shall own any Remaining Individual Properties, the release
of the applicable Borrower from the Loan Documents (other than with respect to
those obligations that specifically survive repayment of the Debt or any portion
thereof) upon the satisfaction of the following conditions:
     (i) Borrower shall have given Administrative Agent at least ten (10) days’
prior notice to the effective date of such Partial Release (the “Partial Release
Date”) setting forth the date of the Partial Release and identifying the
Individual Property to be released (the “Released Property”) from the Lien of
the Mortgage and the other Security Documents and the Borrower that owns such
Individual Property, together with drafts of any applicable release documents to
release the Release Property and, unless the applicable Borrower shall own any
Remaining Individual Properties, the applicable Borrower from the other Loan
Documents in favor of Administrative Agent (which release documents shall be
subject to Administrative Agent’s reasonable approval);
     (ii) Borrower shall (A) pay all accrued and unpaid interest on the portion
of the Loans being prepaid together with the applicable Breakage Costs and
(B) make a prepayment of the outstanding principal amount of the Loans in an
amount not less than the applicable Partial Release Price;
     (iii) On the date Borrower delivers to Administrative Agent notice of the
proposed Partial Release and on the Partial Release Date, no Potential Default
which is a monetary default or Event of Default shall be continuing;
     (iv) After giving effect to the Partial Release, the Debt Service Coverage
Ratio is equal to or greater than the greater of (A) 1.30 to 1.00 or (B) the
Debt Service Coverage Ratio immediately prior to the Partial Release;

39



--------------------------------------------------------------------------------



 



     (v) With respect to a release of the Individual Properties identified as
Mayfair Office Component, Pioneer Office Component or Southwest Office
Component, as applicable, such applicable Individual Properties shall constitute
a separate tax lot (or, if not a separate tax lot, the applicable Borrower has
taken all action required under applicable law required to be taken in order for
such Individual Properties to be designated a separate tax lot other than
recordation of the deed to the applicable transferee);
     (vi) Borrower shall have paid to Administrative Agent all reasonable
out-of-pocket costs and expenses (including actual and reasonable attorneys’
fees) incurred by Administrative Agent in connection with the release of the
Release Property from the Lien of the Loan Documents;
     (vii) In the event that applicable Borrower shall own any of the Remaining
Individual Properties, the applicable Borrower shall, simultaneously with the
release of the Released Property, transfer title to the Released Property to
Person(s) other than a Borrower or any Person owned or controlled by a Borrower;
     (viii) In the event that (a) the Released Property is the Pioneer Office
Component, Mayfair Office Component or the Southwest Office Component, (b) prior
to the Partial Release Date, the applicable Borrower has commenced one or more
Alterations to the Pioneer Retail Component, Mayfair Retail Component or the
Southwest Retail Component, as the case may be, and (c) as a result of the
release of the Pioneer Office Component, the applicable Borrower would be
required to deliver an Alteration Indemnity or such other collateral pursuant to
the terms of Section 9.14(1) hereof, then the applicable Borrower shall deliver
to Administrative Agent an Alteration Indemnity or such other collateral as
required pursuant to the terms of Section 9.14(1) hereof; and
     (ix) Borrower and Guarantors shall execute and deliver such documents as
Administrative Agent may reasonably request relating to the Partial Release;
Notwithstanding the foregoing, under no circumstances shall (a) the Individual
Property identified as Mayfair Retail Component be released from the Lien of the
Loan Documents until the Loan is repaid in full, (b) the Individual Property
identified as Pioneer Retail Component be released from the Lien of the Loan
Documents unless the Individual Property identified as Pioneer Office Component
has been previously, or is simultaneously, released from the Lien of the
Security Documents and the applicable Partial Release Price therefor paid to
Administrative Agent, or (c) the Individual Property identified as Southwest
Retail Component be released from the Lien of the Loan Documents unless the
Individual Property identified as Southwest Office Component has been
previously, or is simultaneously, released from the Lien of the Security
Documents and the applicable Partial Release Price therefor paid to
Administrative Agent.
          (2) Release of Release Parcels. The applicable Borrower may obtain a
release from the Lien of the Mortgage and the other Loan Documents one or more
parcels or

40



--------------------------------------------------------------------------------



 



outlots (each a “Release Parcel”) or one or more Acquired Anchor Parcels
proposed to be transferred to a Person other than a Person owned directly or
indirectly by Borrower upon satisfaction of the following conditions (any one or
more of which may be waived by Administrative Agent upon consent of the Majority
Lenders provided that in no event shall such consent be predicted upon payment
of consideration for such release) by the applicable Borrower:
          (a) not less than ten (10) Business Days prior to the date of the
release, the applicable Borrower delivers to Administrative Agent a notice
setting forth (i) the date of the release, (ii) the name of the proposed
transferee, (iii) a metes and bounds description of the Release Parcel or
Acquired Anchor Parcel, as the case may be, and (iv) unless previously delivered
to Administrative Agent, a Survey of the Release Parcel or Acquired Anchor
Parcel, as the case may be;
          (b) the applicable Borrower delivers to Administrative Agent evidence
which would be reasonably satisfactory to Administrative Agent that the Release
Parcel is not necessary for applicable Borrower’s operation or use of the
applicable Individual Property for its then current use and may be readily
separated from the applicable Individual Property without a material diminution
in the value of the applicable Individual Property; provided, however, this
condition (b) will not apply to any Acquired Anchor Parcel;
          (c) on the date the applicable Borrower delivers to Administrative
Agent notice of the proposed release and on the date of the release, no Event of
Default has occurred which is continuing;
          (d) the applicable Borrower delivers to Administrative Agent evidence
reasonably satisfactory to Administrative Agent that (i) the Release Parcel or
Acquired Anchor Parcel, as the case may be, has been legally subdivided from the
remainder of the applicable Individual Property (in which subdivision
Administrative Agent shall cooperate by executing the customary required
consents); (ii) after giving effect to such transfer, each of the Release Parcel
or Acquired Anchor Parcel, as the case may be, and the balance of the applicable
Individual Property conforms to and is in compliance in all material respects
with applicable Legal Requirements and constitutes a separate tax lot (or, if
not a separate tax lot, the applicable Borrower has taken all action required
under applicable law required to be taken in order for the Release Parcel or
Acquired Anchor Parcel, as the case may be, to be designated a separate tax lot
other than recordation of the deed to the applicable transferee) and (iii) the
Release Parcel or Acquired Anchor Parcel, as the case may be, is not necessary
for the applicable Individual Property to comply with any zoning, building, land
use or parking or other Legal Requirements applicable to the applicable
Individual Property or for the then current use of the applicable Individual
Property, including without limitation for access, driveways, parking, utilities
or drainage or, to the extent that the Release Parcel or Acquired Anchor Parcel,
as the case may be, is necessary for any such purpose, a reciprocal easement
agreement or other agreement has been executed and recorded that would allow the
owner of the applicable Individual Property to continue to use the Release
Parcel or Acquired Anchor Parcel, as the case may be, to the extent necessary
for such purpose in which case Administrative Agent shall reasonably cooperate
by executing customarily required mortgage consents;

41



--------------------------------------------------------------------------------



 



          (e) in the event that the release would reasonably be expected to
materially adversely affect Lenders’ rights under the Title Insurance Policy as
to any portion of the applicable Individual Property other than as to the
Release Parcel or Acquired Anchor Parcel, as the case may be, the applicable
Borrower shall deliver to Administrative Agent an endorsement to the Title
Insurance Policy insuring the Mortgage (i) extending the effective date of the
policy to the effective date of the release; (ii) confirming no change in the
priority of the Mortgage on the balance of the applicable Individual Property
(exclusive of the Release Parcel or Acquired Anchor Parcel, as the case may be)
or in the amount of the insurance or the coverage of the applicable Individual
Property (exclusive of the Release Parcel or Acquired Anchor Parcel, as the case
may be) under the policy; and (iii) insuring the rights and benefits under any
new or amended reciprocal easement agreement or such other agreement required
pursuant to clause (d)(iii) of this Section 2.6(2) that has been executed and
recorded, if any;
          (f) prior to the date of the release, the applicable Borrower delivers
to Administrative Agent approvals to the release executed by any entities other
than the Lenders holding Liens encumbering the applicable Individual Property or
holding any other interest in the applicable Individual Property that would be
affected by the release, if and to the extent such approval is required pursuant
to the terms of the loan agreement, deed of trust or other documents evidencing
or securing such Lien;
          (g) the applicable Borrower has complied with any requirements
applicable to the release in the Leases, reciprocal easement agreements,
operating agreements, parking agreements or other similar agreements affecting
the applicable Individual Property and the release does not violate any of the
provisions of such documents in any respect that would result in a termination
(or give any other party thereto the right to terminate), extinguishment or
other loss of material rights of the applicable Borrower or in a material
increase in the applicable Borrower’s obligations under such documents and, to
the extent necessary to comply with such documents, the transferee of the
Release Parcel or Acquired Anchor Parcel, as the case may be, has assumed the
applicable Borrower’s obligations, if any, relating to the Release Parcel or
Acquired Anchor Parcel, as the case may be, under such documents;
          (h) the applicable Borrower delivers to Administrative Agent any other
information, approvals and documents reasonably required by Administrative Agent
relating to the release;
          (i) the applicable Borrower pays all of Administrative Agent’s
reasonable out-of-pocket expenses relating to the release;
          (j) the applicable Borrower delivers evidence in the form of an
Officer’s Certificate that any such release of a Release Parcel or Acquired
Anchor Parcel, as the case may be, shall not result in an event of default or
breach by the applicable Borrower, any right in favor of a third party of
offset, abatement or reduction of rent payable to the applicable Borrower, or
any right in favor of a third party of termination, cancellation or surrender
under any Material Leases, the Reciprocal Easement Agreement or other material
agreement by which the applicable Borrower or the applicable Individual Property
is bound or encumbered;

42



--------------------------------------------------------------------------------



 



          (k) ingress to and egress from all portions of the applicable
Individual Property remaining after the release (the “Remaining Property”) shall
be over (i) physically open and fully dedicated public roads or (ii) vehicle and
pedestrian easements which (A) provide vehicular and pedestrian access to a
physically open and fully dedicated public road, (B) are recorded in the chain
of title to both the property which is encumbered thereby and the Remaining
Property, (C) are irrevocable and non-terminable without the consent of the
owner of the Remaining Property; and provided, further, that, if lawfully
obtainable, the applicable Borrower delivers to Administrative Agent an
endorsement to the Title Insurance Policy, which endorsement shall insure that
(x) the benefit of each such easement inures and runs to the benefit of the
owner of the Remaining Property, (y) the lien of the Mortgage is a first lien on
the applicable Borrower’s beneficial interest in such easement, subject to no
exceptions other than Permitted Encumbrances and such other Liens approved by
Administrative Agent in its reasonable discretion or permitted in accordance
with this Agreement and (z) no then-existing mortgages, liens, security
interests or other encumbrances (other than Permitted Encumbrances and such
other Liens approved by Administrative Agent in its reasonable discretion or
permitted in accordance with this Agreement) on the Release Parcel or Acquired
Anchor Parcel, as the case may be, burdened by such easement are superior to, or
under any circumstances could terminate, impair or limit the terms of such
easement;
          (l) the Release Parcel shall be vacant, non-income producing and
unimproved (unless this requirement is waived by the Administrative Agent)(or
improved only by landscaping, utility facilities that are readily relocatable or
surface parking areas); provided, however, this condition (l) will not apply to
any Acquired Anchor Parcel; provided, however, this clause (l) will not apply to
a Designated Release Parcel;
          (m) the applicable Borrower shall simultaneously with the release of
the Release Parcel or Acquired Anchor Parcel, as the case may be, transfer title
to the Release Parcel or Acquired Anchor Parcel, as the case may be, to
Person(s) other than a Borrower or any Person owned or controlled by a Borrower;
          (n) the Debt Service Coverage Ratio for such Individual Property,
calculated using the Net Operating Income (determined on a forecasted basis
taking into account the completion and leasing of any associated Improvements)
and the Allocated Loan Amount for such Individual Property, following the
release of the Release Parcel or Acquired Anchor Parcel, as the case may be, is
equal to or greater than the Debt Service Coverage Ratio for such Individual
Property prior to the release of the Release Parcel or Acquired Anchor Parcel,
as the case may be; provided, however, this clause (n) will not apply to a
Designated Release Parcel;
          (o) Administrative Agent shall have consented to the release of the
Release Parcel or Acquired Anchor Parcel, as the case may be, which consent will
not be unreasonably withheld; provided, however, this clause (o) will not apply
to a Designated Release Parcel; and
          (p) if such release involves the release of air rights, the applicable
instruments and documents shall be reasonably acceptable to Administrative Agent
in all material respects.
          (3) Release on Payment in Full. Administrative Agent shall at the
expense of Borrower, upon payment in full of all principal and interest on the
Loans and all other

43



--------------------------------------------------------------------------------



 



amounts due and payable by Borrower under the Loan Documents in accordance with
the terms and provisions of the Note and this Agreement, release the Lien of the
Mortgage and other Loan Documents from the Remaining Individual Properties.
          (4) Substitution of Portions of an Individual Property.
          (a) Notwithstanding anything to the contrary herein contained, the
applicable Borrower, at the applicable Borrower’s option and at the applicable
Borrower’s sole cost and expense, may obtain a release of the lien of the
Mortgage and the other Loan Documents from one or more portions of the
applicable Individual Property (each such portion is hereinafter an “Exchange
Parcel”) on one or more occasions provided that the conditions set forth in this
Section 2.6(4) are satisfied in connection with each Substitution. For the
purposes of this Agreement, each such release of the lien of the Mortgage and
the other Loan Documents from a portion of the applicable Individual Property
and the corresponding acquisition and encumbrance of the Acquired Parcel (as
hereinafter defined) and satisfaction of the requirements of this Section are
herein referred to as a “Substitution”.
          (b) Each Substitution shall be subject to the satisfaction of the
following conditions (any one or more of which may be waived by Administrative
Agent upon consent of the Majority Lenders provided that in no event shall such
consent be predicted upon payment of consideration for such release):
     (i) Not less than twenty (20) days prior to the date of Substitution, the
applicable Borrower delivers to Lender a notice setting forth (A) the date of
the proposed Substitution (the “Substitution Date”), (B) a metes and bounds
description and Acceptable Survey of the Exchange Parcel and (C) a metes and
bounds description and Acceptable Survey of the Acquired Parcel;
     (ii) no Event of Default shall have occurred and be continuing on the
Substitution Date;
     (iii) the Exchange Parcel shall be vacant, non-income-producing and
unimproved or improved only by landscaping, utility facilities that are readily
relocatable or surface parking areas;
     (iv) simultaneously with the Substitution, the applicable Borrower shall
convey all of the applicable Borrower’s right, title and interest in, to and
under the Exchange Parcel to a Person other than a Borrower or a subsidiary of a
Borrower;
     (v) simultaneously with the Substitution, the applicable Borrower shall
acquire fee simple or leasehold interest to a parcel of real property (the
“Acquired Parcel”) reasonably equivalent in use, value and condition to the
Exchange Parcel at the shopping center of which the Exchange Parcel is a part
(taking into account any rights reserved by the applicable Borrower including,
but not limited to, cross-easements for parking, access and similar rights) as
established by a letter of value (but not an entire Appraisal) provided by the
applicable Borrower from the appraiser which prepared the Appraisal of the

44



--------------------------------------------------------------------------------



 



applicable Individual Property in connection with the Loans or an appraiser of
comparable experience selected by the applicable Borrower;
     (vi) the applicable Borrower shall deliver to Administrative Agent an
Officer’s Certificate stating that, to the applicable Borrower’s knowledge, the
representations and warranties set forth in Section 6.1, the second sentence of
Section 7.3(1), Sections 7.4, 7.6, 7.14, 7.16, 7.17, 7.18, 7.19, 7.20, 7.22,
7.23, 7.24, 7.25, 7.29, 7.31, 7.32, and 7.33 to the extent applicable to the
Exchange Parcel shall be true and correct (except as to title exceptions) as to
the Acquired Parcel on the Substitution Date (and after giving effect to the
Substitution) in all material respects;
     (vii) the applicable Borrower shall have executed and delivered the
Substitute Loan Documents;
     (viii) the applicable Borrower shall deliver to Administrative Agent
evidence that the applicable Borrower has the organizational authority to
undertake and complete the Substitution and that the Substitute Loan Documents
have been duly authorized and validly executed by or on behalf of the applicable
Borrower;
     (ix) the applicable Borrower shall deliver or cause to be delivered to
Administrative Agent an opinion of counsel reasonably acceptable to
Administrative Agent opining as to the enforceability of the Substitute Loan
Documents with respect to the Acquired Parcel in substantially the same form and
substance as the opinion of counsel in the State concerning enforceability of
the Loan Documents originally delivered at the applicable Closing Date in
connection with the Exchange Parcel;
     (x) the applicable Borrower shall deliver or cause to be delivered to
Administrative Agent a copy of the deed or ground lease conveying to the
applicable Borrower all right, title and fee or leasehold (as applicable)
interest, as applicable, in and to the Acquired Parcel;
     (xi) if the Acquired Parcel contains any improvements that are located in a
Flood Prone Area, the applicable Borrower shall deliver prior to the date of
Substitution evidence of flood insurance meeting the requirements of Article III
of this Agreement;
     (xii) unless the Acquired Parcel is covered by the Phase I environmental
report received by Administrative Agent in connection with the origination of
the Loan (the “Environmental Report”), the applicable Borrower shall deliver or
cause to be delivered to Administrative Agent (A) a Phase I environmental report
issued reasonably acceptable to Administrative Agent by a recognized
environmental consultant reasonably acceptable to Administrative Agent at the
applicable Borrower’s expense, and, if recommended under the Phase I
environmental report, a Phase II environmental report reasonably acceptable to
Administrative Agent or (B) an addendum or supplement to the Environmental
Report reasonably acceptable to

45



--------------------------------------------------------------------------------



 



Administrative Agent delivered to Administrative Agent in connection with the
closing of the Loans covering the Acquired Parcel, which concludes that the
Acquired Parcel does not contain any Hazardous Substance except for nominal
amounts of such substances commonly incorporated in or used in the operation of
properties similar to the Acquired Parcel (in either case in compliance with all
Environmental Laws) and is not subject to any risk of contamination from any
off-site Hazardous Substance. If any such report discloses the presence of any
Hazardous Substance or the risk of contamination from any off-site Hazardous
Substance, such report shall include an estimate of the cost of any related
remediation and the applicable Borrower shall either (y) deposit with
Administrative Agent an amount equal to one hundred twenty-five percent (125%)
of such estimated cost in excess of the Alteration Threshold or (z) if the cost
of remediation is greater than the Alteration Threshold, cause to be delivered
to Administrative Agent an indemnity agreement in form and substance
substantially similar to the Alterations Indemnity from an Acceptable Indemnitor
in the face amount of such excess of the cost of remediation over the Alteration
Threshold, which deposit or indemnity agreement shall constitute additional
security for the Loans and shall be released to the applicable Borrower upon the
delivery to Administrative Agent of (1) an update to such report reasonably
acceptable to Administrative Agent indicating that there is no longer any
Hazardous Substance on the Acquired Parcel except for nominal amounts of such
substances commonly incorporated in or used in the operation of properties
similar to the Acquired Parcel (in either case in compliance with all
Environmental Laws) or any danger of contamination from any off-site Hazardous
Substance that has not been fully remediated and (2) paid receipts indicating
that the costs of all such remediation work have been paid;
     (xiii) in the event that the Acquired Parcel is improved (other than by
landscaping, surface parking or utility facilities), a Physical Conditions
Report with respect to the Acquired Parcel indicating that the Acquired Parcel
is in good condition and repair and free of damage or waste unless the
applicable Borrower certifies to Administrative Agent that the applicable
Borrower intends to demolish such improvements, if any, on the Acquired Parcel,
within one (1) year of acquisition in which event the applicable Borrower shall
provide an asbestos survey reasonably acceptable to Administrative Agent of the
Acquired Parcel and a Physical Conditions Report shall not be required. If the
Physical Conditions Report recommends that any repairs be made with respect to
the Acquired Parcel, such Physical Conditions Report shall include an estimate
of the cost of such recommended repairs and the applicable Borrower shall
covenant to perform such repairs in timely manner (subject to Force Majeure) and
if the cost of such repairs is estimated by the Physical Conditions Report to
exceed the Alteration Threshold the applicable Borrower shall either (A) deposit
with Administrative Agent an amount equal to one hundred twenty-five percent
(125%) of such estimated cost in excess of the Alteration Threshold or (B) if
the cost of such recommended repairs is greater than the Alteration Threshold,
cause to be delivered to Administrative Agent an indemnity agreement
substantially similar to the

46



--------------------------------------------------------------------------------



 



Alteration Indemnity from an Acceptable Indemnitor in the face amount of such
repairs over the Alteration Threshold, which deposit or indemnity shall
constitute additional security for the Loans and shall be released to the
applicable Borrower upon the delivery to Administrative Agent of (y) an update
reasonably acceptable to Administrative Agent to such Physical Conditions Report
or a letter reasonably acceptable to Administrative Agent from the engineer that
prepared such Physical Conditions Report indicating that the recommended repairs
were completed in good manner and (z) paid receipts indicating that the costs of
all such repairs have been paid;
     (xiv) Administrative Agent shall have received either a title insurance
policy or an endorsement (the “Endorsement”) reasonably acceptable to
Administrative Agent to the existing Title Insurance Policy (or a marked, signed
and redated commitment to issue such endorsement or policy reasonably acceptable
to Administrative Agent) insuring the Lien of the Substitute Mortgage as a first
mortgage lien on the Acquired Parcel dated as of the date of the Substitution,
providing coverage in the amount of the Loans, free and clear of all exceptions
(including past due and unpaid real estate taxes) from coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (as
modified by the terms of any endorsements), and containing such legally
available endorsements and affirmative coverages as are legally available with
respect to the Acquired Parcel similar to such endorsements and affirmative
coverages included in the Title Insurance Policy. Administrative Agent also
shall have received copies of paid receipts showing that all costs of or
premiums for such endorsements and title insurance policies have been paid;
     (xv) Administrative Agent shall have received evidence reasonably
acceptable to Administrative Agent that the Exchange Parcel and the Acquired
Parcel each constitute one or more separate tax lots or that the applicable
Borrower has taken all action required under applicable law to have the Exchange
Parcel and the Acquired Parcel designated as separate tax lots;
     (xvi) if the Acquired Parcel is acquired by the applicable Borrower
pursuant to a ground lease, the ground lease shall be reasonably acceptable to
Administrative Agent and the applicable Borrower shall deliver to Administrative
Agent on behalf of the Lenders an estoppel letter from the ground lessor in form
and substance reasonably acceptable to Administrative Agent;
     (xvii) the applicable Borrower shall have paid all reasonable out-of-pocket
costs and expenses incurred by Administrative Agent and the lenders (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the Substitution, and the applicable Borrower shall have paid all recording
charges, filing fees, taxes or other similar expenses (including, without
limitation, mortgage and intangibles taxes and documentary stamp taxes) payable
in connection with the Substitution;

47



--------------------------------------------------------------------------------



 



     (xviii) the applicable Borrower shall have delivered to Administrative
Agent a release of Lien (and related Loan Documents) for the Exchange Parcel for
execution by Administrative Agent; such release shall be in a form appropriate
for the jurisdiction in which the Exchange Parcel is located;
     (xix) the Debt Service Coverage Ratio for such Individual Property,
calculated using the Net Operating Income (determined on a forecasted basis
taking into account the completion and leasing of any associated Improvements)
and the Allocated Loan Amount for such Individual Property, following the
Substitution is equal to or greater than the Debt Service Coverage Ratio for
such Individual Property prior to the Substitution; and
     (xx) Administrative Agent shall have consented to the Substitution, which
consent shall not be unreasonably withheld.
          (5) Acquired Anchor Parcels. Notwithstanding anything to the contrary
herein contained, from time to time, in the applicable Borrower’s sole
discretion and without any obligation to do so, at the applicable Borrower’s
sole cost and expense, the applicable Borrower may acquire one or more Anchor
Parcels provided that the applicable Borrower complies with the following terms
and conditions (any one or more of which may be waived by Administrative Agent
upon consent of the Majority Lenders provided that in no event shall such
consent be predicted upon payment of consideration for such release):
          (a) Not less than twenty (20) days prior to the date that the Anchor
Parcel will become an Acquired Anchor Parcel, the applicable Borrower delivers
to Administrative Agent a notice setting forth (i) the date of the proposed
acquisition (the “Acquisition Date”), and (ii) a metes and bounds description
and Acceptable Survey of the applicable Anchor Parcel;
          (b) no Event of Default shall have occurred and be continuing on the
Acquisition Date;
          (c) on the Acquisition Date, the applicable Borrower shall acquire fee
simple or leasehold interest to the applicable Anchor Parcel;
          (d) the applicable Borrower shall deliver to Administrative Agent an
Officer’s Certificate stating that, to the applicable Borrower’s knowledge, the
representations and warranties set forth in Section 6.1, the second sentence of
Section 7.3(1), Sections 7.4, 7.6, 7.14, 7.16, 7.17, 7.18, 7.19, 7.20, 7.22,
7.23, 7.24, 7.25, 7.29, 7.31, 7.32, and 7.33 shall be true and correct (except
as to title exceptions) as to the applicable Anchor Parcel on the Acquisition
Date (and after giving effect to the acquisition) in all material respects;
          (e) the applicable Borrower shall have executed and delivered the
Substitute Loan Documents;
          (f) the applicable Borrower shall deliver to Administrative Agent
evidence reasonably acceptable to Administrative Agent that the applicable
Borrower has the organizational authority to undertake and complete the
Substitution and that the Substitute Loan

48



--------------------------------------------------------------------------------



 



Documents have been duly authorized and validly executed by or on behalf of the
applicable Borrower;
          (g) the applicable Borrower shall deliver or cause to be delivered to
Administrative Agent an opinion of counsel reasonably acceptable to
Administrative Agent opining as to the enforceability of the Substitute Loan
Documents with respect to the applicable Anchor Parcel in substantially the same
form and substance as the opinion of counsel in the State concerning
enforceability of the Loan Documents originally delivered at the applicable
Closing Date;
          (h) the applicable Borrower shall deliver or cause to be delivered to
Administrative Agent a copy of the deed or ground lease conveying to the
applicable Borrower all right, title and fee or leasehold (as applicable)
interest, as applicable, in and to the applicable Anchor Parcel;
          (i) if the applicable Anchor Parcel contains any improvements that are
located in a Flood Prone Area, the applicable Borrower shall deliver on the
Acquisition Date evidence of flood insurance meeting the requirements of
Article III of this Agreement;
          (j) unless the Anchor Parcel is covered by the Environmental Report,
the applicable Borrower shall deliver or cause to be delivered to Administrative
Agent (A) a Phase I environmental report reasonably acceptable to Administrative
Agent of the applicable Anchor Parcel issued by a recognized environmental
consultant reasonably acceptable to Administrative Agent at the applicable
Borrower’s expense, and, if recommended under the Phase I environmental report,
a Phase II environmental report or (B) an addendum or supplement to the
Environmental Report reasonably acceptable to Administrative Agent delivered to
Administrative Agent in connection with the closing of the Loans covering the
applicable Anchor Parcel, which concludes that the applicable Anchor Parcel does
not contain any Hazardous Substance except for nominal amounts of such
substances commonly incorporated in or used in the operation of properties
similar to the applicable Anchor Parcel (in either case in compliance with all
Environmental Laws) and is not subject to any risk of contamination from any
off-site Hazardous Substance. If any such report discloses the presence of any
Hazardous Substance or the risk of contamination from any off-site Hazardous
Substance, such report shall include an estimate of the cost of any related
remediation and the applicable Borrower shall either (A) deposit with Lender an
amount equal to one hundred twenty-five percent (125%) of such estimated cost in
excess of the Alteration Threshold or (B) if the cost of remediation is greater
than the Alteration Threshold, cause to be delivered to Administrative Agent an
indemnity agreement substantially similar to the Alterations Indemnity from an
Acceptable Indemnitor in the face amount of such excess of the cost of
remediation over the Alteration Threshold, which deposit or indemnity agreement
shall constitute additional security for the Loans and shall be released to the
applicable Borrower upon the delivery to Administrative Agent of (1) an update
reasonably acceptable to Administrative Agent to such report indicating that
there is no longer any Hazardous Substance on the applicable Anchor Parcel
except for nominal amounts of such substances commonly incorporated in or used
in the operation of properties similar to the applicable Anchor Parcel (in
either case in compliance with all Environmental Laws) or any danger of
contamination from any off-site Hazardous Substance

49



--------------------------------------------------------------------------------



 



that has not been fully remediated and (2) paid receipts indicating that the
costs of all such remediation work have been paid;
          (k) in the event that the applicable Anchor Parcel is improved (other
than by landscaping, surface parking or utility facilities), a Physical
Conditions Report with respect the applicable Anchor Parcel indicating that the
applicable Anchor Parcel is in good condition and repair and free of damage or
waste unless the applicable Borrower certifies to Lender that the applicable
Borrower intends to demolish such improvements, if any, on the applicable Anchor
Parcel, within one (1) year of acquisition in which event the applicable
Borrower shall provide an asbestos survey of the applicable Anchor Parcel and a
Physical Conditions Report shall not be required. If the Physical Conditions
Report recommends that any repairs be made with respect to the applicable Anchor
Parcel, such Physical Conditions Report shall include an estimate of the cost of
such recommended repairs and the applicable Borrower shall covenant to perform
such repairs in timely manner (subject to Force Majeure) and if the cost of such
repairs is estimated by the Physical Conditions Report to exceed the Alteration
Threshold the applicable Borrower shall either (A) deposit with Administrative
Agent an amount equal to one hundred twenty-five percent (125%) of such
estimated cost in excess of the Alteration Threshold or (B) if the cost of such
recommended repairs is greater than the Alteration Threshold, cause to be
delivered to Administrative Agent an indemnity agreement from an Acceptable
Indemnitor in the face amount of such repairs over the Alteration Threshold,
which deposit or indemnity shall constitute additional security for the Loans
and shall be released to the applicable Borrower upon the delivery to
Administrative Agent of (A) an update to such Physical Conditions Report or a
letter reasonably acceptable to Administrative Agent from the engineer that
prepared such Physical Conditions Report indicating that the recommended repairs
were completed in good manner and (B) paid receipts indicating that the costs of
all such repairs have been paid;
          (l) Administrative Agent shall have received either a title insurance
policy or an Endorsement reasonably acceptable to Administrative Agent (or a
marked, signed and redated commitment to issue such endorsement or policy
reasonably acceptable to Administrative Agent) insuring the Lien of the
Substitute Mortgage as a first mortgage lien on the applicable Acquired Anchor
Parcel dated as of the Acquisition Date, providing coverage in the amount of the
Loans, free and clear of all exceptions (including past due and unpaid real
estate taxes) from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), and containing such legally available endorsements and
affirmative coverages as are legally available with respect to the applicable
Acquired Anchor Parcel similar to such endorsements and affirmative coverages
with respect to the applicable Individual Property. Administrative Agent also
shall have received copies of paid receipts showing that all costs of or
premiums for such endorsements and title insurance policies have been paid;
          (m) Administrative Agent shall have received evidence reasonably
acceptable to Administrative Agent that the applicable Acquired Anchor Parcel
constitutes one or more separate tax lots or that the applicable Borrower has
taken all action required under applicable law to have the applicable Acquired
Anchor Parcel designated as a separate tax lot;
          (n) if the Acquired Anchor Parcel is acquired by the applicable
Borrower pursuant to a ground lease, the ground lease shall be reasonably
acceptable to Administrative

50



--------------------------------------------------------------------------------



 



Agent and the applicable Borrower shall deliver to Administrative Agent on
behalf of the Lenders an estoppel letter from the ground lessor in form and
substance reasonably acceptable to Administrative Agent;
          (o) the applicable Borrower shall have paid all reasonable
out-of-pocket costs and expenses incurred by Administrative Agent or any Lender
(including, without limitation, reasonable attorneys’ fees and disbursements) in
connection with the acquisition of the applicable Acquired Anchor Parcel, and
the applicable Borrower shall have paid all recording charges, filing fees,
taxes or other similar expenses (including, without limitation, mortgage and
intangibles taxes and documentary stamp taxes) payable in connection with the
transaction described in this Section 2.6(5);
          (p) the Debt Service Coverage Ratio for such Individual Property,
calculated using the Net Operating Income (determined on a forecasted basis
taking into account the completion and leasing of any associated Improvements)
and the Allocated Loan Amount for such Individual Property, following the
acquisition of the Acquired Anchor Parcel is equal to or greater than the Debt
Service Coverage Ratio for such Individual Property prior to the acquisition of
the Acquired Anchor Parcel; and
          (q) Administrative shall have consented to the acquisition of such
Acquired Anchor Parcel, which consent shall not be unreasonably withheld.
     The applicable Borrower may obtain the release of the applicable Acquired
Anchor Parcel in accordance with the provisions of Section 2.6(2) applicable
thereto.
     Section 2.7 Cash Management.
          (1) Each Borrower shall cause all Rents from its applicable Individual
Property to be deposited into the applicable Lockbox Account pursuant to the
applicable Lockbox Agreement and the Cash Management Agreement, and Borrower
shall, and, if there is a Manager, shall cause the Manager, to, (a) deliver
written instructions (which instructions may be contained in the applicable
Lease and which instructions shall be irrevocable by Borrower, unless
Administrative Agent shall have otherwise agreed, until Borrower’s obligations
with respect to the Loans have been satisfied, to all tenants under Leases (but
not including Seasonal Leases)) to deliver all Rents or other revenue payable
thereunder or otherwise derived from its applicable Individual Property directly
to the applicable Lockbox Account (to the extent that any such tenants have
already been directed to so deliver their respective Rents, no further
instructions will be required), and (b) deposit all amounts received by Borrower
or by the Manager, if applicable, on Borrower’s behalf, constituting Rents or
other revenue of any kind from its applicable Individual Property into the
applicable Lockbox Account within two (2) Business Days of receipt thereof
(including, without limitation, Rents under Seasonal Leases). Disbursements from
the applicable Lockbox Account will be made in accordance with the terms and
conditions of this Agreement, the applicable Lockbox Agreement and the Cash
Management Agreement. Administrative Agent shall have the sole dominion and
control over the Lockbox Account and, except as set forth in the Cash Management
Agreement or in this Agreement, Borrower shall have no rights to make
withdrawals therefrom.

51



--------------------------------------------------------------------------------



 



          (2) Prior to the occurrence of, and after the cure or cessation of, a
Trigger Event (of which Administrative Agent shall provide written notice to
Lockbox Bank, Cash Management Agent and Borrower Representative), each Borrower
shall have the right (the “Borrower’s Direction Right”) to receive funds in the
applicable Lockbox Account free and clear of Agent’s interest therein; provided,
however, upon the occurrence and during the continuance of a Trigger Event,
Borrower’s Direction Right shall be suspended. Administrative Agent shall
promptly, upon a Cure Event, notify applicable Lockbox Bank and Cash Management
Agent that Borrower’s Direction Right has been reinstated and Borrower may
receive and withdraw all funds from the Lockbox Account.
          (3) Every Business Day from and after the occurrence and during the
continuance of a Trigger Event (of which Administrative Agent shall provide
notice in writing to Lockbox Bank, Cash Management Agent and Borrower
Representative), Lockbox Bank shall transfer to the Cash Management Account all
funds available in the Lockbox Account; the funds transferred to the Cash
Management Account shall be applied by Deposit Bank as set forth in the Cash
Management Agreement.
          (4) Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, and provided no Event of Default exists,
Borrower’s obligations with respect to the monthly payment of interest and
principal (if any) and the deposits to be made into the Security Accounts and
any other payment due pursuant to this Agreement or any other Loan Document
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Cash Management Account and are unconditionally available to Administrative
Agent (on behalf of the Lenders) to satisfy such obligations in accordance with
the terms of this Agreement and the Cash Management Agreement on the dates each
such payment is required, regardless of whether any of such amounts are so
applied by Administrative Agent.
          (5) The insufficiency of funds on deposit in the Lockbox Account or
the Cash Management Account (or any sub-account thereunder) shall not absolve
Borrower of the obligation to make any payments as and when due pursuant to this
Agreement and the other Loan Documents, and such obligations shall be separate
and independent, and not conditioned on any event or circumstance whatsoever.
     Section 2.8 Payments; Pro Rata Treatment; Etc.
          (1) Payments Generally.
          (a) Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by
Borrower under this Agreement and the Notes, and, except to the extent otherwise
provided therein, all payments to be made by Borrower under any other Loan
Document, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Administrative Agent at an account
designated by Administrative Agent by notice to Borrower, not later than 2:00
p.m., New York City time, on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).

52



--------------------------------------------------------------------------------



 



          (b) Application of Payments. Subject to the provisions of
Section 2.4(7), Borrower shall, at the time of making each payment under this
Agreement or any Note for the account of any Lender, specify to Administrative
Agent (which shall so notify the intended recipient(s) thereof) the Loans or
other amounts payable by Borrower hereunder to which such payment is to be
applied (and in the event that Borrower fails to so specify, or if an Event of
Default has occurred and is continuing, Administrative Agent shall apply such
payment to the amounts of such obligation owing to Lenders pro rata according to
the respective amounts then due and owing to Lenders, subject to Section 2.8(2)
and any other agreement among Administrative Agent and the Lenders with respect
to such application).
          (c) Forwarding of Payments by Administrative Agent. Except as
otherwise agreed by Administrative Agent and the Lenders, each payment received
by Administrative Agent under this Agreement or any Note for account of any
Lender shall be paid by Administrative Agent promptly to such Lender, in
immediately available funds, for account of such Lender’s Applicable Lending
Office for the Loans or other obligation in respect of which such payment is
made.
          (d) Extensions to Next Business Day. If the due date of any payment
under this Agreement or any Note would otherwise fall on a day that is not a
Business Day, such date shall be extended to the next succeeding Business Day,
and, solely with respect to the payment due on the Maturity Date, interest shall
be payable for any principal so extended for the period of such extension.
          (2) Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each advance of a Loan from the Lenders under Section 2.1(1) shall
be made from the Lenders, and any termination of the obligation to make an
advance of the Loans shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) except as otherwise provided in Section 2.9(4), Loans shall be allocated pro
rata among the Lenders according to the amounts of their respective Commitments
(in the case of the making of Loans) or their respective Loans (in the case of
Conversions or Continuations of Loans); (c) except as provided in
Section 2.4(4), each payment or prepayment of principal of Loans by Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (d) each
payment of interest on Loans by Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.
          (3) Computations. Interest on all Loans shall be computed on the basis
of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.
          (4) Minimum Amounts. Except for (a) mandatory prepayments made
pursuant to Section 2.4(5) and (b) Conversions or prepayments made pursuant to
Section 2.9(4), each borrowing, Conversion, Continuation and partial prepayment
of principal (collectively, “Loan Transactions”) of Loans shall be in an
aggregate amount of no less than $5,000,000 (Loan Transactions of or into Loans
of different Types or Interest Periods at the same time hereunder shall be
deemed separate Loan Transactions for purposes of the foregoing, one for

53



--------------------------------------------------------------------------------



 



each Type or Interest Period); provided that if any Loans or borrowings would
otherwise be in a lesser principal amount for any period, such Loans shall be
Base Rate Loans during such period. Notwithstanding the foregoing, the minimum
amount of $5,000,000 shall not apply to Conversions of lesser amounts into a
tranche of Loans that has (or will have upon such Conversion) an aggregate
principal amount exceeding such minimum amount and one Interest Period.
          (5) Certain Notices. Notices by Borrower to Administrative Agent
regarding Loan Transactions and the selection of Types of Loans and/or of the
duration of Interest Periods shall be irrevocable as of, and shall be effective
only if received by Administrative Agent not later than, 2:00 p.m., New York
City time, on the number of Business Days prior to the date of the proposed Loan
Transaction or the first day of such Interest Period specified below:

          Notice:   Number of Business
Days Prior:
Optional Prepayment
    3  
Conversions into, Continuations as, or borrowings in Base Rate Loans
    3  
Conversions into, Continuations as, borrowings in or changes in duration of
Interest Period for, LIBOR-based Loans (subject to Section 2.4(6)(a))
    3  

Each such notice of a Loan Transaction shall specify the amount (subject to
Section 2.8(4)), Type, and Interest Period of such proposed Loan Transaction,
and the date (which shall be a Business Day) of such proposed Loan Transaction.
Notices for Conversions and Continuations shall be in the form of Exhibit E.
Each such notice specifying the duration of an Interest Period shall specify the
portion of the Loans to which such Interest Period is to relate. Administrative
Agent shall promptly notify the Lenders of the contents of each such notice. If
Borrower fails to select (i) the Type of Loan or (ii) the duration of any
Interest Period for any LIBOR-based Loan within the time period (i.e., three
(3) Business Days prior to the first day of the next applicable Interest Period)
and otherwise as provided in this Section 2.8(5), such Loan (if outstanding as a
LIBOR Loan) will be automatically Continued as an LIBOR-based Loan with an
Interest Period of one (1) month on the last day of the current Interest Period
for such Loan or, if outstanding as an Base Rate Loan, will remain as a Base
Rate Loan.
          (6) Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have been notified by a Lender or Borrower (in either
case, the “Payor”) prior to the date on which the Payor is to make payment to
Administrative Agent of (in the case of a Lender) the proceeds of a Loan to be
made by such Lender hereunder or (in the case of Borrower) a payment to
Administrative Agent for account of any Lender hereunder (in either case, such
payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that the Payor does not intend to make the Required
Payment to Administrative Agent, Administrative Agent may assume that the
Required Payment has been made and may, in reliance upon such assumption (but
shall not be required to), make the amount thereof available to the intended
recipient(s) on such date, provided, however, that if the Payor is a Lender,

54



--------------------------------------------------------------------------------



 



Administrative Agent shall provide notice to Borrower of the advance of the
Required Payment on or prior to the Advance Date and Borrower shall have the
right to consent to the same; and, if the Payor has not in fact made the
Required Payment to Administrative Agent, the recipient(s) of such payment
shall, on demand, repay to Administrative Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
Administrative Agent until the date Administrative Agent recovers such amount at
a rate per annum equal to (a) the Federal Funds Rate for such day in the case of
payments returned to Administrative Agent by any of the Lenders or (b) the
Applicable Interest Rate due hereunder with respect to payments returned by
Borrower to Administrative Agent (except to the extent actually paid by Borrower
on the applicable Payment Date) and, if such recipient(s) shall fail promptly to
make such payment, Administrative Agent shall be entitled to recover such
amount, on demand, from the Payor, together with interest as aforesaid; provided
that or if such payment is not made within three (3) Business Days of demand:
          (a) if the Required Payment shall represent a payment to be made by
Borrower to the Lenders, the recipient Lenders shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the rate set forth above (without offset due to any interest paid by
Borrower), it being understood that the return by the recipient(s) of the
Required Payment to Administrative Agent shall not limit such obligation of
Borrower under Section 2.3 to pay interest at the rate set forth above in
respect of the Required Payment until Borrower makes the Required Payment to
Administrative Agent, and
          (b) if the Required Payment shall represent proceeds of a Loan to be
made by the Lenders to Borrower, Borrower shall be obligated retroactively to
the Advance Date to pay interest at the Default Rate in respect of the Required
Payment, it being understood that the return by Borrower of the Required Payment
to Administrative Agent shall not limit any claim Borrower may have against the
Payor in respect of such Required Payment.
          (7) Sharing of Payments, Etc.
          (a) Right of Set-off. Borrower agrees that, in addition to (and
without limitation of) any right of set-off, banker’s lien or counterclaim a
Lender may otherwise have, (subject, as among the Lenders, to Section 12.26),
each Lender shall be entitled, at its option (to the fullest extent permitted by
law), to set off and apply any deposit (general or special, time or demand,
provisional or final), or other Indebtedness, held by it for the credit or
account of Borrower at any of its offices, in Dollars or in any other currency,
against any principal of or interest on any of such Lender’s Loans or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such deposit or other Indebtedness is then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof,
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.
          (b) Sharing. If any Lender shall obtain from Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any other Loan Document through the exercise (subject,
as among the Lenders, to Section 12.26) of any right of set-off, banker’s lien
or counterclaim or similar right or otherwise (other than from Administrative
Agent as provided herein), and, as a result of such payment,

55



--------------------------------------------------------------------------------



 



such Lender shall have received a greater percentage of the principal of or
interest on the Loans or such other amounts then due hereunder or thereunder by
Borrower to such Lender than the percentage received by any other Lender, it
shall promptly purchase from such other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or such
other amounts, respectively, owing to each of the Lenders. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.
          (c) Consent by Borrower. Borrower agrees that any Lender so purchasing
such a participation (or direct interest) may exercise (subject, as among the
Lenders, to Section 12.26) all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.
          (d) Rights of Lenders; Bankruptcy. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other Indebtedness or obligation of Borrower. If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set-off to which this Section 2.8(7) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.8(7) to share in the benefits of any recovery on such
secured claim.
     Section 2.9 Yield Protection; Etc.
          (1) Additional Costs.
          (a) Costs of Making or Maintaining LIBOR-based Loans. Borrower shall
pay directly to each Lender from time to time such amounts as such Lender may in
good faith determine to be necessary to compensate such Lender for any costs
that such Lender determines are attributable to its making or maintaining of any
LIBOR-based Loans or its obligation to make any LIBOR-based Loans hereunder, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Loans or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:
     (i) without duplication of amounts described by Section 2.9(6)(a) hereof,
shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any tax, duty or other charge in respect of such Loans or its Note or
changes the basis of taxation of any amounts payable to such Lender under this
Agreement or its Note in respect of any of such Loans (excluding changes in the
rate of tax on the overall net income of such Lender or of such Applicable

56



--------------------------------------------------------------------------------



 



Lending Office by the jurisdiction in which such Lender has its principal office
or such Applicable Lending Office); or
     (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than the Reserve Requirement used in the determination of
the Adjusted LIBOR Rate for any Interest Period for such Loan) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender (including, without limitation, any of such Loans or
any deposits referred to in the definition of “LIBOR Rate”), or any commitment
of such Lender (including, without limitation, the Commitment of such Lender
hereunder); or
     (iii) imposes any other condition affecting this Agreement or its Note (or
any of such extensions of credit or liabilities) or its Commitment.
Subject to Section 2.9(7), if any Lender requests compensation from Borrower of
Additional Costs under this paragraph (a), Borrower may, by notice to such
Lender (with a copy to Administrative Agent), suspend the obligation of such
Lender thereafter to make or Continue LIBOR-based Loans, or to Convert Loans
into LIBOR-based Loans, until the Regulatory Change giving rise to such request
ceases to be in effect (in which case the provisions of Section 2.9(4) shall be
applicable), provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
          (b) Costs Attributable to Regulatory Change or Risk-Based Capital
Guidelines. Without limiting the effect of the foregoing provisions of this
Section 2.9(1) (but without duplication) and without limitation of Borrower’s
rights pursuant to Section 2.9(7), Borrower shall pay directly to each Lender
from time to time on request such amounts as such Lender may in good faith
determine to be necessary to compensate such Lender (or, without duplication,
the bank holding company of which such Lender is a subsidiary) for any costs
that it determines are attributable to the maintenance by such Lender (or any
Applicable Lending Office or such bank holding company), pursuant to any
Applicable Law or any interpretation, directive or request (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) of any court or governmental or monetary authority (i) following any
Regulatory Change or (ii) implementing any risk-based capital guideline or other
requirement (whether or not having the force of law and whether or not the
failure to comply therewith would be unlawful) hereafter issued by any
government or governmental or supervisory authority implementing at the national
level the Basle Accord, of capital in respect of its Commitment or Loans, such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of such Lender (or any Applicable Lending
Office or such bank holding company) to a level below that which such Lender (or
any Applicable Lending Office or such bank holding company) could have achieved
but for such law, regulation, interpretation, directive or request.
          (c) Notification and Certification. Each Lender shall notify Borrower
of any event occurring after the date hereof entitling such Lender to
compensation under paragraph (a) or (b) of this Section 2.9(1) as promptly as
practicable, but in any event within sixty (60) days, after such Lender obtains
actual knowledge thereof; provided that (i) if any

57



--------------------------------------------------------------------------------



 



Lender fails to give such notice within sixty (60) days after it obtains actual
knowledge of such an event, such Lender shall, with respect to compensation
payable pursuant to this Section 2.9(1) in respect of any costs resulting from
such event, only be entitled to payment under this Section 2.9(1) for costs
incurred from and after the date forty-five (45) days prior to the date that
such Lender does give such notice and (ii) each Lender will designate a
different Applicable Lending Office for the Loans of such Lender affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender, except that such Lender shall have no obligation
to designate an Applicable Lending Office located in the United States of
America. Each Lender will furnish to Borrower a certificate setting forth the
basis and amount of each request by such Lender for compensation under
paragraph (a) or (b) of this Section 2.9(1). Determinations and allocations by
any Lender for purposes of this Section 2.9(1) of the effect of any Regulatory
Change pursuant to paragraph (a) of this Section 2.9(1), or of the effect of
capital maintained pursuant to paragraph (b) of this Section 2.9(1), on its
costs or rate of return of maintaining Loans or its obligation to make Loans, or
on amounts receivable by it in respect of Loans, and of the amounts required to
compensate such Lender under this Section 2.9(1), shall be conclusive, provided
that such determinations and allocations are absent manifest error and made on a
reasonable basis.
          (2) Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBOR Rate for any
Interest Period for any LIBOR-based Loan:
          (a) Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR Rate are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR-based Loans as provided herein; or
          (b) the Majority Lenders determine, which determination shall be
conclusive, and notify Administrative Agent that the relevant rates of interest
referred to in the definition of LIBOR Rate upon the basis of which the rate of
interest for LIBOR-based Loans for such Interest Period is to be determined are
not likely adequately to cover the cost to such Lenders of making or maintaining
LIBOR-based Loans for such Interest Period;
then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders subject to
Section 2.9(7) shall be under no obligation to make additional LIBOR-based
Loans, to Continue LIBOR-based Loans or to Convert Loans of any other Type into
LIBOR-based Loans, and Borrower shall, on the last day(s) of the then current
Interest Period(s) for the outstanding LIBOR-based Loans, either prepay such
Loans or such Loans shall be automatically Converted into Base Rate Loans.
          (3) Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR-based Loans hereunder
(and, in the sole opinion of such Lender, the designation of a different
Applicable Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and, subject to Section 2.9(7)

58



--------------------------------------------------------------------------------



 



such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR-based Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR-based Loans (in which case the provisions of
Section 2.9(4) shall be applicable).
          (4) Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR-based Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR-based Loans shall be suspended pursuant to Section 2.9(2) or 2.9(3), such
Lender’s Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for Loans (or, in the case of a
Conversion resulting from a circumstance described in Section 2.9(3), on such
earlier date as such Lender may specify to Borrower (but not earlier than the
date of such notice or the date required by the applicable law giving rise to a
circumstance described in Section 2.9(3)) with a copy to Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 2.9(2) or 2.9(3) that gave rise to such
Conversion no longer exist:
          (a) to the extent that such Lender’s Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Loans shall be applied instead to its Base Rate Loans; and
          (b) all Loans that would otherwise be made or Continued by such Lender
as LIBOR-based Loans shall be made or Continued instead as Base Rate Loans, and
all Loans of such Lender that would otherwise be Converted into LIBOR-based
Loans shall remain as Base Rate Loans.
If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 2.9(2) or 2.9(3) that gave rise to the
Conversion of such Lender’s Loans pursuant to this Section 2.9(4) no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR-based Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted
effective as of the date such circumstances cease to exist, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding LIBOR-based
Loans, to the extent necessary so that, after giving effect thereto, all Base
Rate Loans and LIBOR-based Loans are allocated among the Lenders ratably (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
          (5) Compensation. Borrower shall pay to Administrative Agent for
account of each Lender, upon the request of such Lender through Administrative
Agent, such amount or amounts as shall be sufficient (in the reasonable opinion
of such Lender) to compensate it for any actual loss, cost or expense
(collectively, “Breakage Costs”) that such Lender determines is attributable to:
          (a) any re-payment, prepayment or Conversion of a LIBOR-based Loan
made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Administrative Agent’s or the Lenders’
rights referred to in Article 11) on a date other than the last day of the
Interest Period for such Loan; or

59



--------------------------------------------------------------------------------



 



          (b) any failure by Borrower for any reason to borrow a LIBOR-based
Loan from such Lender on the date for such borrowing specified in the relevant
notice of borrowing given to Administrative Agent in accordance with the terms
of this Agreement.
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender), or if such Lender shall cease to make such bids, the equivalent rate,
as reasonably determined by such Lender, derived from Reuters Screen LIBOR 01
Page (formerly operated as Page 3750 of the Dow Jones Markets Service
(Telerate)) or other publicly available source as described in the definition of
LIBOR Rate.
          (6) U.S. Taxes.
          (a) Gross-up for Deduction or Withholding of U.S. Taxes. Borrower
agrees to pay to each Lender that is not a U.S. Person such additional amounts
as are necessary in order that the net payment of any amount due to such
non-U.S. Person hereunder after deduction for or withholding in respect of any
U.S. Taxes imposed with respect to such payment (or in lieu thereof, payment of
such U.S. Taxes by such non-U.S. Person), will not be less than the amount
stated herein to be then due and payable, provided that the foregoing obligation
to pay such additional amounts shall not apply:
     (i) to any payment to any Lender hereunder unless such Lender is, on the
date hereof (or on the date it becomes a Lender hereunder as provided in
Section 12.24(2)) and on the date of any change in the Applicable Lending Office
of such Lender, either entitled to submit a Form W-8BEN (relating to such Lender
and entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Loans) or Form W-8ECI (relating to
all interest to be received by such Lender hereunder in respect of the Loans),
or
     (ii) to any U.S. Taxes imposed solely by reason of the failure by such
non-U.S. Person to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
non-U.S. Person if such compliance is required by statute or regulation of the
United States of America as a precondition to relief or exemption from such
U.S. Taxes.

60



--------------------------------------------------------------------------------



 



For the purposes hereof, the provisions of Section 12.24(f) shall be applicable
and (A) “U.S. Person” means a citizen, national or resident of the United States
of America, a corporation, limited liability company, partnership or other
entity created or organized in or under any laws of the United States of America
or any State thereof, or any estate or trust that is subject to Federal income
taxation regardless of the source of its income, (B) “U.S. Taxes” means any
present or future tax, assessment or other charge or levy imposed by or on
behalf of the United States of America or any taxing authority thereof or
therein, (C) “Form W-8BEN” means Form W-8BEN of the Department of the Treasury
of the United States of America and (D) “Form W-8ECI” means Form W-8ECI of the
Department of the Treasury of the United States of America. Each of the Forms
referred to in the foregoing clauses (C) and (D) shall include such successor
and related forms as may from time to time be adopted by the relevant taxing
authorities of the United States of America to document a claim to which such
Form relates.
          (b) Evidence of Deduction, Etc. Within thirty (30) days after paying
any amount to Administrative Agent or any Lender from which it is required by
law to make any deduction or withholding, and within thirty (30) days after it
is required by law to remit such deduction or withholding to any relevant taxing
or other authority, Borrower shall deliver to Administrative Agent for delivery
to such non-U.S. Person evidence satisfactory to such Person of such deduction,
withholding or payment (as the case may be).
          (7) Replacement of Lenders. If any Lender requests compensation
pursuant to Section 2.9(1) or 2.9(6), or any Lender’s obligation to Continue
Loans of any Type, or to Convert Loans of any Type into the other Type of Loan,
shall be suspended pursuant to Section 2.9(2) or 2.9(3) (any such Lender
requesting such compensation, or whose obligations are so suspended, being
herein called a “Requesting Lender”), Borrower, upon three (3) Business Days
notice, may require that such Requesting Lender transfer all of its right, title
and interest under this Agreement and such Requesting Lender’s Note to any bank
or other financial institution (a “Proposed Lender”) identified by Borrower that
is reasonably satisfactory to Administrative Agent (i) if such Proposed Lender
agrees to assume all of the obligations of such Requesting Lender hereunder, and
to purchase all of such Requesting Lender’s Loans hereunder for consideration
equal to the aggregate outstanding principal amount of such Requesting Lender’s
Loans, together with interest thereon to the date of such purchase (to the
extent not paid by Borrower), and satisfactory arrangements are made for payment
to such Requesting Lender of all other amounts accrued and payable hereunder to
such Requesting Lender as of the date of such transfer (including any fees
accrued hereunder and any Breakage Costs that would be payable under
Section 2.9(5) as if all of such Requesting Lender’s Loans were being prepaid in
full on such date) and (ii) if such Requesting Lender has requested compensation
pursuant to Section 2.9(1) or 2.9(6), such Proposed Lender’s aggregate requested
compensation, if any, pursuant to Section 2.9(1) or 2.9(6) with respect to such
Requesting Lender’s Loans is lower than that of the Requesting Lender. Subject
to the provisions of Section 12.24(2), such Proposed Lender shall be a “Lender”
for all purposes hereunder. Without prejudice to the survival of any other
agreement of Borrower hereunder, the agreements of Borrower contained in
Sections 2.9(1), 2.9(6) and 12.5 (without duplication of any payments made to
such Requesting Lender by Borrower or the Proposed Lender) shall survive for the
benefit of such Requesting Lender under this Section 2.9(7) with respect to the
time prior to such replacement.

61



--------------------------------------------------------------------------------



 



     Section 2.10 Agency Fee. Until payment in full of all obligations under
this Agreement and the other Loan Documents, Borrower shall pay to
Administrative Agent, for its sole account, the Agency Fee in accordance with
the Fee Letter.
     Section 2.11 Offsets, etc. Each Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Administrative Agent or Lenders or their agents
or otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Administrative Agent or Lenders to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which any Borrower is obligated to make under any of the
Loan Documents. Any assignee of Administrative Agent’s or any Lender’s interest
in and to this Agreement and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to such
documents which any Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by any Borrower in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset.
ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS
     Section 3.1 Insurance.
          (1) From and after the date that an Individual Property is encumbered
by a Mortgage, until the earlier of (i) payment in full of the Debt or
(ii) release of the applicable Individual Property from the lien of the
applicable Mortgage, Borrower shall obtain and maintain, or cause to be
maintained Policies providing at least the following coverages:
          (a) comprehensive all risk insurance on the Improvements and the
Personal Property at such Individual Property, in each case (i) in an amount
equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value of the applicable Individual
Property (exclusive of costs of excavations, foundations, underground utilities
and footings) with a waiver of depreciation; (ii) containing an agreed amount
endorsement with respect to the Improvements and Personal Property at such
Individual Property waiving all co insurance provisions; (iii) providing for no
deductible in excess of the Maximum Deductible; and (iv) providing coverage for
contingent liability from Operation of Building Laws, Demolition Costs and
Increased Cost of Construction Endorsements together with an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
such Individual Property shall at any time constitute legal non-conforming
structures or uses. The Full Replacement Cost of the applicable Individual
Property shall be redetermined from time to time but not more frequently than
once in any thirty-six (36) calendar months at the request and at the cost of
the Administrative Agent (provided that Borrower shall be responsible for the
cost of any appraisal obtained in connection with the First Extension and any
appraisal obtained by Administrative Agent during the continuance of an Event of
Default) by an appraiser or contractor designated by Borrower and approved by
Administrative Agent, or by an engineer or appraiser in the regular employ of
the insurer. After

62



--------------------------------------------------------------------------------



 



the first Appraisal, additional Appraisals may be based on construction cost
indices customarily employed in the trade. No omission on the part of
Administrative Agent to request any such ascertainment shall relieve Borrower of
any of its obligations under this Section 3.1(1)(a);
          (b) commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about each
Individual Property, such insurance (i) to be on the so called “occurrence” form
with a combined single limit of not less than ONE MILLION AND 00/100 DOLLARS
($1,000,000) per occurrence and TWO MILLION AND 00/100 DOLLARS ($2,000,000)
general aggregate; (ii) to continue at not less than the aforesaid limit until
required to be changed by Administrative Agent in writing by reason of changed
economic conditions making such protection inadequate in the reasonable opinion
of Administrative Agent; and (iii) to cover at least the following hazards:
(A) premises and operations; (B) products and completed operations on an “if
any” basis; (C) independent contractors; (D) blanket contractual liability for
all “insured contracts” as defined in the standard general liability policy; and
(E) contractual liability covering the indemnities contained in Sections 11.3
(but excluding the willful acts of Borrower) of this Agreement and the
Environmental Indemnity, to the extent the same is available and falls within
the definition of “insured contracts” included with the standard general
liability policy;
          (c) business income/loss of Rents insurance (i) with loss payable to
Administrative Agent (for the benefit of the Lenders); (ii) covering all risks
required to be covered by the insurance provided for in Section 3.1(1)(a)
hereof; (iii) in an amount equal to 100% of the projected gross income from the
Individual Property (on an actual loss sustained basis) for a period continuing
until the Restoration of the Individual Property is completed; the amount of
such business income/loss of Rents insurance shall be determined on the
applicable insurance renewal date and at least once each year thereafter based
on Borrower’s reasonable estimate of the Operating Revenues from the Individual
Property for the succeeding twelve (12) month period and (iv) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and the Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of six (6) months from
the date that the Individual Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the Policy may expire
prior to the end of such period. Except as provided in Section 3.2 below, all
Insurance Proceeds payable to Administrative Agent (for the benefit of the
Lenders) pursuant to this Section 3.1(1)(c) shall be held by Administrative
Agent and shall be applied to the obligations secured hereunder from time to
time due and payable hereunder and under the Notes and this Agreement; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
its obligations to pay the obligations secured hereunder on the respective dates
of payment provided for in the Notes and this Agreement except to the extent
such amounts are actually paid out of the proceeds of such business income/loss
of Rents insurance;
          (d) at all times during which structural construction or Alterations
are being made with respect to the Improvements on an applicable Individual
Property (i) owner’s contingent or protective liability insurance covering
claims not covered by or under the terms or provisions of the insurance provided
for in Section 3.1(1)(b); and (ii) the insurance provided for in
Section 3.1(1)(a) shall be written in a so called builder’s risk completed value
form or equivalent coverage as part of the “all-risk” insurance (A) on a
non-reporting basis, (B) against

63



--------------------------------------------------------------------------------



 



all risks insured against pursuant to Section 3.1(1)(a), (C) shall include
permission to occupy such applicable Individual Property, and (D) shall not
contain a co-insurance provision;
          (e) workers’ compensation and employers liability in the amount of
Five Hundred Thousand Dollars ($500,000), subject to the statutory limits of the
State;
          (f) comprehensive boiler and machinery insurance, if applicable, in an
amount equal to one hundred percent (100%) of the replacement costs of the
boiler Equipment and the area surrounding the boiler Equipment on terms
consistent with the commercial property insurance policy required under
Section 3.1(1)(a);
          (g) if any portion of the Improvements on an Individual Property is at
any time located in an area (a “Flood Prone Area”) identified by the Secretary
of Housing and Urban Development or any successor thereto as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended, or any successor law (the “Flood Insurance
Acts”), flood hazard insurance of the following types and in the following
amounts (i) coverage under Policies issued pursuant to the Flood Insurance Acts
(the “Flood Insurance Policies”) in an amount equal to the maximum limit of
coverage available for the applicable Individual Property under the Flood
Insurance Acts, subject only to customary deductibles under such Policies and
(ii) to the extent Commercially Available, coverage under supplemental private
Policies in an amount not to exceed Twenty-Five Million Dollars ($25,000,000);
          (h) if reasonably required by Administrative Agent and to the extent
Commercially Available for any particular Individual Property, earthquake
insurance in amounts not less than the probable maximum loss (PML) percentage of
the total insurable value of the applicable Individual Property, as reasonably
approved by Administrative Agent, provided that the insurance pursuant to this
Section 3.1(1)(h) hereof shall be on terms consistent with the all risk
insurance policy required under Section 3.1(1)(a) hereof and, to the extent the
same is Commercially Available, any deductible with respect to such insurance
shall not exceed five percent (5%) of the “Full Replacement Cost” of the
applicable Individual Property;
          (i) if reasonably required by the Administrative Agent (taking into
account a particular Individual Property’s proximity to a coastal wind zone) and
to the extent Commercially Available for any particular Individual Property,
storm damage or so called wind storm damage insurance in an amount reasonably
determined by Administrative Agent, taking into consideration, in all material
respects, the probable maximum loss (PML) from windstorm damage for the
particular Individual Property as determined by a PML study reasonably approved
by Administrative Agent;
          (j) umbrella liability insurance in an amount not less than Fifty
Million Dollars ($50,000,000) per occurrence on terms consistent with the
commercial general liability insurance policy required under Section 3.1(1)(b)
hereof; and
          (k) as to each Individual Property such other insurance and in such
amounts as Administrative Agent from time to time may reasonably request, and
provided the same is

64



--------------------------------------------------------------------------------



 



Commercially Available. For the purposes of this Article 3, a particular
insurance type or amount shall be deemed “Commercially Available” for an
Individual Property if such insurance type or amount is (i) commercially
available in the insurance market, and (ii) commonly required by lenders making
mortgage loans with respect to property similar to the applicable Individual
Property.
          (2) All insurance provided for in Section 3.1(1) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be reasonably satisfactory to Administrative
Agent, issued by financially sound and responsible insurance companies permitted
to do business in the State in which the applicable Individual Property is
located and reasonably approved by Administrative Agent. Borrower will maintain
the insurance coverage described in Section 3.1(a), (c), (d) and (f) with either
(A) one or more financially sound and responsible insurance companies authorized
to do business in the state in which the Individual Property is located and
having a claims-paying-ability rating by S&P not lower than “A-” or by A.M. Best
not lower than “A:IX” or (B) a syndicate of insurers through which at least
sixty percent (60%) of the coverage (if there are 4 or fewer members of the
syndicate) or at least fifty percent (50%) of the coverage (if there are 5 or
more members of the syndicate) is with carriers having a claims-paying-ability
rating by S&P not lower than “A-” or by A.M. Best not lower than “A:IX” and the
balance of the coverage is, in each case, with insurers having a
claims-paying-ability rating by S&P of not lower than “BBB” or by A.M. Best not
lower than “A:VII”, provided that in each case, the first loss risk is borne by
the carriers having a claims-paying-rating by S&P of not lower than “A-” or by
A.M. Best not lower than “A:IX”. Such insurance coverages required in 3.1
(1)(b), (e), (h), (g), (i) and (j) shall be maintained with (A) one or more
financially sound and responsible insurance companies authorized to do business
in the state in which the Individual Property is located and having a
claims-paying-ability rating by S&P not lower than “A-” or A.M. Best of “A-VII”
or (B) a syndicate of insurers through which at least sixty percent (60%) of the
coverage is with carriers having a claims paying-ability rating by S&P not lower
than “A” or by A.M. Best not lower than “A-VII”. If Borrower’s insurers or
reinsurance carriers fail to provide or maintain the ratings set forth in this
Section 3.1(2), Borrower may satisfy the applicable ratings requirement by
providing to Lender a “cut-through or credit wrap” policy or endorsement in form
and substance reasonably approved by Administrative Agent issued by an insurer
reasonably satisfactory to Administrative Agent or by such other credit
enhancement or guaranty by such other Person, in each event reasonably
satisfactory to Administrative Agent. To the extent the same is Commercially
Available, Terrorism Coverage shall be provided by the policies required by
Section 3.1(1) above or by a separate policy, either providing terrorism
coverage as defined by the Terrorism Risk Insurance Program Reauthorization Act
(“TRIA”) in place through December 31, 2014 or any subsequent act replacing or
extending TRIA with coverage amounts of not less than an amount equal to the
full replacement cost of the Improvements and the Personal Property on each
Individual Property; provided, however, that in the event that TRIA or any
successor legislation is no longer in place, no Policy shall contain an
exclusion from coverage under such Policy for loss or damage incurred as a
result of an act of terrorism or similar acts of sabotage, provided that
Borrower may obtain separate Terrorism Insurance (as defined below) coverage
subject to and in accordance with the terms of this Section 3.1(2), in which
case Borrower will be required to maintain insurance against terrorism,
certified and non-certified terrorist acts or similar acts of sabotage
(“Terrorism Insurance”) with coverage amounts of not less than an amount equal
to

65



--------------------------------------------------------------------------------



 



the full replacement cost of the Improvements and the Personal Property on each
Individual Property (the “Terrorism Insurance Required Amount”). Notwithstanding
the foregoing, in the event that Borrower is required to obtain separate
Terrorism Insurance as set forth herein in the event that TRIA or any successor
legislation is no longer in place, Borrower shall only be required to obtain
Terrorism Insurance to the extent that such coverage is obtainable for annual
premiums not in excess of an amount equal to two (2) times the then-annual
casualty premium required under Section 3.1(1)(a) hereof (the “Terrorism Cap”)
and shall obtain Terrorism Coverage to such extent; provided, however, the
Terrorism Cap shall not apply if (A) owners and/or operators of regional
shopping centers in the same class and geographic region as the applicable
Individual Property are generally obtaining Terrorism Insurance, (B) lenders
financing buildings in the same class and geographic region as the applicable
Individual Property are generally requiring Terrorism Insurance as a condition
of financing, or (C) Borrower or any of the respective Affiliates of Borrower is
obtaining Terrorism Insurance on any other building or portfolio of buildings
which any of the foregoing Persons own or operate.
          (3) All Policies provided for or contemplated by Section 3.1(1)
hereof, except for the Policy referenced in Section 3.1(1)(e), shall name
Administrative Agent (for the benefit of the Lenders) as additional insureds on
liability coverages and loss payee on property coverages, as their respective
interests may appear, and in the case of property, boiler and machinery, and
flood insurance, shall contain a mortgagee clause in favor of Administrative
Agent providing that the loss thereunder shall be payable to Administrative
Agent in accordance with the terms of this Agreement and shall otherwise be in
form, substance and content reasonably acceptable to Administrative Agent.
Lender acknowledges that as of the date of this Loan Agreement Lender has
received certificates evidencing the insurance required by Section 3.1(1) and
Borrower agrees not less than ten (10) days prior to the expiration dates of the
applicable policies to deliver certificates of insurance or other satisfactory
proof of insurance pursuant to industry standards marked “premium paid” or
accompanied by evidence reasonably satisfactory to Administrative Agent of
payment of the premiums due thereunder (the “Insurance Premiums”). Upon
reasonable request of Administrative Agent or in connection with a claim under a
Policy, Borrower shall deliver copies of the policies to Administrative Agent;
in addition, at the request of Administrative Agent, Borrower shall make copies
available to Administrative Agent for inspection and review at Borrower’s
office.
          (4) All Policies provided for in Section 3.1(1) hereof shall contain
clauses or endorsements to the effect that:
     (i) Except for non-payment of premium no act or negligence of Borrower, or
anyone acting for Borrower, or failure to comply with the provisions of any
Policy which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as Administrative Agent is concerned;
     (ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least twenty (20) days’
written notice to Administrative Agent and any other party named therein as an
insured except for non-payment of premium for which ten (10) days written notice
shall be provided;

66



--------------------------------------------------------------------------------



 



     (iii) each Policy shall provide that the issuers thereof shall give written
notice to Administrative Agent if the Policy has not been renewed ten (10) days
prior to its expiration; and
     (iv) Administrative Agent shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.
          (5) If at any time Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, subject to the expiration of the
applicable time periods set forth in 3.1(4) above and with simultaneous notice
to Borrower to take such action as Administrative Agent deems necessary to
protect its interest in each Individual Property, including, without limitation,
the obtaining of such insurance coverage as Administrative Agent in its
reasonable discretion deems appropriate, and all expenses incurred by
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Administrative
Agent upon demand and until paid shall be secured by the Mortgage and shall bear
interest at the Default Rate.
          (6) In the event of a foreclosure of any Mortgage, or other transfer
of title to the Property in extinguishment in whole or in part of the Loans all
right, title and interest of Borrower in and to the Policies then in force and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Administrative Agent for the benefit of the Lenders or other
transferee in the event of such other transfer of title.
     Section 3.2 Use and Application of Net Proceeds.
     The following provisions shall apply in connection with the Restoration of
each applicable Individual Property:
          (1) If the Net Proceeds shall be less than the Threshold Amount
applicable to such Individual Property and the costs of completing the
Restoration shall be less than Threshold Amount applicable to such Individual
Property, the Net Proceeds will be directly disbursed to Borrower (as directed
by Administrative Agent) upon receipt, provided that (a) no Event of Default has
occurred and is continuing and (b) Borrower delivers to Administrative Agent a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.
          (2) If the Net Proceeds are equal to or greater than Threshold Amount
applicable to such Individual Property or the costs of completing the
Restoration is equal to or greater than Threshold Amount applicable to such
Individual Property, Administrative Agent shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 3.2. The
term “Net Proceeds” means (i) the net amount of all insurance proceeds received
by Administrative Agent pursuant to Section 3.1(1)(a), (d), (f), (g) and (h) as
a result of a Casualty to any Individual Property, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of its reasonable costs and

67



--------------------------------------------------------------------------------



 



expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.
          (a) The Net Proceeds shall be made available to Borrower for
Restoration provided that (A) each of the following conditions are met or
(B) the terms of any Material Lease or Reciprocal Easement Agreement requires
the applicable Borrower to complete the Restoration:
     (i) no Event of Default shall have occurred and be continuing;
     (ii) (1) in the event the Net Proceeds are Insurance Proceeds, less than
fifty percent (50%) of the total floor area of the Improvements at the
applicable Individual Property has been damaged, destroyed or rendered unusable
as a result of such Casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
applicable Individual Property is taken, and such land is located along the
perimeter or periphery of such Individual Property;
     (iii) Borrower can demonstrate to Administrative Agent that after the
Restoration at least sixty percent (60%) of the total rentable space in the
applicable Individual Property which has been demised under executed and
delivered Leases in effect as of the date of the occurrence of such Casualty or
Condemnation (the “Pre-Casualty or Condemnation Lease”), whichever the case may
be, will be leased pursuant to Pre-Casualty or Condemnation Leases or other
substitute lease commitments;
     (iv) Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than the later of (a) ninety (90) days after
such Casualty or Condemnation, whichever the case may be, occurs or (b) fifteen
(15) days after Lender makes the proceeds available to Borrower) and shall
diligently pursue the same to satisfactory completion in compliance with all
Applicable Laws, including, without limitation, all applicable Environmental
Laws;
     (v) Administrative Agent shall be reasonably satisfied that any operating
deficits, including all scheduled payments of principal and interest under the
Notes, which will be incurred with respect to such Individual Property as a
result of the occurrence of any such Casualty or Condemnation, whichever the
case may be, will be covered out of (1) the Net Proceeds, (2) the insurance
coverage described in Section 3.1(1)(c), if applicable, or (3) by other funds of
Borrower;
     (vi) Administrative Agent shall be reasonably satisfied that the
Restoration will be substantially completed in accordance with Applicable Laws
so that the tenants can legally and physically occupy their space on or before
the earliest to occur of (1) the Maturity Date (after giving effect to any
Extension Options then exercisable by Borrower), (2) twelve (12) months after
the occurrence of such Casualty or Condemnation, (3) such time as may be
required

68



--------------------------------------------------------------------------------



 



under Applicable Law, in order to repair and restore such Individual Property to
the condition it was in immediately prior to such Casualty or Condemnation or
(4) the expiration of the insurance coverage referred to in Section 3.1(1)(c);
     (vii) such Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all Applicable Laws;
     (viii) Administrative Agent shall be satisfied that the Debt Service
Coverage Ratio after the completion of the Restoration shall be equal to or
greater than the lesser of 1.20 to 1 or the Debt Service Coverage Ratio
immediately prior to the Casualty or Condemnation, as applicable;
     (ix) such Casualty or Condemnation, as applicable, does not result in the
total and permanent (following the Restoration) loss of access to such
Individual Property or the related Improvements;
     (x) in the event the Net Proceeds or Condemnation Proceeds (as applicable)
for an Individual Property exceed the Threshold Amount, Borrower shall deliver,
or cause to be delivered, to Administrative Agent a signed summary budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Administrative Agent;
     (xi) the Net Proceeds together with any Net Proceeds Deficiency deposited
by Borrower with Administrative Agent in accordance with Section 3.2(f) are
sufficient in Administrative Agent’s reasonable discretion to cover the cost of
the Restoration; and
     (xii) the Management Agreement in effect as of the date of the occurrence
of such Casualty or Condemnation, whichever the case may be, shall (1) remain in
full force and effect during the Restoration and shall not otherwise terminate
as a result of the Casualty or Condemnation or the Restoration or (2) if
terminated, shall have been replaced with a replacement Management Agreement
with a Qualified Manager, prior to the opening or reopening of such Individual
Property or any portion thereof for business with the public.
          (b) The Net Proceeds shall be held by Administrative Agent in an
interest bearing account (with interest to be available to Borrower to the same
extent as Net Proceeds are made available pursuant to the terms of this
Section 3.2) and, until disbursed in accordance with the provisions of this
Section 3.2, shall constitute additional security for the Loans and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Administrative Agent to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence reasonably satisfactory
to Administrative Agent that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full (less Casualty Retainage), and (B) there exist no notices of pendency, stop
orders, mechanic’s or materialman’s liens or notices of intention to file same,
or any other Liens or encumbrances of

69



--------------------------------------------------------------------------------



 



any nature whatsoever on the Individual Property which have not either been
fully bonded to the reasonable satisfaction of Administrative Agent and
discharged of record or in the alternative fully insured to the reasonable
satisfaction of Administrative Agent by the title company issuing the Title
Insurance Policy.
          (c) All plans and specifications required in connection with the
Restoration, the cost of which is greater than the Threshold Amount applicable
to the Individual Property at which the Restoration is occurring, shall be
subject to prior review and acceptance (which shall not be unreasonably
withheld) in all material respects by Administrative Agent and by an independent
consulting engineer selected by Borrower and reasonably acceptable to
Administrative Agent (the “Casualty Consultant”) Administrative Agent shall have
the use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration the cost
of which is greater than the Threshold Amount applicable to the Individual
Property at which the Restoration is occurring, as well as the contracts under
which they have been engaged, shall be subject to prior review and acceptance
(which shall not be unreasonably withheld) by Administrative Agent and the
Casualty Consultant. All reasonable and out-of-pocket costs and expenses
incurred by Administrative Agent in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the reasonable fees of the Casualty Consultant, shall
be paid by Borrower.
          (d) In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to the
greater of (i) ten percent (10%) of the costs actually incurred for work in
place as part of the Restoration, as certified by the Casualty Consultant, until
the Restoration has been completed or (ii) the amount actually held back by
Borrower from contractors, subcontractors and materialmen engaged in the
Restoration (but shall not be duplicative of such amounts actually held back by
Borrower). The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Administrative Agent that the Restoration has been
completed in accordance with the provisions of this Section 3.2 and that all
approvals necessary for the re-occupancy and use of the Individual Property have
been obtained from all appropriate Governmental Authorities, and Administrative
Agent receives evidence reasonably satisfactory to Administrative Agent that the
costs of the Restoration have been paid in full or will be paid in full out of
the Casualty Retainage; provided, however, that Administrative Agent will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which (a) the Casualty Consultant certifies to Administrative Agent
that the contractor, subcontractor or materialman has satisfactorily completed
all work and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Administrative Agent or by the title company issuing
the Title Insurance Policy for the applicable Individual Property, and receives
an endorsement to such Title Insurance Policy insuring the continued priority of
the Lien of the Mortgage and evidence of payment of any premium payable for such

70



--------------------------------------------------------------------------------



 



endorsement. If required by Administrative Agent, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
          (e) Administrative Agent shall not be obligated to make disbursements
of the Net Proceeds more frequently than once every calendar month.
          (f) If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Administrative Agent in consultation
with the Casualty Consultant, if any, be sufficient to pay in full the balance
of the costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrower shall deposit the
deficiency (the “Net Proceeds Deficiency”), either (i) in the form or an
Alteration Indemnity from an Acceptable Indemnitor or (ii) in cash or a Letter
of Credit, with Administrative Agent before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency, if deposited as cash with
Administrative Agent, shall be held by Administrative Agent in an
interest-bearing subaccount established by Borrower under and in accordance with
the Cash Management Agreement and shall be disbursed for costs actually incurred
in connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to Section 3.2
hereof shall constitute additional security for the Loans and other obligations
under the Loan Documents. If the Net Proceeds Deficiency, as delivered to
Administrative Agent, is in the form of a Letter of Credit, such Letter of
Credit shall be held by Administrative Agent until the Casualty Consultant
certifies to Administrative Agent that the Restoration has been completed in
accordance with Section 3.2 and the receipt by Administrative Agent of evidence
reasonably satisfactory to Administrative Agent that all costs incurred in
connection with the Restoration have been paid in full, and thereafter, provided
that no Event of Default shall have occurred and be continuing, shall be
released to Borrower.
          (g) The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of Section 3.2 and the
receipt by Administrative Agent of evidence reasonably satisfactory to
Administrative Agent that all costs incurred in connection with the Restoration
have been paid in full, shall be remitted by Administrative Agent to Borrower,
provided no Event of Default shall have occurred and shall be continuing.
          (3) All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 3.2(2)(g) hereof may be retained and applied by Administrative Agent
toward the payment of the Loans (without any Prepayment Premium) whether or not
then due and payable in such order, priority and proportions as Administrative
Agent in its sole and absolute discretion shall deem proper, or, at the sole and
absolute discretion of Administrative Agent, the same may be paid, either in
whole or in part, to Borrower for such purposes as Administrative Agent shall
approve, in its sole and absolute discretion. If Administrative Agent shall
receive and retain Net Proceeds, the Lien of the Mortgage shall be reduced only
by the amount thereof received and retained by Administrative Agent and actually
applied by Administrative Agent in reduction of the Loans. If

71



--------------------------------------------------------------------------------



 



Administrative Agent elects to apply Net Proceeds towards principal the same
shall be deemed a mandatory prepayment and subject to terms of Section 2.4(5)
hereof.
     Section 3.3 Casualty and Condemnation.
          (a) If any Individual Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Administrative Agent and shall promptly commence and
diligently prosecute the completion of the Restoration of such Individual
Property as nearly as possible to the condition such Individual Property was in
immediately prior to such Casualty, with such Alterations as may be reasonably
approved by Administrative Agent and otherwise in accordance with Section 3.2
hereof. Borrower shall pay all costs of such Restoration whether or not such
costs are covered by insurance (provided that, if Net Proceeds are required to
be made available to Borrower for Restoration pursuant to the terms of
Section 3.2 hereof, they are made available to Borrower for Restoration).
Administrative Agent may, but shall not be obligated to, make proof of loss if
not made promptly by Borrower.
          (b) Borrower shall promptly give Administrative Agent notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any part of any Individual Property and shall deliver to Administrative Agent
copies of any and all papers served in connection with such proceedings.
Administrative Agent may participate in any such proceedings, and Borrower
shall, from time to time, deliver to Administrative Agent all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Administrative Agent, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any
Condemnation, Borrower shall continue to pay the Loans at the time and in the
manner provided for its payment in the Notes and in this Agreement and the Loans
shall not be reduced until any Award shall have been actually received and
applied by Administrative Agent, after the deduction of expenses of collection,
to the reduction or discharge of the Loans. Administrative Agent and the Lenders
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Notes. If any Individual Property or any
portion thereof is taken by a condemning authority, Borrower shall, promptly
commence and diligently prosecute the Restoration of such Individual Property
and otherwise comply with the provisions of Section 3.2 hereof. If an Individual
Property is sold, through foreclosure or otherwise, prior to the receipt by
Administrative Agent of the Award, Administrative Agent shall have the right,
whether or not a deficiency judgment on the Notes shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Loans.
ARTICLE 4
RESERVES; LETTERS OF CREDIT
     Section 4.1 Intentionally Deleted.

72



--------------------------------------------------------------------------------



 



     Section 4.2 Low DSCR Reserve Fund. During any Low DSCR Trigger Period, all
Excess Cash Flow remaining in the Cash Management Account after the payment of
the items described in clauses (i), (ii) and (iii) of Section 4.1(c) of the Cash
Management Agreement shall be deposited in the Cash Collateral Account pursuant
to clause (iv) of Section 4.1(c) of the Cash Management Agreement as additional
collateral for the Loans and shall be disbursed as set forth in the Cash
Management Agreement.
     Section 4.3 Reserve Funds and Security Accounts Generally.
          (1) Grant of Security Interest. Borrower hereby grants a perfected
first priority security interest in favor of Administrative Agent for the
ratable benefit of the Lenders in each Reserve Fund and Security Account
established by or for it hereunder and all financial assets and other property
and sums at any time held, deposited or invested therein, and all security
entitlements and investment property relating thereto, together with any
interest or other earnings thereon, and all proceeds thereof, whether accounts,
general intangibles, chattel paper, deposit accounts, instruments, documents or
securities (collectively, “Reserve Account Collateral”), together with all
rights of a secured party with respect thereto (even if no further documentation
is requested by Administrative Agent or the Lenders or executed by Borrower).
          (2) Borrower covenants and agrees:
     (a) to do all acts that may be reasonably necessary to maintain, preserve
and protect Reserved Account Collateral;
     (b) to pay promptly when due all material taxes, assessments, charges,
encumbrances and liens now or hereafter imposed upon or affecting any Reserved
Account Collateral;
     (c) to appear in and defend any action or proceeding which may materially
and adversely affect Borrower’s title to or Administrative Agent’s interest in
the Reserved Account Collateral;
     (d) following the creation of each Reserve Fund and Security Account
established by or for Borrower and the initial funding thereof, other than to
Administrative Agent pursuant to this Agreement or the Cash Management
Agreement, not to transfer, assign, sell, surrender, encumber, mortgage,
hypothecate, or otherwise dispose of any of the Reserve Account Collateral or
rights or interests therein, and to keep the Reserve Account Collateral free of
all levies and security interests or other liens or charges except the security
interest in favor of Administrative Agent granted hereunder;
     (e) to account fully for and promptly deliver to Administrative Agent, in
the form received, all documents, chattel paper, instruments and agreements
constituting the Reserve Account Collateral hereunder, endorsed to
Administrative Agent or in blank, as requested by Administrative Agent, and
accompanied by such powers as appropriate and until so delivered all such
documents, instruments, agreements and proceeds shall be held by Borrower in
trust for Administrative Agent, separate from all other property of Borrower;
and

73



--------------------------------------------------------------------------------



 



     (f) from time to time upon request by Administrative Agent, to furnish such
further assurances of Borrower’s title with respect to the Reserve Account
Collateral, execute such written agreements, or do such other acts, all as may
be reasonably necessary to effectuate the purposes of this agreement or as may
be required by law, or in order to perfect or continue the first-priority lien
and security interest of Administrative Agent in the Reserve Account Collateral.
          (3) Rights on Event of Default. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent, at its option, may
withdraw the Reserve Funds and the other funds in the Security Accounts and
apply such funds to the items for which the Reserve Funds were established or to
payment of the Loans in such order, proportion and priority as Administrative
Agent may determine in its sole and absolute discretion. Administrative Agent’s
right to withdraw and apply such funds shall be in addition to all other rights
and remedies provided to Administrative Agent on behalf of the Lenders under the
Loan Documents.
          (4) Prohibition Against Further Encumbrance. Borrower shall not,
without the prior consent of Administrative Agent, further pledge, assign or
grant any security interest in the Reserve Funds or the Security Accounts or
permit any Lien to attach thereto, or any levy to be made thereon, or any
Uniform Commercial Code financing statements, except those naming Administrative
Agent on behalf of the Lenders as the secured party, to be filed with respect
thereto.
          (5) Release of Reserve Funds. Any amount remaining in the Reserve
Funds and the Security Accounts after the Loans have been paid in full shall be
promptly returned to Borrower.
     Section 4.4 Required Reserve Account. Borrower shall make all deposits into
the Required Reserve Account as may be required pursuant to, and in accordance
with, the Required Reserve Account Agreement. All amounts on deposit in the
Required Reserve Account shall be applied or disbursed in accordance with the
Required Reserve Account Agreement.

74



--------------------------------------------------------------------------------



 



     Section 4.5 Letters of Credit. With respect to any Letter of Credit which
Borrower may furnish or cause to be furnished to Administrative Agent in
accordance with the terms of this Agreement or any of the other Loan Documents:
          (1) Administrative Agent will be entitled, among other things, to make
one or more draws by presentment thereof to the issuing bank accompanied only by
Administrative Agent’s clean sight-draft, it being intended that the issuing
bank shall have no right or duty to inquire as to Administrative Agent’s right
to draw upon such Letter of Credit;
          (2) Administrative Agent shall be entitled, among other things, to
draw upon each Letter of Credit, in whole, or in part from time to time, upon
the occurrence and during the continuance of any Event of Default or under the
other circumstances under which a draw shall be permitted under the Loan
Documents or the Letter of Credit;
          (3) Administrative Agent shall have the right to draw upon any Letter
of Credit within thirty (30) days prior to the expiration date of such Letter of
Credit and each renewal and extension thereof unless, prior to such expiration
date of such Letter of Credit and each renewal and extension thereof, Borrower
shall have furnished a replacement, extension or renewal Letter of Credit,
acceptable to Administrative Agent, it being the intent hereof that at no time
shall the unexpired term of any Letter of Credit be less than thirty (30) days.
If Administrative Agent draws upon a Letter of Credit pursuant to the terms of
this subsection (3), then Administrative Agent shall give notice of such draw to
Borrower and Administrative Agent shall hold the proceeds thereof as additional
collateral for the Obligations, to be applied in accordance with subsections
(4) and (5) below.
          (4) Upon three (3) Business Days notice to Borrower, Administrative
Agent shall also be entitled to draw upon a Letter of Credit if Administrative
Agent reasonably determines that its rights to draw on such Letter of Credit
could be in jeopardy. Without limiting

75



--------------------------------------------------------------------------------



 



the foregoing, Administrative Agent shall also be entitled to draw on a Letter
of Credit if the credit rating or financial condition of the issuing bank no
longer meets the minimum rating contained in the definition of Letter of Credit.
Following a draw by Administrative Agent on a Letter of Credit solely because of
the deterioration of the creditworthiness of the issuing bank, Administrative
Agent will deposit such proceeds in the Cash Collateral Account as security for
the purposes for which such Letter of Credit was delivered and Administrative
Agent shall be entitled to draw upon such proceeds to the same extent it would
have been entitled to make a draw under the applicable Letter of Credit.
Administrative Agent shall, or shall direct the Cash Management Agent to,
disburse such proceeds to Borrower provided (i) Borrower delivers to
Administrative Agent a replacement Letter of Credit, (ii) there exists no Event
of Default, and (iii) Borrower pays all of Administrative Agent’s fees and
expenses in connection with such draw and disbursement.
          (5) No draw by Administrative Agent on any Letter of Credit shall cure
or be deemed to cure any Event of Default or limit in any respect any of
Administrative Agent’s or the Lenders’ remedies under the Loan Documents, it
being understood that Administrative Agent’s and the Lenders’ rights and
remedies hereunder shall be cumulative and Administrative Agent and the Lenders
shall have no obligations to apply the proceeds of any draw to missed
installments or other amounts then due and unpaid under the Loans. Proceeds of
any draw upon a Letter of Credit (after reimbursement of any actual
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
reimbursements, incurred by Administrative Agent in connection with such draw)
may be applied by Administrative Agent to the payment of the Loans in such
manner as Administrative Agent may determine. No delay or omission of
Administrative Agent or the Lenders in exercising any right to draw on a Letter
of Credit shall impair any such right, or shall be construed as a waiver of, or
acquiescence in, any Event of Default.
          (6) Administrative Agent shall, upon request, release its rights in
any Letters of Credit and surrender such Letters of Credit to the issuing bank
upon the payment in full of all Loans.
ARTICLE 5
INTENTIONALLY DELETED
ARTICLE 6
LEASING MATTERS
     Section 6.1 Representations and Warranties on Leases. From and after the
date that an Individual Property is encumbered by a Mortgage, each Borrower
represents and warrants to Administrative Agent and the Lenders with respect to
Leases of the applicable Individual Property owned by it as follows:

76



--------------------------------------------------------------------------------



 



          (1) No Individual Property is subject to any Leases other than the
Leases described in the true and correct copy of the rent roll attached hereto
as Schedule 6.1 (the “Rent Roll”) and made a part hereof (other than tenants’
subleases, if any, and Seasonal Leases).
          (2) No person has any possessory interest in any Individual Property
or right to occupy the same except under and pursuant to the provisions of the
Leases, the Permitted Encumbrances or the provisions of the Reciprocal Easement
Agreement.
          (3) The Leases described on the Rent Roll are in full force and effect
and except as disclosed in such Rent Roll or in an estoppel delivered to
Administrative Agent in connection with the Loan, to Borrower’s knowledge, there
are no material defaults thereunder by either party to such Lease and there are
no conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults thereunder.
          (4) No Rent (other than security deposits) has been paid more than one
(1) month in advance of its due date. All work to be performed to date by
Borrower under each Lease has been performed in all material respects as
required, and except as disclosed in such Rent Roll or in an estoppel delivered
to Administrative Agent in connection with the Loan or in Schedule 7.34, to
Borrower’s knowledge, any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower to any tenant already have been received by such tenant.
          (5) There has been no prior sale, transfer or assignment,
hypothecation or pledge of Borrower’s interest in any Lease or of the Rents
received therein which is presently outstanding.
          (6) Except as expressly described in the Title Insurance Policy or in
Schedule 6.1 attached hereto or in an estoppel delivered to Administrative Agent
in connection with the Loan, no tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part.
          (7) Except as described in the Environmental Report, Borrower does not
have any knowledge of any tenant’s intention to use its leased premises for any
activity which, directly or indirectly, involves the unauthorized use,
generation, treatment, storage, disposal or transportation of any Hazardous
Substances in any manner that will or likely result in a violation of applicable
Environmental Laws.
          (8) On the applicable Closing Date, there are no material Unfunded
Tenant Allowances except as set forth on Schedule 6.5.
     Section 6.2 Approval Rights.
          (1) Any Material Leases with respect to any Individual Property
executed after the date hereof (other than extensions or renewals of existing
Leases pursuant to options provided in such Leases), shall be subject to the
prior approval of Administrative Agent, which approval shall not be unreasonably
withheld. Borrower may not amend or terminate any Material Lease without the
prior approval of Administrative Agent except in a commercially

77



--------------------------------------------------------------------------------



 



reasonable manner by reason of tenant default beyond all applicable notice and
cure rights. For purposes of determining whether a Lease which is a “pad” or
“ground lease” is a Material Lease, the gross leasable area of any building to
be used by the tenant shall be considered and not the surface land area to be
leased pursuant to such Lease.
          (2) Administrative Agent’s prior approval shall not be required for
any Lease that is not a Material Lease executed after the applicable Closing
Date provided that the following conditions are satisfied: (A) there exists no
Event of Default for which Administrative Agent shall have accelerated the Loan;
(B) the Lease (or another instrument executed by the applicable tenant) shall
provide that such Lease is subordinate to the Mortgage encumbering the
applicable Individual Property and the tenant agrees, subject to appropriate
provisions for non-disturbance to the extent the tenant is not in default
thereunder, to attorn to Administrative Agent or any purchaser at a sale by
foreclosure or power of sale and the tenant will provide an estoppel certificate
at least one (1) time per calendar year; (C) the Lease does not materially
conflict with any restrictive covenant affecting any Individual Property or any
other Lease for space in such Individual Property; (D) the Lease complies with
the Leasing Guideline Schedule; and (E) the Lease is with a bona fide
third-party not an Affiliate of Borrower.
          (3) Administrative Agent’s prior approval shall not be required for
any modification or extension executed after the applicable Closing Date of any
Lease that is not a Material Lease provided that the following conditions are
satisfied: (A) there exists no Event of Default for which Administrative Agent
shall have accelerated the Loan; (B) such modification or extension does not
materially conflict with any restrictive covenant affecting any Individual
Property or any other Lease for space in such Individual Property; and (C) such
modification or extension complies with the Leasing Guideline Schedule. In no
event shall (i) any modification or extension amend the provisions relating to
subordination, attornment, estoppels and landlord liability without the prior
written consent of Administrative Agent or (ii) approval be required for
extensions or renewals of existing Leases (including Material Leases) pursuant
to options provided therein.
          (4) Notwithstanding anything to the contrary contained in the Loan
Documents, Administrative Agent’s approval shall not be required for any
termination of any Lease if the following conditions are satisfied: (A) there
exists no Event of Default for which Administrative Agent shall have accelerated
the Loan; (B) the Lease is not a Material Lease; and (C) the tenant is in
default under the applicable Lease or the tenant is not in default under the
Lease, and Borrower has entered into a replacement Lease for the portion of the
Individual Property occupied by the tenant pursuant to the Lease to be
terminated.
          (5) Notwithstanding anything to the contrary contained in this
Section 6.2, whenever Administrative Agent’s approval or consent to a Lease or
modification of a Lease is required pursuant to the provisions of this
Section 6.2, the applicable Borrower may, but is not obligated to, submit to
Administrative Agent a Lease Term Sheet for a proposed Lease or modification of
a Lease for which Administrative Agent’s consent is required hereunder together
with reasonably detailed financial information relating to the actual or
proposed tenant under such Lease or Lease modification. The applicable Borrower
shall deliver to Administrative Agent the executed Lease or Lease modification
and if such Lease or Lease modification conforms to the approved Lease Term
Sheet delivered to Administrative Agent in accordance

78



--------------------------------------------------------------------------------



 



with the preceding sentences without material modification from such approved
Lease Term Sheet, then such Lease or Lease modification will be deemed approved.
The applicable Borrower shall have the right to resubmit to Administrative Agent
the Lease Term Sheet for the same tenant if the proposed lease terms have been
substantially revised from the Lease Term Sheet which has been approved, deemed
approved or rejected by Administrative Agent pursuant to the terms hereof.
          (6) With regard to any action described in this Section 6.2 for which
Administrative Agent’s consent is required, Administrative Agent shall not
withhold its consent or disapproval to any such action for more than ten
(10) Business Days after request for approval thereof has been made by Borrower,
accompanied by a detailed description of the request for which approval is
sought, provided that Borrower submits such request for Administrative Agent’s
approval in an envelope labeled “Priority” and delivered to Administrative Agent
by overnight delivery and otherwise in accordance with the provisions of
Section 12.1 and which request shall state at the top of the first page in bold
lettering in 14 pt. font “ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT AMONG THE UNDERSIGNED, ADMINISTRATIVE AGENT AND THE LENDERS FROM TIME
TO TIME A PARTY THERETO.” In the event that Administrative Agent fails to either
approve such request or disapprove such request (such disapproval stating the
reasons for such disapproval) for more than ten (10) Business Days after receipt
thereof, the action that was the subject of said request shall be deemed
approved.
     Section 6.3 Covenants.
          (1) Upon request, Borrower shall furnish Administrative Agent with
executed copies of all Leases, Lease modifications or Lease terminations entered
into after the date hereof.
          (2) Borrower (A) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (B) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to materially impair the value of the
applicable Individual Property; (C) shall not collect any of the Rents more than
one (1) month in advance (other than security deposits or lease termination
payments, which lease termination payments will be deposited by the applicable
Borrower into the Lockbox Account); (D) shall not execute any other assignment
of lessor’s interest in the Leases or the Rents (except as contemplated by the
Loan Documents); and (E) shall execute and deliver at the request of
Administrative Agent all such further assurances, confirmations and assignments
in connection with the Leases as Administrative Agent shall from time to time
reasonably require.
          (3) At Borrower’s request, Administrative Agent shall enter into a
subordination, non-disturbance and attornment agreement prepared by such
Borrower and delivered to Administrative in a form attached hereto as
Schedule 6.3(3) (accompanied by a “blackline” against such form) as to any
Material Lease, any Lease approved by Administrative Agent and all other Leases
with “national tenants” permitted under the Loan Documents at no cost to the
applicable Borrower unless Administrative Agent is required to negotiate the
terms of such subordination, non-disturbance and attornment agreement, in which
case the applicable

79



--------------------------------------------------------------------------------



 



Borrower shall pay for all of Administrative Agent’s actual out-of-pocket costs
and expense incurred with respect to such negotiations.
          (4) Borrower shall hold, in trust, all tenant security deposits in a
segregated account, and, to the extent required by Applicable Law, shall not
commingle any such funds with any other funds of Borrower. Within ten (10) days
after Administrative Agent’s request (which may not be made more than once in
any calendar year except during the continuance of an Event of Default),
Borrower shall furnish to Administrative Agent a statement of all tenant
security deposits, and copies of all Leases not previously delivered to
Administrative Agent, certified by Borrower as being true, complete and correct.
     Section 6.4 Tenant Estoppels.
          (1) At Administrative Agent’s request, (1) provided that no Event of
Default is then continuing, Administrative Agent will advise Borrower as to the
reason (the “Stated Reason”) that Administrative Agent is then making such
request and, provided, further, that in no event shall (a) in the absence of an
Event of Default, Administrative Agent require estoppels beyond what is
reasonably necessary to address the Stated Reason and (b) such request be made
more than once in any calendar year except during the continuance of an Event of
Default, Borrower shall use reasonable efforts to obtain and furnish to
Administrative Agent written estoppels in form and substance satisfactory to
Administrative Agent, executed by commercial tenants under Leases in the
applicable Individual Property and confirming the term, Rent, and other
provisions and matters relating to the Leases and (2) if required under the
terms of the applicable Lease as a condition to such tenant’s attornment to
Administrative Agent, Borrower shall use reasonable efforts to obtain from the
applicable tenant written subordination and attornment agreements, in form and
substance satisfactory to Administrative Agent (it being agreed that the form
required by the terms of the applicable Lease shall be acceptable to
Administrative Agent), executed by tenants under Leases in the applicable
Individual Property, whereby, among other things, such tenants subordinate their
interest in the applicable Individual Property to the Loan Documents and agree
to attorn to Administrative Agent (on behalf of the Lenders) and its successors
and assigns upon foreclosure or other transfer of the applicable Individual
Property after an Event of Default.
     Section 6.5 Unfunded Tenant Allowances. Borrower shall pay, when required
by the applicable Lease, all Unfunded Tenant Allowances due to the applicable
tenant.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to Administrative Agent and the
Lenders as to itself and its applicable Individual Property that on the
applicable Closing Date applicable to its Individual Property that:
     Section 7.1 Organization and Power. Borrower and each Borrower Party are
duly organized, validly existing and in good standing under the laws of the
state of its formation or existence, and except where the failure to do same
would not reasonably be expected to have a

80



--------------------------------------------------------------------------------



 



Material Adverse Effect as to each Individual Property, is in compliance with
Legal Requirements applicable to doing business and is in good standing in the
State. Borrower has the requite power and authority to own its applicable
Individual Property and to transact the businesses in which it is engaged.
Borrower is not a “foreign person” within the meaning of § 1445(f)(3) of the
Internal Revenue Code.
     Section 7.2 Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents: (1) are
duly authorized and do not require the consent or approval of any other party or
Governmental Authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any Lien upon the assets of any such party,
except as contemplated by the Loan Documents. The Loan Documents have been duly
executed and delivered by or on behalf of Borrower and constitute the legal,
valid and binding obligations of Borrower and each Borrower Party, enforceable
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, or similar laws generally affecting the enforcement of creditors’
rights. The Loan Documents are not subject to any right of rescission, set off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set off, counterclaim or defense with respect
thereto, except as may be set forth in the legal opinions delivered to
Administrative Agent on the applicable Closing Date in connection with the
Loans.
     Section 7.3 Liabilities; Litigation; Bankruptcy.
          (1) The financial statements delivered by Borrower and each Borrower
Party are true and correct in all material respects with no significant change
since the date of preparation. Except as disclosed in such financial statements,
there are no liabilities (fixed or contingent) affecting any Individual
Property, Borrower or any Borrower Party. Except as disclosed in such financial
statements or on Schedule 7.3 attached hereto, there is no litigation,
administrative proceeding, investigation or other legal action (including any
proceeding under any state or federal bankruptcy or insolvency law) pending or,
to the knowledge of Borrower, threatened, against any Individual Property,
Borrower or any Borrower Party which if adversely determined would reasonably
expected to have a Material Adverse Effect as to the Individual Properties taken
as a whole.
          (2) Neither Borrower nor any Borrower Party is contemplating either
the filing of a petition by it under state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property, and
neither Borrower nor any Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.
     Section 7.4 Assessments. Except as disclosed on the Title Policies or on
Schedule 7.4 attached hereto, there are no pending or, to Borrower’s best
knowledge, proposed, special or other assessments for public improvements or
otherwise affecting any Individual Property, nor are there any contemplated
Improvements to any Individual Property that may result in such special or other
assessments.

81



--------------------------------------------------------------------------------



 



     Section 7.5 Other Agreements; Defaults. Neither Borrower nor any Borrower
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which would reasonably expected to have a
Material Adverse Effect as to the Individual Properties taken as a whole.
Neither Borrower nor any Borrower Party is in violation of any agreement which
violation would reasonably expected to have a Material Adverse Effect as to the
Individual Properties taken as a whole.
     Section 7.6 Compliance with Law.
          (1) Except as disclosed in the Physical Conditions Report or in the
Site Assessment or in “PZR” reports delivered to Administrative Agent in
connection with the Loan, to Borrower’s knowledge, Borrower and each Individual
Property are in compliance in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes. Except as set forth on Schedule 7.6(1) attached hereto, the Property does
not constitute, in whole or in part, a non-conforming use under applicable Legal
Requirements;
          (2) There has not been commited by Borrower or, to Borrower’s
knowledge, any other Person in occupancy of or involved with the operation or
use of any Individual Property, and Borrower shall not commit, suffer or permit
to occur, any act or omission affording the federal government or any state or
local government the right of forfeiture as against any Individual Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents;
          (3) Except as disclosed on Schedule 7.6(3) attached hereto, no
Condemnation or other proceeding has been commenced or, to Borrower’s knowledge,
is contemplated with respect to all or any portion of any Individual Property or
for the relocation of roadways providing access to any Individual Property; and
          (4) Except as disclosed on the applicable Survey, (i) each Individual
Property has adequate rights of access to public ways and is served by adequate
water, sewer, sanitary sewer and storm drain facilities; (ii) all public
utilities necessary or convenient to the full use and enjoyment of each
Individual Property are located in the public right-of-way abutting such
Individual Property, and all such utilities are connected so as to serve such
Individual Property without passing over other property, except to the extent
such other property is subject to a perpetual easement for such utility
benefiting such Individual Property; and (iii) all roads necessary for the full
utilization of each Individual Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities.
          (5) No portion of any Individual Property has been or will be
purchased with proceeds of any illegal activity.
     Section 7.7 Location of Borrower. Borrower’s principal place of business
and chief executive offices are located at 110 North Wacker Drive, Chicago,
Illinois 60606.
     Section 7.8 ERISA. Borrower has not established any pension plan for
employees which would cause Borrower to be subject to the Employee Retirement
Income Security Act of 1974, as amended. Borrower and each ERISA Affiliate is
not an “employee benefit plan,” as

82



--------------------------------------------------------------------------------



 



defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower or any ERISA Affiliate constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101. In addition, (i) Borrower and each ERISA Affiliate is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and (ii)
transactions by or with Borrower and each ERISA Affiliate are not subject to
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans.
     Section 7.9 Margin Stock. No part of proceeds of the Loans will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.
     Section 7.10 Tax Filings. Borrower and each Borrower Party have filed (or
have obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.
     Section 7.11 Solvency. Giving effect to the Loans, the fair saleable
aggregate value of Borrower’s combined assets (based on the appraised value of
the Property) exceeds and will, immediately following the making of the Loans,
exceed Borrower’s total combined liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s combined assets (based on the appraised value of
the Property) is and will, immediately following the making of the Loans, be
greater than Borrower’s aggregate probable liabilities, including the maximum
amount of its or their contingent liabilities on its or their debts as such
debts become absolute and matured. Borrower’s combined assets (based on the
appraised value of the Property) do not and, immediately following the making of
the Loans will not, constitute unreasonably small capital to carry out its or
their business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness as they mature (taking into account the timing and amounts
of cash to be received by Borrower and the amounts to be payable on or in
respect of obligations of Borrower).
     Section 7.12 Full and Accurate Disclosure. No statement of fact made by or
on behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents or in any certificate, statement or questionnaire delivered
by Borrower or any Borrower Party in connection with the Loans contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no fact presently known to Borrower or any Borrower Party which has not been
disclosed to Administrative Agent, nor as far as Borrower can foresee, that
would reasonably be expected to have a Material Adverse Effect as to any
Individual Property.
     Section 7.13 Single Purpose Entity. Each of the Borrowers hereby
represents, warrants and covenants as follows:
          (1) The purpose for which Borrower, other than the MD Borrowers, is
organized is and shall be limited solely to (A) owning, holding, leasing,
transferring, operating and managing the Individual Property and all business
incidental thereto, (B) refinancing the

83



--------------------------------------------------------------------------------



 



Individual Property in connection with a permitted repayment of the Loans and
(C) transacting any and all lawful business for which Borrower may be organized
under its constitutive law that is incidental, necessary or appropriate to
accomplish the foregoing. The purpose for which each MD Borrower is organized is
and shall be limited solely to (y) borrowing the Loan and entering into or
assuming the obligations of Borrower under this Agreement and the other Loan
Documents to which it is a party and (z) transacting any and all lawful business
for which MD Borrower may be organized under its constitutive law that is
incidental, necessary or appropriate to accomplish the foregoing.
          (2) Except as may be permitted herein, Borrower, other than the MD
Borrowers, does not own and will not own or acquire any asset or property other
than (A) the Individual Property and (B) incidental personal property necessary
for and used or to be used in connection with the ownership, management or
operation of the Individual Property. MD Borrower does not and will not own any
property.
          (3) Except as may be permitted herein, Borrower, other than the MD
Borrowers, does not and will not engage in any business other than the ownership
of the ownership, management and operation of the Individual Property or
business incidental thereto (including as described in subsection (1) hereof).
          (4) Borrower is not a party to and will not enter into any contract,
agreement or transaction with any Affiliate except upon terms and conditions
that are intrinsically fair, commercially reasonable and substantially similar
to those that would be available on an arms-length basis with third parties not
so affiliated with Borrower.
          (5) MD Borrower is not liable for and will not incur any Indebtedness
other than the Loan. Borrower, other than MD Borrower, is not liable for and
will not incur any Indebtedness other than (i) the Indebtedness, (ii) trade and
operational debt (collectively “Trade Debt”) incurred in the ordinary course of
business with trade creditors in amounts as are normal and reasonable under the
circumstances, provided such Trade Debt does not exceed the applicable Trade
Debt Threshold Amount, is not evidenced by a note and is not in excess of sixty
(60) days past due (unless the same is subject to good faith dispute by
Borrower, in appropriate proceedings therefor, and for which adequate reserves
have been established in accordance with GAAP), and (iii) Capital Expenditures
having a cost in the aggregate not in excess of the Threshold Amount (taking
into account all Capital Expenditures which are ongoing or which have not been
paid for in full but excluding Trade Debt and the Capital Expenditures for which
the applicable Borrower has delivered to Administrative Agent the collateral
required by Section 9.14(1) hereof). No Indebtedness other than the Debt may be
secured (senior, subordinate or pari passu) by the Individual Property (other
than Indebtedness, if any, secured by Permitted Encumbrances and such other
Liens approved by Lender or permitted pursuant to this Agreement). For the
purposes of determining the cost of Capital Expenditures which are ongoing or
which have not been paid in full, any Capital Expenditures for which Borrower
has provided the collateral described in Section 9.14 shall be disregarded.
          (6) Borrower has not made and will not make any advance payments other
than in the ordinary course of its business or loans to any Person and shall not
acquire obligations or securities of any of its Affiliate.

84



--------------------------------------------------------------------------------



 



          (7) Borrower is and will remain solvent, is paying and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same shall become due (unless the same is
subject to good faith dispute by Borrower, as the case may be, in appropriate
proceedings therefor, and for which adequate reserves have been established in
accordance with GAAP).
          (8) Borrower has done or caused to be done and will do all things
necessary to observe organizational formalities and preserve its separate
existence, and will not, nor will it permit any of its Affiliates to, amend,
modify or otherwise change the operating agreement, as applicable, or other
organizational documents of Borrower in any material respect which adversely
affects its existence as a Single Purpose Entity or its other obligations with
respect to the Loans without the prior written consent of Administrative Agent.
Notwithstanding the foregoing, Borrower may convert its organization entity type
without prior consent of Administrative Agent, provided that Borrower (i) at all
times complies with the provisions of this Section 7.13; (ii) delivers, at
Borrower’s cost and expense, to Administrative Agent the organizational
documents in form and substance reasonably satisfactory to Administrative Agent
evidencing such conversion no later than ten (10) Business Days prior to the
effective date of such conversion; (iii) delivers, at Borrower’s cost and
expense, such amendments to all financing statements filed in connection with
the Loan, as may be reasonably requested by Administrative Agent; (iv) delivers,
at Borrower’s cost and expense, to Administrative Agent any other document,
instrument or certificate that Administrative Agent shall reasonably require;
and (v) pays for all of Administrative Agent’s reasonable out-of-pocket expense,
including but not limited to, Administrative Agent’s legal fees incurred in
connection with the review of such deliveries.
          (9) Borrower maintains and will maintain all of its books, records,
financial statements and bank accounts separate from those of any other Person
and, except as required or permitted under GAAP, its assets are not and will not
be listed as assets on the financial statement of any other Person. Borrower has
filed and will file its own tax returns and will not file a consolidated federal
income tax return with any other Person (except that and Borrower may file or
may be part of a consolidated federal tax return to the extent required or
permitted by applicable law); provided, however, that there shall be an
appropriate notation indicating the separate existence of Borrower and its
respective assets and liabilities. Borrower maintains and shall maintain its
books, records, resolutions and agreements as official records.
          (10) Borrower is and will be, and at all times will hold itself out to
the public as, a legal entity separate and distinct from any other Person
(including any of its respective Affiliates), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, does not and shall not identify itself as a division
or part of any other Person and does and shall maintain and utilize a separate
telephone number and separate stationery, invoices and checks.
          (11) Borrower does and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.

85



--------------------------------------------------------------------------------



 



          (12) Neither Borrower nor any of its respective Affiliates will seek
the dissolution, winding up, liquidation, consolidation or merger in whole or in
part of Borrower or the Property, or, except as expressly permitted by the terms
of this Agreement, the sale of material assets of Borrower, as the case may be.
          (13) Borrower will not commingle its assets with those of any other
Person and Borrower will hold all of its respective assets in its own name.
Borrower does and will continue to maintain and account for its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person.
          (14) Except for the Loans, (A) Borrower does not presently guaranty
the debts of any other Person; (B) will not guarantee or become obligated for
the debts of any other Person; and (C) does or will hold itself out as being
responsible for the debts or obligations of any other Person.
          (15) Borrower, other than MD Borrowers, is either (A) a single member
Delaware limited liability company which shall have one (1) Independent Manager,
(B) a limited partnership which has as its general partner a single member
Maryland limited liability company which is and shall be a Single Purpose Entity
Party which shall have one (1) Independent Manager or (C) a business trust which
has one (1) Independent Trustee.
          (16) MD Borrower is a limited liability company whose sole member is
the applicable MD Guarantor. MD Guarantor shall comply with the representations,
warranties and covenants described in this Section 7.13 as if made by the MD
Guarantor, except that the purpose of the MD Guarantor shall be limited to
owning and holding its interest in the applicable MD Borrower and the Individual
Property and all action incidental, necessary and appropriate to accomplish the
foregoing. If at any time while the Note is outstanding, MD Borrower is not a
limited liability company, MD Guarantor shall be a Special Purpose Entity which
satisfies the Administrative Agent for the type of entity applicable to MD
Borrower.
          (17) At all times when a member or general partner of Borrower is
required to be an Single Purpose Entity Party, Borrower shall cause (a) there to
be at least one (1) duly appointed Independent Manager on the board of managers
of such member or general partner and (b) such member or general partner to own
at least 0.1% of the equity interests in such Borrower.
          (18) Borrower does and shall allocate fairly and reasonably any
overhead expenses that are shared with any of their respective Affiliates,
including paying for office space and services performed by any employee of any
of their respective Affiliates.
          (19) Borrower does not, nor shall Borrower pledge its assets to secure
the obligations of any other Person other than with respect to the Loan.
          (20) Borrower will pay the salaries of its own employees from its own
funds.
     Section 7.14 Property Management. The Individual Property is self-managed
by Borrower. There is no Management Agreement currently in effect.

86



--------------------------------------------------------------------------------



 



     Section 7.15 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement,
operating agreement or other agreement or instrument to which Borrower is a
party or by which any of Borrower’s property or assets is subject, nor will such
action result in any violation of the provisions of any Applicable Law of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower of this Agreement or any
other Loan Documents has been obtained and is in full force and effect.
     Section 7.16 Title. Borrower has good, marketable and insurable fee or
leasehold title, as the case may be, to the real property comprising of each
Individual Property, and good title to the balance of the Property, free and
clear of all Liens whatsoever, except for the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents. The Mortgage
creates (and upon the recordation thereof and of any related financing
statements there will be perfected) (1) a valid and enforceable Lien on each
Individual Property, subject only to Permitted Encumbrances and (2) security
interests in and to, and collateral assignments of, all personalty (including
the Leases), all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents. Except to the extent insured over by the Title
Insurance Policy, there are no claims against Borrower’s interest in the
Property for payment for work, labor or materials affecting any Individual
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents. None of the Permitted Encumbrances,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage and this Agreement or have a
Material Adverse Effect as to the Individual Properties, taken as a whole.
     Section 7.17 Use of Property. The Property is being used exclusively for
retail or general office and other appurtenant and related uses.
     Section 7.18 Flood Zone. Except as disclosed on the Survey, no portion of
the Improvements comprising the Property is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Act of 1994, as amended, or any successor law.
     Section 7.19 Insurance. Borrower has obtained and has delivered to
Administrative Agent evidence of insurance for the Property reflecting the
insurance coverages, amounts and other insurance requirements set forth in this
Agreement. No pending claims related to the Individual Properties have been made
under any such policy, and no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any such policy.
     Section 7.20 Certificate of Occupancy; Licenses. All certifications,
permits, licenses franchises, qualifications, or other governmental
authorizations, including without limitation,

87



--------------------------------------------------------------------------------



 



certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of each Individual Property in the manner in which such
Individual Property is currently used, occupied and operated (collectively, the
“Licenses”) have been obtained and are in full force and effect except where the
failure to have the same would not reasonably be expected to have a Material
Adverse Effect as to any Individual Property. The use being made of the Property
is in conformity with any applicable certificate of occupancy issued for the
Property.
     Section 7.21 Physical Condition. Except as disclosed in the building
condition reports certified to Administrative Agent and delivered in connection
with the initial advance of the Loans, each Individual Property, including,
without limitation, all buildings, Improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to Borrower’s knowledge,
there exists no structural or other material defects or damages in any
Individual Property, whether latent or otherwise, and Borrower has not received
written notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
     Section 7.22 Boundaries. Except as disclosed on the Survey, all of the
Improvements lie wholly within the boundaries and building restriction lines of
such Individual Property, and no Improvements on adjoining properties encroach
upon any Individual Property, and no Improvements encroach upon or violate any
easements or other encumbrances upon the any Individual Property, so as to have
a Materially Adverse Effect, except those which are insured against by title
insurance.
     Section 7.23 Separate Lots. Except as disclosed on Schedule 7.23 attached
hereto, each Individual Property is comprised of one (1) or more parcels which
constitutes one (1) or more separate tax lots and does not constitute a portion
of any other tax lot not a part of such Individual Property.
     Section 7.24 Survey. The Survey for each Individual Property delivered to
Administrative Agent in connection with this Agreement does not fail to reflect
any material matter affecting the applicable Individual Property or the title
thereto.
     Section 7.25 Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of each Individual Property to Borrower or any
transfer of a controlling interest in Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Administrative

88



--------------------------------------------------------------------------------



 



Agent or any subsequent holder thereof (on behalf of the Lenders), subject to
applicable bankruptcy, insolvency, or similar laws generally affecting the
enforcement of creditors’ rights.
     Section 7.26 Investment Company Act. Borrower is not (1) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (2) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (3) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
     Section 7.27 Foreign Assets Control Regulations, Etc.
          (1) Neither the execution and delivery of the Notes and the other Loan
Documents by Borrower Parties nor the use of the proceeds of the Loans, will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
generality of the foregoing, no Borrower Party or any of their respective
subsidiaries (a) is or will become a “blocked person” described in Section 1 of
the Anti-Terrorism Order or (b) engages or will engage in any dealings or
transactions or be otherwise associated with any such “blocked person”.
     Section 7.28 Organizational Structure.
          (a) Borrower has heretofore delivered to Administrative Agent a true
and complete copy of the Organizational Documents of each Borrower Party.
          (b) Schedule 7.28 contains a true and accurate chart reflecting the
ownership of all of the direct and indirect equity interests (other than Public
Shareholders) in Borrower, including the percentage of ownership interest of the
Persons shown thereon.
     Section 7.29 Reciprocal Easement Agreement. Each Reciprocal Easement
Agreement is in full force and effect and has not been modified, amended or
supplemented except as set forth on Schedule 7.29 or in an estoppel certificate
delivered to Agent in connection with the Loan, and except as set forth on
Schedule 7.29 or in an estoppel certificate delivered to Agent in connection
with the Loans, neither Borrower nor, to Borrower’s knowledge, any other party
to any Reciprocal Easement Agreement, is in default under any of the material
provisions thereof which is reasonably likely to have a Material Adverse Effect
on such Individual Property, and to Borrower’s knowledge, there are no
conditions which, with the passage of time or the giving of notice, or both,
would constitute a default of any of the material provisions thereof which is
reasonably likely to have a Material Adverse Effect on such Individual Property.
     Section 7.30 Patriot Act.
          (a) Neither Sponsor nor any Affiliate of Sponsor (but excluding any
Public Shareholders) owning a direct or indirect interest in any Borrower, and
to the best of Borrower’s

89



--------------------------------------------------------------------------------



 



knowledge, none of its brokers or other agents acting or benefiting in any
capacity in connection with the Loans, is a Prohibited Person.
          (b) Neither Sponsor nor any Affiliate of Sponsor (but excluding any
Public Shareholders) owning a direct or indirect interest in any Borrower, and
to the best of Borrower’s knowledge, none of its brokers or other agents acting
or benefiting in any capacity in connection with the Loans, (i) has conducted or
will conduct any business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) has dealt or will deal in, or otherwise has engaged nor will engage
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order; or (iii) has engaged or will engage in or has
conspired or will conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order or the Patriot Act.
          (c) Borrower covenants and agrees to deliver to Lender any
certification or other evidence requested from time to time by Lender in its
reasonable discretion, confirming Borrower’s compliance with this Section 7.30.
     Section 7.31 TIF Agreement Representations. Borrower has delivered to
Administrative Agent complete and accurate copies of the TIF Agreements and all
amendments and modifications thereto. Each TIF Agreement is in full force and
effect. Neither Borrower, nor to Borrower’s knowledge, any other party to any of
the TIF Agreements has breached or is in default under any of the TIF
Agreements.
     Section 7.32 Ground Lease Representations.
          (1) Recording; Modification. Each Ground Lease or a memorandum thereof
has been duly recorded. The Ground Leases permit the interest of the applicable
Borrower to be encumbered by a mortgage. There have not been amendments or
modifications to the terms of any Ground Lease since its recordation, with the
exception of written instruments which have been recorded or otherwise described
to Schedule 7.32. Borrower shall not cancel, terminate, surrender or amend, or
permit the cancellation, termination, surrender or amendment of, any Ground
Lease without the prior written consent of Administrative Agent, which consent
may be withheld in Administrative Agent’s sole and absolute discretion.
          (2) No Liens. Except for the Permitted Encumbrances or items insured
over by the Title Insurance Policy, the applicable Borrower’s interest in the
Ground Leases (and specifically excluding the fee interest) is not subject to
any Liens or encumbrances superior to, or of equal priority with, the applicable
Mortgage.
          (3) Ground Lease Assignable. Borrower’s interest in the Ground Leases
may be encumbered by the Lien of the Mortgage and Administrative Agent on behalf
of the Lenders may exercise Lender’s remedies hereunder without the consent of
the ground lessor. Except as described on Schedule 7.32, Borrower’s interest in
the Ground Leases is assignable to Administrative Agent upon notice to, but
without the consent of, the ground lessor (or, if any such consent is required,
it has been obtained prior to the applicable Closing Date).

90



--------------------------------------------------------------------------------



 



          (4) Default. Except as disclosed in the estoppels letters delivered to
Administrative Agent, as of the date hereof, each of the Ground Leases is in
full force and effect and no default has occurred under any of the Ground Leases
and there is no existing condition which, but for the passage of time or the
giving of notice, could result in a default under the terms of any of the Ground
Leases.
          (5) Notice. Except as described on Schedule 7.32 and provided the
Ground Lessor is furnished with Administrative Agent’s name and address, the
Ground Leases require the ground lessor to give notice of any default by
Borrower to Lender. The Ground Leases, or estoppel letters received by
Administrative from the ground lessor, further provides that notice of
termination given under any of the Ground Leases is not effective against
Administrative Agent unless a copy of the notice has been delivered to
Administrative Agent in the manner described in the Ground Leases.
          (6) Cure. Except as described on Schedule 7.32, Administrative Agent
is permitted the opportunity (including, where necessary, sufficient time to
gain possession of the interest of the applicable Borrower under the applicable
Ground Lease) to cure any default under any of the Ground Leases, which is
curable after the receipt of notice of any of the default before the ground
lessor thereunder may terminate the applicable Ground Lease.
          (7) Term. Except as described on Schedule 7.32, each Ground Lease has
a term (including renewal terms exercisable by Borrower) which extends not less
than twenty (20) years beyond the Maturity Date.
          (8) Subleasing. Except as described on Schedule 7.32, the Ground Lease
does not impose any material restrictions on subleasing.
     Section 7.33 Condominium Representations.
          (1) Each of the Condominium Documents, to Borrower’s knowledge, is in
full force and effect and none of the Condominium Documents have been modified
or amended.
          (2) Neither Borrower nor, to Borrower’s knowledge, any other party to
any of the Condominium Documents is in default under any of the material
provisions of any of the Condominium Documents, and there are no conditions
which, with the passage of time or the giving of notice, or both, would
constitute a default thereunder.
          (3) All conditions of the Condominium Documents which were required to
be satisfied, and all approvals which were required to be given in connection
with the making of the Loan, as of the date hereof, have been satisfied, given
or waived.
          (4) Borrower has delivered to Lender a true, complete and correct copy
of each of the Condominium Documents, certified by Borrower, together with true,
complete and correct copies of all amendments and modifications thereto.
          (5) There are no charges, fees, assessments and reserves under the
Condominium Documents (whether annual, monthly, regular, special or otherwise),
including, without limitation, common charges, that are delinquent as of the
date hereof. There are no

91



--------------------------------------------------------------------------------



 



pending assessments that have been called for in writing to which Borrower would
be subject under the Condominium Documents.
          (6) Borrower owns all of the units of the Condominium and, as of the
date hereof, there does not exist a Board of Directors.
ARTICLE 8
FINANCIAL REPORTING
     Section 8.1 Financial Statements.
          (1) Intentionally Deleted.
          (2) Quarterly Reports. Within forty-five (45) days after the end of
each of the first, second and third calendar quarters, Borrower shall furnish to
Administrative Agent a detailed operating statement with respect to each
Individual Property (showing quarterly activity and year-to-date) stating
Operating Revenues, Operating Expenses in GAAP form, operating income, and
Capital Expenditures for the calendar quarter just ended and a balance sheet for
such quarter for Borrower. Borrower’s quarterly statements shall be in scope and
detail reasonably satisfactory to Administrative Agent and accompanied by (a) a
statement of aggregate sales by tenants under Leases or other occupants of the
Individual Property, both on an actual (or to the extent such information is not
provided by tenants, Manager’s or Borrower’s best estimate) and on a comparable
store basis for the prior calendar quarter, (b) intentionally deleted;
(c) current Rent Rolls for the Individual Property, (d) balance sheets for each
Individual Property, and (e) a certificate executed by the chief financial
officer of Borrower or the General Partner or the Managing Member, as the case
may be, of Borrower stating that (i) each such quarterly statement is true,
correct and presents fairly the financial condition and the results of
operations of Borrower and the Property and has been prepared in accordance with
Section 8.2 and (ii) there exists no Event of Default or Potential Default as of
the date of the certificate.
          (3) Annual Reports.
          (a) Within ninety (90) days after the end of each calendar year of
Borrower’s operation of the Property, Borrower will furnish to Administrative
Agent a complete copy of Borrower’s annual financial statements, which financial
statements shall contain a balance sheet, a detailed operating statement with
respect to each Individual Property stating Operating Revenues, Operating
Expenses in GAAP form, operating income for each Borrower and each Individual
Property. Borrower’s annual financial statements shall be accompanied by (1) a
statement of aggregate sales by tenants under Leases or other occupants of the
Individual Property, on an actual (or to the extent such information is not
provided by tenants, Manager’s or Borrower’s best estimate) and on a comparable
store basis for the prior calendar year, (2) a certificate executed by the chief
financial officer of Borrower or the General Partner or the Managing Member, as
the case may be, of Borrower stating that each such annual financial statement
is true, correct and presents fairly the financial condition and the results of
operations of each Borrower and each Individual Property and has been prepared
in accordance with

92



--------------------------------------------------------------------------------



 



Section 8.2, and (3) there exists no Event of Default or Potential default as of
the date of the Certificate.
          (b) Within sixty (60) days after the end of each calendar year of
Borrower’s operation of the Property, Borrower will furnish to Administrative
Agent the Annual Budget.
     Section 8.2 Accounting Principles. All financial statements shall be
prepared in accordance with sound accounting principles applicable to commercial
real estate, consistently applied from year to year. If the financial statements
are prepared on an accrual basis, such statements shall be accompanied by a
reconciliation to cash basis accounting principles.
     Section 8.3 Other Information. Borrower shall deliver or cause to be
delivered to Administrative Agent such material additional information regarding
Guarantor, Borrower, its subsidiaries, its business, any Borrower Party, and any
Individual Property within thirty (30) days after Administrative Agent’s request
therefor.
     Section 8.4 Annual Budget. For each Fiscal Year during the continuance of a
Trigger Event and upon Administrative Agent’s request, Borrower shall submit to
Administrative Agent not later than thirty (30) days prior to the commencement
of such period or Fiscal Year in form reasonably satisfactory to Administrative
Agent an Annual Budget. Each such Annual Budget submitted for such Fiscal Year
shall be subject to Administrative Agent’s approval, which approval shall not be
unreasonably withheld or delayed (each such Annual Budget, an “Approved Annual
Budget”). In the event that Administrative Agent reasonably objects to a
proposed Annual Budget submitted by Borrower, Administrative Agent shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Administrative Agent. Administrative Agent shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Administrative Agent approves the
Annual Budget provided that Administrative Agent’s failure to object to any
Annual Budget within the applicable time set forth in this Section shall be
deemed to be approval of same. Until such time that Administrative Agent
approves or is deemed to have approved a proposed Annual Budget, the most
recently Approved Annual Budget shall apply; provided that, such Approved Annual
Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and utilities expenses. The Annual Budget in effect upon the occurrence
of a Trigger Event shall be deemed to be an Approved Annual Budget.
     Section 8.5 Audits. Borrower shall permit Administrative Agent to examine
such records, books and papers of Borrower which reflect upon its financial
condition and the income and expense relative to the Property. Administrative
Agent shall have the right to choose and appoint a certified public accountant
to perform financial audits as it deems necessary, at Lender’s expense except
upon the occurrence and during the continuance of an Event of Default, in which
case it shall be at Borrower’s expense.

93



--------------------------------------------------------------------------------



 



ARTICLE 9
COVENANTS
     Each Borrower covenants and agrees with Administrative Agent and the
Lenders as to itself and its applicable Individual Property as follows:
     Section 9.1 Due on Sale and Encumbrance; Transfers of Interests.
          (1) Except as permitted by the provisions of this Agreement or the
other Loan Documents, no Borrower will, without the prior consent of
Administrative Agent, (a) permit or suffer (by operation of law or otherwise)
any sale, assignment, conveyance, transfer or other disposition of any legal or
equitable interests in all or any part of its applicable Individual Property (a
“Property Transfer”), (b) permit or suffer (by operation of law or otherwise)
any mortgage, lien or other encumbrance of all or any part of the Individual
Property other than the Permitted Encumbrances, (c) permit or suffer (by
operation of law or otherwise) any sale, assignment, conveyance, transfer or
other disposition of any direct or indirect interest in any Borrower (an “Equity
Transfer”), (d) permit or suffer (by operation of law or otherwise) any pledge,
hypothecation, creation of a security interest in or other encumbrance of any
direct or indirect interest in any Borrower or (e) file a declaration of
condominium with respect to any Individual Property or (f) grant any easement or
other agreement granting rights in or restricting the use or development of any
Individual Property (each action described in clauses (a), (b), (c), (d),
(e) and (f) of this subsection is a “Prohibited Transfer”).
          (2) A Property Transfer of any Individual Property subject to the lien
of the Mortgage (but not a mortgage, lien or other encumbrance on the applicable
Individual Property other than the Permitted Encumbrances) is permitted provided
that each of the following conditions are satisfied:
          (a) no Event of Default shall have occurred and be continuing and such
Property Transfer shall not result in an Event of Default;
          (b) Borrower shall give or cause to be given written notice to
Administrative Agent of the proposed Property Transfer not later than thirty
(30) days prior thereto, which notice shall set forth the name of the Transferee
and set forth the date the Property Transfer is expected to be effective;
          (c) the Person (the “Transferee”) to whom the applicable Individual
Property is sold or conveyed in the Property Transfer (i) satisfies the
requirements of a Single Purpose Entity, (ii) has not, nor any of its
constituent equity owners (other than Public Shareholders) that own more than
ten (10%) of the outstanding interests in the Transferee have, previously been
in default under a loan or other Indebtedness with a Lender hereunder, which
default results in a foreclosure, or a deed in lieu of foreclosure or other
transfer in lieu of foreclosure, of the collateral securing the defaulted loan
or other Indebtedness, (iii) is not, nor any of its constituent equity owners
(other than Public Shareholders) are, a Prohibited Person, and (iv) is, and all
of its constituent equity owners (other than Public Shareholders) that own more
than ten (10%) of the

94



--------------------------------------------------------------------------------



 



outstanding interests in the Transferee are, in good standing in its state or
country of organization;
          (d) after giving effect to such Property Transfer, (i) General Growth,
GGPLP L.L.C. and/or GGPLP owns 50% or more of the direct or indirect equity
interests in the Transferee and (ii) the Transferee is controlled, directly or
indirectly, by General Growth, GGPLP and/or GGPLP L.L.C.;
          (e) following such Transfer the applicable Individual Property will be
self-managed by the Transferee or managed by a Qualifying Manager;
          (f) the Transferee shall execute an assumption, effective as of the
date of the Property Transfer, of all of the obligations of the applicable
Borrower thereafter arising or to be performed under this Agreement, the
Mortgage and the other Loan Documents to which the applicable Borrower is a
party, subject, however, to the provisions of Section 13.1 of this Agreement and
shall deliver or cause to be delivered such legal opinions and title insurance
endorsements as may be reasonably requested by Administrative Agent; and
          (g) the proposed Property Transfer will not result in a violation of
any of the covenants contained herein relating to compliance with ERISA, the
Patriot Act and the Executive Order, and the applicable Borrower shall deliver
or cause the proposed Transferee to deliver to Administrative Agent such
documentation of compliance as Administrative Agent shall reasonably request.
          Upon satisfaction of each of the conditions set forth in this
Section 9.1(2) (i) Administrative Agent shall release the applicable Borrower
from any liability thereafter arising under this Agreement or any of the other
Loan Documents to which the applicable Borrower is a party and (ii) the
applicable Borrower shall release Administrative Agent from any claims against
Administrative Agent arising in connection with the Loans prior to the date of
such Property Transfer, such releases to be self-operative without the need for
any additional release in writing.
          (3) An Equity Transfer (but not a pledge, hypothecation, creation of a
security interest in or other encumbrance) of any direct or indirect interests
in any Borrower is permitted provided the following conditions are satisfied:
          (a) after giving effect to such Equity Transfer, (i) General Growth,
GGPLP L.L.C. and/or GGPLP owns 50% or more of the direct or indirect equity
interests in the applicable Borrower and (ii) the applicable Borrower is
controlled, directly or indirectly, by General Growth, GGPLP and/or GGPLP
L.L.C.;
          (b) after giving effect to such Equity Transfer, the applicable
Individual Property will be self-managed by the Transferee or managed by a
Qualifying Manager, Sponsor or an Affiliate of Sponsor;
          (c) immediately prior to such Equity Transfer, no Event of Default has
occurred and is continuing;

95



--------------------------------------------------------------------------------



 



          (d) the proposed Equity Transfer will not result in a violation of any
of the covenants contained herein relating to compliance with ERISA, the Patriot
Act and the Executive Order, and the applicable Borrower shall deliver or cause
the proposed transferee to deliver to Administrative Agent such documentation of
compliance as Administrative Agent shall reasonably request;
          (e) the applicable Borrower shall give or cause to be given written
notice to Administrative Agent of the proposed Equity Transfer not later than
fifteen (15) days prior thereto; and
          (f) the proposed transferee (i) has not, nor any of its constituent
equity owners (other than Public Shareholders) that own more than ten (10%) of
the outstanding interests in the proposed transferee have, previously been in
default under a loan or other Indebtedness with a Lender hereunder, which
default results in a foreclosure, or a deed in lieu of foreclosure or other
transfer in lieu of foreclosure, of the collateral securing the defaulted loan
or other Indebtedness, (iii) is not, nor any of its constituent equity owners
(other than Public Shareholders) are, a Prohibited Person and (iv) is, and all
any of its constituent equity owners (other than Public Shareholders) that own
more than ten (10%) of the outstanding interests in the Transferee are, in good
standing in its state or country of organization.
          (4) Nothing contained in this Agreement or in any other Loan Document
shall restrict the right of (A) any shareholder in General Growth or in any
other Person, the shares of whom are traded on the New York Stock Exchange or
any other nationally or internationally recognized exchange, to sell, assign,
convey, transfer, pledge, hypothecate, create a security interest in or
otherwise dispose of such shares or cause it shares to be redeemed, or (B) any
limited partner of GGPLP to sell, assign, convey, transfer, pledge, hypothecate,
create a security interest in or otherwise dispose of its limited partnership
interest in GGPLP or to cause or permit its limited partnership interest in
GGPLP to be redeemed or (iii) the holder of any equity interest (each an “Equity
Holder”) in TRS, NYSCRS, Ivanhoe, GGP/Homart, Inc., GGP/Homart II L.L.C., GGPLP
L.L.C. or GGP Ivanhoe, Inc. (other than General Growth, GGPLP and/or GGPLP
L.L.C. or any of its or their Affiliates) to transfer such Equity Holder’s
interest in TRS, NYSCRS, Ivanhoe, GGP/Homart, Inc., GGP/Homart II L.L.C., GGPLP
L.L.C. or GGP Ivanhoe, Inc. or to cause or permit such Equity Holder’s interest
in TRS, GGP/Homart, Inc., GGP/Homart II L.L.C., GGPLP L.L.C. or GGP Ivanhoe,
Inc. to be redeemed.
          (5) Notwithstanding anything to the contrary contained in this
Section, any owner of any direct or indirect ownership interests in any Borrower
may sell, assign, convey, transfer, pledge, hypothecate, create a security
interest in or otherwise dispose of its interest in applicable Borrower to or in
favor of an Approved Entity in one or a series of transactions, and the holder
of such interest may exercise any remedies or rights pursuant to such pledge or
security instrument without Administrative Agent’s consent, provided that:
     (a) after giving effect to such sale, assignment, conveyance, transfer,
pledge, hypothecation, creation of a security interest in or other disposition
of its interest in the applicable Borrower or other disposition, and after the
exercise of any remedies or rights pursuant to such pledge or security
instrument, 50% or more of the direct or indirect equity interests in the
applicable Borrower are owned directly or indirectly by General

96



--------------------------------------------------------------------------------



 



Growth, GGPLP and/or GGPLP L.L.C. and the applicable Borrower is controlled,
directly or indirectly, by General Growth, GGPLP and/or GGPLP L.L.C.; and
     (b) at all times the applicable Individual Property is managed by a
Qualifying Manager.
          (6) Notwithstanding anything to the contrary contained in this
Section, General Growth, GGPLP, GGPLP LLC and/or any Affiliate Pledgor may, as
security for operating debt incurred or to be incurred by such Person, in one or
a series of transactions, pledge, hypothecate, grant of a security interest or
other encumbrance to a Qualified Pledgee in such Person’s respective assets
(including the direct or indirect equity interests of such Person in the
applicable Borrower) and the holder of such pledge or security interest may
exercise any remedies or rights pursuant to such pledge or security instrument
without Administrative Agent’s consent, provided that at all times the Property
shall be managed by a Qualifying Manager.
          (7) Notwithstanding anything herein to the contrary, any Borrower may,
without the consent of Administrative Agent (A) record lot line adjustments,
(B) subdivide the applicable Individual Property, or (C) enter into any
reciprocal easement agreements, utility easements, access easements or other
similar agreements relating to the use or development of the applicable
Individual Property or reasonably required in connection with a partial release
pursuant to Sections 2.5(2), (4) or (5) hereof, provided that (i) no such
encumbrance set forth in the foregoing clauses shall materially impair the
utility and operation of the applicable Individual Property or otherwise have a
Material Adverse Effect as to any Individual Property (collectively, “Property
Documents”) and (ii) the applicable Borrower shall deliver an executed copy of
the applicable instrument promptly following execution thereof. In connection
with any action permitted pursuant to this Section 9.1(7), if any Borrower
requests Administrative Agent’s consent thereto, Administrative Agent shall not
unreasonably withhold Administrative Agent’s consent and upon such consent,
Administrative Agent shall execute and deliver any instrument reasonably
necessary or appropriate in order to subordinate the Lien of the Mortgage and
the other Loan Documents to such easements, restrictions, covenants, reciprocal
easement agreements, reservations and rights of way or other similar grants upon
receipt by Administrative Agent of:
     (a) a copy of the applicable instrument, which instrument shall be
reasonably acceptable to Administrative Agent and shall automatically inure to
the benefit of (and burden) successors and assigns of the applicable Borrower;
and
     (b) an Officer’s Certificate stating that such lot line adjustments,
subdivisions, easements, restrictions, covenants, reservations, rights of way or
other similar grants do not materially impair the utility and operation of the
applicable Individual Property or have a Material Adverse Effect on such
applicable Individual Property’s value.
          (8) Administrative Agent shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
which occurs in violation of this Agreement or without Administrative Agent’s
consent. This provision shall apply to every Prohibited Transfer which occurs in
violation of this Agreement regardless of whether voluntary

97



--------------------------------------------------------------------------------



 



or not, or whether or not Administrative Agent has consented to any previous
Prohibited Transfer.
          (9) Administrative Agent’s consent to one Prohibited Transfer shall
not be deemed to be a waiver of Administrative Agent’s right to require such
consent to any future occurrence of same. Any Prohibited Transfer made in
contravention of this paragraph shall be null and void and of no force and
effect.
          (10) Borrower agrees to bear and shall pay or reimburse Administrative
Agent on demand for all actual and reasonable out-of-pocket expenses (including,
without limitation, reasonable attorneys’ fees and disbursements, title search
costs and title insurance endorsement premiums) incurred by Administrative Agent
in connection with the review, approval and documentation of any transfer.
          (11) Notwithstanding anything to the contrary contained herein,
Borrower may request that Administrative Agent confirm whether or not the
constituent equity owners of the Transferee or proposed transferee, as the case
may be, comply with the conditions contained in Sections 9.1(2)(c) or 9.1(3)(f),
respectively, which confirmation to any such request shall be made within five
(5) Business Days after request for confirmation has been made by Borrower,
accompanied by the identity of such Person, provided that Borrower submits such
request for Administrative Agent’s confirmation in an envelope labeled
“Priority” and delivered to Administrative Agent by overnight delivery and
otherwise in accordance with the provisions of Section 12.1 and which request
shall state at the top of the first page in bold lettering in 14 pt. font
“ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT AMONG THE
UNDERSIGNED, ADMINISTRATIVE AGENT AND THE LENDERS FROM TIME TO TIME A PARTY
THERETO.” In the event that Administrative Agent fails to confirm whether the
such Person comply with the conditions contained in Sections 9.1(2)(c) or
9.1(3)(f), as the case may be, is adverse to any of the Lenders (such
confirmation shall state the reasons why such Person does not comply with the
conditions contained in Sections 9.1(2)(c) or 9.1(3)(f) hereof, as the case may
be) for more than five (5) Business Days after receipt thereof, such Person
shall be deemed not adverse to any of the Lenders.
     Section 9.2 Taxes; Other Charges.
          (1) Borrower shall pay before any fine, penalty, interest or cost may
be added thereto, and shall not enter into any agreement to defer, any Taxes or
Other Charges imposed against each Individual Property or any part thereof as
the same become due and payable, and will promptly furnish Administrative Agent
with evidence of such payment. Borrower shall not suffer or permit the joint
assessment of any Individual Property with any other real property constituting
a separate tax lot or with any other real or Personal Property. Borrower shall
pay when due all claims and demands of mechanics, materialmen, laborers and
Other Charges and others which, if unpaid, might result in a Lien on any
Individual Property.
          (2) Notwithstanding the foregoing, after prior written notice to
Administrative Agent, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly

98



--------------------------------------------------------------------------------



 



initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided that (i) no Event of Default has occurred and is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other material instrument to which Borrower is subject and
shall not constitute a material default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the applicable Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon.
     Section 9.3 Control; Management. Except in connection with a Property
Transfer or an Equity Transfer as may be permitted by Section 9.1 hereof, there
shall be no Change of Control of the day-to-day management of Borrower or any
Borrower Party without the prior written consent of Administrative Agent or in
accordance with the provisions of this Agreement and the other Loan Documents.
Borrower shall not terminate, replace or appoint any Manager or terminate or
amend the Management Agreement for the applicable Individual Property without
Administrative Agent’s prior written approval, provided, however, Borrower may
replace Manager with a Qualifying Manager without Administrative Agent prior
written approval. In such event, the Management Agreement entered into with such
Qualifying Manager is subject to Administrative Agent’s prior written approval.
Any change in ownership or control of the Manager shall be cause for
Administrative Agent to re-approve such Manager and Management Agreement. If at
any time Administrative Agent consents to the appointment of a new Manager or if
a Qualifying Manager is appointed as provided above, (a) such new Manager and
Borrower shall, as a condition of Administrative Agent’s consent, execute a
Subordination of Management Agreement in the form attached hereto as Exhibit F
and (b) such new Manager may not receive as a management fee an amount in excess
of three percent (3%) of Operating Revenues. Each Manager shall hold and
maintain all necessary licenses, certifications and permits required by law in
order to properly discharge its obligations under the Management Agreement.
Borrower shall, in all material respects, fully perform all of its covenants,
agreements and obligations under the Management Agreement.
     Section 9.4 Operation; Maintenance; Inspection; Appraisals. Borrower shall,
in all material respects, observe and comply with all Legal Requirements
applicable to the ownership, use and operation of any Individual Property.
Borrower shall maintain its applicable Individual Property in good condition.
Borrower shall permit Administrative Agent and the Lenders and their agents,
representatives and employees, upon reasonable prior notice to Borrower (which
may not be less than two (2) Business Days absent an emergency), to inspect each
Individual Property (and, unless an Event of Default shall have occurred and
then be continuing, Borrower’s representative shall be permitted to accompany
Lender on such inspections), and conduct such environmental and engineering
studies as Administrative Agent may require, provided such inspections and
studies do not materially interfere with the use and operation of any Individual
Property. Borrower shall be responsible for Lender’s or Administrative Agent’s
reasonable out-of-pocket costs and expenses with respect to all inspections
during the

99



--------------------------------------------------------------------------------



 



continuance of an Event of Default; inspections occurring at any time that an
Event of Default is not in existence shall be at Lender’s expense. Borrower
shall keep and maintain all Licenses necessary for the Ownership, use and
operation of the Individual Property in the ordinary course in full force and
effect. Administrative Agent shall have the right, at Borrower’s cost and
expense, to obtain Appraisals of the Properties once every three (3) years.
     Section 9.5 Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Notes or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Administrative Agent or
any Lender. If there shall be enacted any law (1) deducting the Loans from the
value of the Property for the purpose of taxation, (2) affecting any Lien on any
Individual Property, or (3) changing existing laws of taxation of mortgages,
deeds of trust, security deeds, or debts secured by real property, or changing
the manner of collecting any such taxes, Borrower shall promptly pay to
Administrative Agent, on demand, all taxes, costs and charges for which
Administrative Agent or any Lender is liable as a result thereof; however, if
such payment would be prohibited by law or would render the Loans usurious, then
instead of collecting such payment, Administrative Agent may (and on the request
of the Majority Lenders shall) declare all amounts owing under the Loan
Documents to be immediately due and payable; provided, however, that no
Prepayment Fee shall be due in connection therewith and such payment shall be
due on such dates as to avoid or minimize Breakage Costs.
     Section 9.6 Legal Existence; Name, Etc. Subject to Section 7.13(8),
Borrower and each General Partner or Managing Member, as the case may be, in
Borrower shall preserve and keep in full force and effect its existence, entity
status, franchises, rights and privileges under the laws of the state of its
formation. Neither Borrower nor any General Partner or Managing Member, as the
case may be, of Borrower shall wind up, liquidate, dissolve, reorganize, merge,
or consolidate with or into, or, except as otherwise permitted pursuant to
Sections 6.2, 6.3 and 9.1, convey, sell, assign, transfer, Lease, or otherwise
dispose of all or substantially all of its assets, or acquire all or
substantially all of the assets of the business of any Person, or permit any
subsidiary of Borrower. Subject to Section 7.13(8), Borrower and each General
Partner or Managing Member, as the case may be, in Borrower shall conduct
business only in its own name and shall not change its name, identity, or
organizational structure, or the location of its chief executive office or
principal place of business unless Borrower (a) shall have delivered prior
written notice to Administrative Agent of such change, and (b) shall have taken
all actions necessary or requested by Administrative Agent to file or amend any
financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
     Section 9.7 Intentionally Deleted.
     Section 9.8 Limitation on Other Debt. Borrower (and each General Partner or
Managing Member, as the case may be, in Borrower, if any) shall not, without the
prior written consent of Administrative Agent and the Majority Lenders, incur
any Indebtedness other than the Loans and Trade Debt described in
Section 7.13(5).
     Section 9.9 Further Assurances. Borrower shall promptly (1) cure any
defects in the execution and delivery of the Loan Documents, and (2) execute and
deliver, or cause to be

100



--------------------------------------------------------------------------------



 



executed and delivered, all such other documents, agreements and instruments as
Administrative Agent may reasonably request to further evidence and more fully
describe the collateral for the Loans, to correct any omissions in the Loan
Documents, to perfect, protect or preserve any Liens created under any of the
Loan Documents, or to make any recordings, file any notices, or obtain any
consents, as may be necessary or appropriate in connection therewith.
     Section 9.10 Estoppel Certificates.
          (1) Borrower, within ten (10) days after request, shall furnish to
Administrative Agent a written statement, duly acknowledged, setting forth the
amount due on the Loans, the terms of payment of the Loans, the date to which
interest has been paid, whether any offsets or defenses exist against the Loans
and, if any are alleged to exist, the nature thereof in detail, and such other
matters as Administrative Agent reasonably may request.
          (2) Provided no Event of Default shall have occurred and be
continuing, Administrative Agent, within ten (10) days after request, shall
furnish to Borrower a written statement, duly acknowledged, setting forth the
amount due on the Loans, the terms of payment of the Loans and the date to which
interest has been paid.
     Section 9.11 Notice of Certain Events. Borrower shall promptly notify
Administrative Agent of (1) any Event of Default, together with a detailed
statement of the steps being taken to cure such Event of Default; (2) any notice
of default received by Borrower or any Borrower Party under other material
obligations relating to the Property or otherwise material to Borrower’s
business; and (3) any threatened or pending legal, judicial or regulatory
proceedings, including any dispute between Borrower and any Governmental
Authority, affecting Borrower or the any Individual Property.
     Section 9.12 Indemnification. Borrower shall indemnify, defend and hold
Administrative Agent and each Lender harmless from and against any and all
actual losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of any kind or nature
whatsoever, including the reasonable fees and actual expenses of their counsel,
which may be imposed upon, asserted against or incurred by any of them relating
to or arising, except to the extent any of the foregoing is caused by the gross
negligence or willful misconduct of the party seeking indemnification hereunder,
out of (1) any Individual Property or (2) any of the Loan Documents or the
transactions contemplated thereby, including, without limitation, (a) any
accident, injury to or death of Persons or loss of or damage to property
occurring in, on or about any Individual Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways, (b) any inspection, review or testing of or with respect to any
Individual Property, (c) any investigative, administrative, mediation,
arbitration, or judicial proceeding, whether or not Administrative Agent or any
Lender is designated a party thereto, commenced or threatened at any time
(including after the repayment of the Loans) in any way related to the
execution, delivery or performance of any Loan Document or to any Individual
Property, (d) any proceeding instituted by any Person claiming a Lien, and
(e) any brokerage commissions or finder’s fees claimed by any broker or other
party in connection with the Loans, any Individual Property, or any of the
transactions contemplated in the Loan Documents, including those arising from
the joint, concurrent, or comparative negligence of Administrative Agent or any
Lender.

101



--------------------------------------------------------------------------------



 



     Section 9.13 Payment for Labor and Materials.
          (1) Borrower will promptly pay when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Individual Property and, except in compliance with the Mortgage, never permit to
exist beyond the due date thereof in respect of such Individual Property or any
part thereof any Lien, even though inferior to the Liens of the Loan Documents,
and in any event never permit to be created or exist in respect of the such
Individual Property or any part thereof any other or additional Lien other than
the Liens or security of the Loan Documents, except for the Permitted
Encumbrances.
          (2) Notwithstanding the foregoing, after prior written notice to
Administrative Agent, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any Lien
in connection with any bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with any Individual Property,
provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other material instrument to which Borrower is
subject and shall not constitute a material default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such labor, materials, and specifically fabricated
materials, together with any other costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested labor, materials, and specifically fabricated
materials from the Individual Property; and (vi) Borrower shall furnish such
security as may be required in the proceeding, to insure the payment of any such
labor, materials, and specifically fabricated materials, together with all
interest and penalties thereon.
     Section 9.14 Alterations.
          (1) Borrower shall obtain Administrative Agent’s prior written
consent, which consent shall not be unreasonably withheld, to any Alterations to
any Improvements on any Individual Property that would reasonably be expected to
have a Material Adverse Effect on the applicable Individual Property.
Notwithstanding the foregoing, Administrative Agent’s consent shall not be
required in connection with any Alterations in connection with (i) tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof, (ii) tenant improvement work performed pursuant to the
terms and provisions of a Lease entered into by Borrower in accordance with the
terms of this Agreement and not materially adversely affecting any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements at any Individual Property, or (iii) Alterations performed in
connection with the Restoration of any Individual Property after the occurrence
of a Casualty or Condemnation in accordance with the terms and provisions of
this Agreement. If the total unpaid amounts due and payable with respect to
Alterations to the Improvements at any Individual Property (other than amounts
to be paid or reimbursed by tenants under the Leases) shall at any time exceed
the Alteration Threshold, Borrower shall promptly deliver to Administrative
Agent as security for

102



--------------------------------------------------------------------------------



 



the payment of such amounts in excess of the Alteration Threshold and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (A) cash, (B) U.S. Obligations, (C) other securities having a
rating reasonably acceptable to Administrative Agent, (D) a completion bond
issued by a Person having a rating by S&P of not less than A-1+ if the term of
such bond is no longer than three (3) months or, if such term is in excess of
three (3) months, issued by a Person having a rating that is reasonably
acceptable to Administrative Agent, (E) a Letter of Credit, which such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to such Alterations to the Improvements on the applicable Individual
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) over the Alteration Threshold and may be reduced from time to time at
the request of Borrower to the cost estimated by Borrower and reasonably
approved by Administrative Agent to complete such Alterations or to terminate
any of the Alterations and restore such Individual Property to the extent
necessary to prevent a Material Adverse Effect on the applicable Individual
Property, or (F) cause an Acceptable Indemnitor to execute and deliver to
Administrative an Alteration Indemnity in the form attached hereto as Exhibit G)
with respect to such Alterations, such Alteration Indemnity to be in an amount
equal to the excess of the total unpaid amounts with respect to such Alterations
to the Improvements including any Unfunded Tenant Allowances applicable to the
Individual Property (other than such amounts to be paid or reimbursed by tenants
under the Leases) over the Alteration Threshold.
          (2) With regard to any action described in this Section 9.14 for which
Administrative Agent’s consent is required, Administrative Agent shall not
withhold its consent or disapproval to any such action for more than ten
(10) Business Days after request for approval thereof has been made by Borrower,
accompanied by a detailed description of the request for which approval is
sought, provided that Borrower submits such request for Administrative Agent’s
approval in an envelope labeled “Priority” and delivered to Administrative Agent
by overnight delivery and otherwise in accordance with the provisions of
Section 12.1 and which request shall state at the top of the first page in bold
lettering in 14 pt. font “ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT AMONG THE UNDERSIGNED, ADMINISTRATIVE AGENT AND THE LENDERS FROM TIME
TO TIME A PARTY THERETO.” In the event that Administrative Agent fails to either
approve such request or disapprove such request (such disapproval stating the
reasons for such disapproval) for more than ten (10) Business Days after receipt
thereof, the action that was the subject of said request shall be deemed
approved.
     Section 9.15 Intentionally Deleted.
     Section 9.16 TIF Agreements. Borrower shall (a) diligently perform and
observe all of the terms, covenants and conditions of the TIF Agreements on the
part of Borrower to be performed and observed prior to the expiration of any
applicable grace period therein provided and (b) promptly notify Administrative
Agent of the giving of any written notice by any other party under the TIF
Agreements to Borrower of any default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the TIF Agreements on
the part of Borrower thereunder to be performed or observed and deliver to
Administrative Agent a true copy of each such notice. Except as otherwise
provided in this Agreement, Borrower shall not, without the prior consent of
Administrative Agent (which consent shall not be unreasonably

103



--------------------------------------------------------------------------------



 



withheld), terminate or cancel the TIF Agreements or modify, change, supplement,
alter or amend the TIF Agreements, either orally or in writing, and Borrower
hereby assigns to Administrative Agent for the benefit of the Lenders, as
further security for the payment of the Debt and for the performance and
observance of the terms, covenants and conditions of the Mortgage and this
Agreement, all of the rights, privileges and prerogatives of Borrower to
terminate, cancel, modify, change, supplement, alter or amend the TIF Agreements
and any such termination, cancellation, modification, change, supplement,
alteration or amendment of the TIF Agreements without the prior consent of
Administrative Agent (which consent shall not be unreasonably withheld) shall be
void and of no force and effect. If Borrower shall default in the performance or
observance of any material term, covenant or condition of the TIF Agreements on
the part of Borrower thereunder to be performed or observed, then, without
limiting the generality of the other provisions of the Mortgage and this
Agreement and without waiving or releasing Borrower from any of its obligations
hereunder, Administrative Agent shall have the right, but shall be under no
obligation, upon five (5) Business Days written notice to Borrower (or such
shorter period of time as may be necessary to avoid the termination of the TIF
Agreements), to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the material terms, covenants and conditions of the
TIF Agreements on the part of Borrower to be performed or observed or to be
promptly performed or observed on behalf of Borrower, to the end that the rights
of Borrower in, to and under the TIF Agreements shall be kept unimpaired as a
result thereof and free from default, even though the existence of such event of
default or the nature thereof be questioned or denied by Borrower or by any
party on behalf of Borrower. If Administrative Agent shall make any payment or
perform any act or take action in accordance with the preceding sentence,
Administrative Agent will promptly notify Borrower of the making of any such
payment, the performance of any such act, or the taking of any such action.
Administrative Agent may pay and expend such sums of money as Administrative
Agent reasonably, in good faith, deems necessary for any such purpose and upon
so doing shall be subrogated to any and all rights of the other parties under
the TIF Agreements. Borrower hereby agrees to pay to Administrative Agent within
five (5) Business Days after demand, all such sums so paid and expended by
Administrative Agent, together with interest thereon from the day of such
payment at the Default Rate. All sums so paid and expended by Administrative
Agent and the interest thereon shall be secured by the legal operation and
effect of the Mortgage. If any party under the TIF Agreements shall deliver to
Administrative Agent a copy of any notice of default sent to Borrower, such
notice shall constitute full protection to Administrative Agent for any action
taken or omitted to be taken by Administrative Agent, in good faith, in reliance
thereon.
     Section 9.17 Handicapped Access.
          (1) Borrower (a) agrees that it shall use commercially reasonable
efforts to ensure that each Individual Property shall at all times comply with
the requirements of the Americans with Disabilities Act of 1990, the Fair
Housing Amendments Act of 1988, all Applicable Laws related to handicapped
access and all rules, regulations, and orders issued pursuant thereto including,
without limitation, the Americans with Disabilities Act Accessibility Guidelines
for Buildings and Facilities (collectively, “Access Laws”) and (b) has no actual
knowledge as to any Individual Property’s non-compliance with any Access Laws
where the failure to so comply could have a Material Adverse Effect on the
applicable Individual Property.

104



--------------------------------------------------------------------------------



 



          (2) Borrower agrees to give prompt notice to Administrative Agent of
the commencement of any proceedings or investigations which relate to compliance
with applicable Access Laws.
     Section 9.18 Zoning. Except as hereafter set forth, Borrower shall not,
without Administrative Agent’s prior consent (which consent shall not be
unreasonably withheld), (i) seek, make, suffer, consent to or acquiesce in any
change or variance in any zoning or land use laws or other conditions of use of
any Individual Property or any portion thereof or (ii) use or permit the use of
any portion of any Individual Property in any manner that in either the case of
(i) or (ii) could result in such Individual Property becoming a non-conforming
use under any zoning or land use law or any other Applicable Law. Borrower shall
not modify any agreements relating to zoning or land use matters or with the
joinder or merger of lots for zoning, land use or other purposes, without the
prior written consent of Administrative Agent (which consent shall not be
unreasonably withheld). Notwithstanding the foregoing, (a), the consent of
Lender shall not be unreasonably withheld in connection with any application of
applicable Borrower seeking any zoning reclassification, any variance under any
existing zoning ordinance or any special use or permit with regard to any
portion of any Individual Property which would otherwise qualify as a Release
Parcel so long such zoning classification, variance or special use or permit
does not cause the remainder of the applicable Individual Property to become
non-conforming and (b) with respect to the Individual Property known as Colony
Square, Administrative Agent consents to the Colony Square Zoning Request
described on Schedule; provided however, in no event shall the Colony Square
Zoning Request cause the existing uses be adversely affected nor shall the
Colony Square Zoning Request result in an Material Adverse Effect on the
Individual Property known as Colony Square.
     Section 9.19 ERISA. Borrower shall not shall not take any action, or omit
to take any action, which would (a) cause Borrower’s assets to constitute “plan
assets” for purposes of ERISA or the Code or (b) cause the Transactions to be a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject Administrative Agent and/or the
Lenders, on account of any Loan or execution of the Loan Documents hereunder, to
any tax or penalty on prohibited transactions imposed under Section 4975 of the
Code or Section 502(i) of ERISA.
     Section 9.20 Books and Records; Inspection Rights. Borrower will, and will
cause each of the other Borrower Parties to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Borrower will, and will
cause each of the other Borrower Parties to, permit any representatives
designated by Administrative Agent or any Lender, upon reasonable prior notice,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested, but not more
than once every twelve (12) months unless an Event of Default shall exist and be
continuing.
     Section 9.21 Foreign Assets Control Regulations. Neither Borrower nor any
Borrower Party shall use the proceeds of the Loans in any manner that will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism

105



--------------------------------------------------------------------------------



 



Order or any enabling legislation or executive order relating to any of the
same. Without limiting the foregoing, neither Borrower nor any Borrower Party
will permit itself nor any of its Subsidiaries to (a) become a “blocked person”
described in Section 1 of the Anti-Terrorism Order or (b) knowingly engage in
any dealings or transactions or be otherwise associated with any Person who is
known by such Borrower Party or who (after such inquiry as may be required by
Applicable Law) should be known by such Borrower Party to be a “blocked person”.
     Section 9.22 Title to the Property. Borrower will warrant and defend the
validity and priority of the Liens of the Mortgage and the Assignment of Leases
on each Individual Property against the claims of all Persons whomsoever,
subject only to Permitted Encumbrances.
     Section 9.23 Reciprocal Easement Agreement. Borrower shall (i) promptly and
faithfully observe, perform and comply with all the material terms, covenants
and provisions of the Reciprocal Easement Agreements on its part to be observed,
performed and complied with, at the times set forth therein and to do all things
necessary to preserve unimpaired its rights thereunder; (ii) not do, permit,
suffer or refrain from doing anything, as a result of which could be a material
default under any of the terms thereof beyond the giving of any required notice
and the expiration of any applicable cure period or a breach of any of the terms
thereof (it being agreed that any default that would permit any party thereto
other than Borrower to terminate its operating covenant shall be deemed to be
material); (iii) not cancel, surrender, modify, amend or in any way alter or
permit the alteration of any of the material terms thereof (and not to release
any party thereto other than Borrower from any material obligation imposed upon
it thereby) if any such action would result in a Material Adverse Effect on the
applicable Individual Property; and (iv) give Administrative Agent prompt
written notice of any material default by anyone thereunder and promptly deliver
to Administrative Agent copies of each notice of material default and, after the
occurrence and during the continuance of an Event of Default, copies of all
other notices, communications, plans, specifications and other similar
instruments received or delivered by Borrower in connection therewith.
     Section 9.24 Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Administrative Agent.
     Section 9.25 Ground Lease Provisions. Notwithstanding any other provision
of this Agreement or any other Loan Document to the contrary, Borrower hereby
warrants, covenants, represents and agrees as follows as to each of the Ground
Leases:
          (1) The Ground Lease. Borrower shall (a) pay all Ground Rent required
to be paid by Borrower, as tenant under and pursuant to the provisions of the
Ground Lease as and when such Ground Rent is due and payable, (b) diligently
perform and observe (in all material respects) all of the material terms,
covenants and conditions of the Ground Lease on the part of Borrower, as tenant
thereunder, to be performed and observed prior to the expiration of any
applicable grace period therein provided, and (c) promptly notify Administrative
Agent of the giving of any written notice by the ground lessor under the Ground
Lease to Borrower of any default by Borrower in the performance or observance of
any of the material terms, covenants or

106



--------------------------------------------------------------------------------



 



conditions of the Ground Lease on the part of Borrower, as tenant thereunder, to
be performed or observed and deliver to Administrative Agent a true copy of each
such notice. Except as otherwise provided in this Agreement (including but not
limited to subsection (3) below), Borrower shall not, without the prior consent
of Administrative Agent, surrender the leasehold estate created by the Ground
Lease or terminate or cancel the Ground Lease or modify, change, supplement,
alter or amend the Ground Lease, in any material respect, either orally or in
writing, and Borrower hereby assigns to Administrative Agent for the benefit of
the Lenders, as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of the
Mortgage and this Agreement, all of the rights, privileges and prerogatives of
Borrower, as tenant under the Ground Lease, to surrender the leasehold estate
created by the Ground Lease or to terminate, cancel, modify, change, supplement,
alter or amend the Ground Lease in any material respect and any such surrender
of the leasehold estate created by the Ground Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Ground Lease in any material respect without the prior consent of Administrative
Agent shall be void and of no force and effect. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Ground Lease on the part of Borrower, as tenant thereunder, to be performed or
observed, then, without limiting the generality of the other provisions of the
Mortgage and this Agreement and without waiving or releasing Borrower from any
of its obligations hereunder, Administrative Agent shall have the right, but
shall be under no obligation, upon reasonable notice to Borrower, to pay any
sums and to perform any act or take any action as may be appropriate to cause
all of the material terms, covenants and conditions of the Ground Lease on the
part of Borrower, as tenant thereunder, to be performed or observed or to be
promptly performed or observed on behalf of Borrower, to the end that the rights
of Borrower in, to and under the Ground Lease shall be kept unimpaired as a
result thereof and free from default, even though the existence of such event of
default or the nature thereof be questioned or denied by Borrower or by any
party on behalf of Borrower. If Administrative Agent shall make any payment or
perform any act or take action in accordance with the preceding sentence,
Administrative Agent will promptly notify Borrower of the making of any such
payment, the performance of any such act, or the taking of any such action. In
any such event, subject to the rights of Tenants, subtenants and other occupants
under the Leases or of parties to any Reciprocal Easement Agreement or any
Permitted Encumbrance, Administrative Agent and any Person designated as
Administrative Agent’s agent by Administrative Agent shall have, and are hereby
granted, the right to peaceably enter upon the applicable Individual Property at
any reasonable time, on reasonable notice and from time to time upon prior
reasonable notice for the purpose of taking any such action. Administrative
Agent may pay and expend such sums of money as Administrative Agent reasonably,
in good faith, deems necessary for any such purpose and upon so doing shall be
subrogated to any and all rights of the landlord under the Ground Lease.
Borrower hereby agrees to pay to Administrative Agent within five (5) Business
Days after demand, all actual out-of-pocket such sums so paid and expended by
Administrative Agent, together with interest thereon from the day of such
payment at the Default Rate. All sums so paid and expended by Administrative
Agent and the interest thereon shall be secured by the legal operation and
effect of the Mortgage. If the ground lessor under the Ground Lease shall
deliver to Administrativ e Agent a copy of any notice of default sent by said
ground lessor to Borrower, as tenant under the Ground Lease, such notice shall
constitute full protection to Administrative Agent for any action taken or
omitted to be taken by Administrative Agent, in good faith, in reliance thereon.
Borrower shall exercise each

107



--------------------------------------------------------------------------------



 



individual option, if any, to extend or renew the term of the Ground Lease upon
demand by Administrative Agent made at any time within one (1) year of the last
day upon which any such option may be exercised, and if Borrower shall fail to
do so, Borrower hereby expressly authorizes and appoints Administrative Agent
its attorney-in-fact to exercise any such option in the name of and upon behalf
of Borrower, which power of attorney shall be irrevocable and shall be deemed to
be coupled with an interest. Except to the extent required by the terms of the
Ground Lease, Borrower will not subordinate or consent to the subordination of
the Ground Lease to any mortgage, security deed, lease or other interest on or
in the landlord’s interest in all or any part of the applicable Individual
Property, unless, in each such case, the written consent of Administrative Agent
shall have been first had and obtained, which approval shall not unreasonably be
withheld, conditioned or delayed.
          (2) No Merger of Fee and Leasehold Estates; Releases. So long as any
portion of the Debt shall remain unpaid, unless Administrative Agent shall
otherwise consent, the fee title to that portion of the applicable Individual
Property subject to the Ground Lease and the leasehold estate therein created
pursuant to the provisions of the Ground Lease shall not merge but shall always
be kept separate and distinct, notwithstanding the union of such estates in
Borrower, Administrative Agent, or in any other Person by purchase, operation of
law or otherwise. Administrative Agent reserves the right, at any time, to
release portions of the such Individual Property, including, but not limited to,
the leasehold estate created by the Ground Lease, with or without consideration,
at Administrative Agent’s election, without waiving or affecting any of its
rights hereunder or under the Note or the other Loan Documents and any such
release shall not affect Administrative Agent’s rights in connection with the
portion of the applicable Individual Property not so released.
          (3) Borrower’s Acquisition of Fee Estate. In the event that Borrower,
so long as any portion of the Debt remains unpaid, shall be the owner and holder
of the fee title to that portion of the applicable Individual Property subject
to the Ground Lease, the Lien of the Mortgage shall be spread to cover
Borrower’s fee title to such portion of the Property and said fee title shall be
deemed to be included in the Property and no consent of Administrative Agent is
required for Borrower to acquire fee title to that portion of the Property
subject to the Ground Lease. Borrower agrees, at its sole cost and expense,
including without limitation Administrative Agent’s reasonable attorneys’ fees,
to (i) execute any and all documents or instruments necessary to subject its fee
title to such portion of the Property to the lien of the Mortgage; and
(ii) provide a Title Insurance Policy which shall insure that the lien of the
Mortgage is a first lien (subject to Permitted Encumbrances) on Borrower’s fee
title to such portion of the Property. Notwithstanding the foregoing, if the
Ground Lease is for any reason whatsoever terminated prior to the natural
expiration of its term, and if, pursuant to any provisions of the Ground Lease
or otherwise, Administrative Agent or its designee shall acquire from the
landlord thereunder another lease of the Property, Borrower shall have no right,
title or interest in or to such other lease or the leasehold estate created
thereby so long as any part of the Debt remains outstanding.
          (4) Rejection of the Ground Lease.
          (a) In the event of the rejection or disaffirmance of the Ground Lease
by the landlord thereunder pursuant to the Bankruptcy Code or any other law
affecting creditor’s rights, (i) Borrower, promptly after obtaining notice
thereof, shall give notice thereof to Administrative

108



--------------------------------------------------------------------------------



 



Agent, (ii) Borrower, without the prior written consent of Administrative Agent,
shall not elect to treat the Ground Lease as terminated pursuant to Section
365(h) of the Bankruptcy Code or any comparable federal or state statute or law,
and any election by Borrower made without such consent shall be void and
(iii) the Mortgage and all the Liens, terms, covenants and conditions of the
Mortgage shall extend to and cover Borrower’s possessory rights under Section
365(h) of the Bankruptcy Code and to any claim for damages due to the rejection
of the Ground Lease or other termination of the Ground Lease. In addition,
Borrower hereby assigns irrevocably to Administrative Agent, Borrower’s rights
to treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code and to offset Ground Rents under the Ground Lease in the event
any case, proceeding or other action is commenced by or against the landlord
under the Bankruptcy Code or any comparable federal or state statute or law,
provided that Administrative Agent shall not exercise such rights and shall
permit Borrower to exercise such rights with the prior written consent of
Administrative Agent, not to be unreasonably withheld, unless an Event of
Default shall have occurred and be continuing.
          (b) Borrower hereby assigns to Administrative Agent for the benefit of
the Lenders Borrower’s right to seek an extension of the 60-day period within
which Borrower must accept or reject the Ground Lease under Section 365 of the
Bankruptcy Code or any comparable federal or state statute or law with respect
to any case, proceeding or other action commenced by or against Borrower under
the Bankruptcy Code or comparable federal or state statute or law, provided that
Administrative Agent shall not exercise such right, and shall permit Borrower to
exercise such right with the prior written consent of Administrative Agent, not
to be unreasonably withheld, unless an Event of Default shall have occurred and
be continuing. Further, if Borrower shall desire to so reject the Ground Lease,
at Administrative Agent’s request, to the extent not prohibited by the terms of
the Ground Lease and Applicable Law, Borrower shall assign its interest in the
Ground Lease to Administrative Agent in lieu of rejecting such Ground Lease as
described above, upon receipt by Borrower of written notice from Administrative
Agent of such request together with Administrative Agent’s agreement to cure any
existing defaults of Borrower under the Ground Lease and to provide adequate
assurance of future performance of Borrower’s obligations thereunder.
          (c) Borrower hereby agrees that if the Ground Lease is terminated for
any reason in the event of the rejection or disaffirmance of the Ground Lease
pursuant to the Bankruptcy Code or any other law affecting creditor’s rights,
any property of Borrower not removed from the applicable Individual Property by
Borrower as permitted or required by the Ground Lease, shall at the option of
Administrative Agent be deemed abandoned by Borrower, provided that
Administrative Agent may remove any such property required to be removed by
Borrower pursuant to the Ground Lease and all reasonable out-of-pocket costs and
expenses associated with such removal shall be paid by Borrower within five
(5) Business Days of receipt by Borrower of an invoice for such removal costs
and expenses.
          Section 9.26 Condominium Provisions.
          (1) Borrower shall diligently and timely pay, perform and observe all
of the material terms, covenants and conditions required to be performed by
Borrower under the Condominium Documents to the extent that the same apply to
the applicable Individual Property.

109



--------------------------------------------------------------------------------



 



          (2) Borrower shall pay when due all common charges and other amounts
as and when payable by Borrower under the Condominium Documents.
          (3) Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent may vote in place of Borrower and may exercise any
and all of Borrower’s voting rights under the Condominium Documents. Borrower
hereby irrevocably appoints Lender as its attorney-in-fact, coupled with an
interest to vote as Borrower’s proxy and to act with respect to all of said
rights so long as such Event of Default is continuing. Notwithstanding anything
contained herein to the contrary, nothing contained herein or otherwise shall
render Administrative Agent or any Lender liable for any common charges or other
fees.
          (4) Borrower shall promptly deliver to Administrative Agent a true,
complete and correct copy of all notices of default received by Borrower with
respect to any obligation or duty of Borrower under the Condominium Documents.
          (5) Borrower will comply with all requirements set forth in the
Condominium Documents applicable to transfers of ownership of the applicable
Individual Property or obtain a waiver of any such condition(s) prior to the
consummation of any transfers of ownership of the Property or any interest
therein to the extent required by the Condominium Documents.
          (6) Borrower shall not, without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld)
(i) terminate or permit the termination of any of the Condominium Documents or
(ii) modify, change, supplement, alter or amend any of the Condominium
Documents, or permit any of the Condominium Documents to be modified, changed,
supplemented, altered or amended, and any such termination, modification,
change, supplement, alteration or amendment of any of the Condominium Documents
in violation of the foregoing without the consent (which consent shall not be
unreasonably withheld) of the Administrative Agent shall be void and of no force
and effect.
          (7) Borrower shall not, without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld) in the
event of damage to or destruction of the applicable Individual Property, vote
not to Restore the applicable Individual Property unless such Restoration of the
applicable Individual Property is required pursuant to any Lease.
          (8) In each and every case in which, under the provisions of the
Condominium Documents, the consent or any other approval or vote of Borrower is
required with respect to any action that could reasonably be expected to result
in a Material Adverse Effect on the applicable Individual Property, Borrower
shall not vote nor give such consent or approval without, in each and every
case, the prior written consent of Administrative Agent (which consent shall not
be unreasonably withheld).
          (9) Borrower shall not, while Borrower and its Affiliates control the
Board of Directors, without Administrative Agent’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed permit the Board of
Directors to incur any indebtedness, other than as permitted under the
Condominium Documents, or to encumber the applicable Individual Property or any
interest therein.

110



--------------------------------------------------------------------------------



 



          (10) If Borrower shall default in the performance or observance of any
material term, covenant or condition of any of the Condominium Documents on the
part of Borrower to be performed or observed after the expiration of applicable
grace and cure periods, then, without limiting the generality of the other
provisions of this Agreement, the Mortgage or the other Loan Documents and
without waiving or releasing Borrower from any of its obligations hereunder,
Administrative Agent shall have the right (following five (5) Business Days
notice to Borrower, or such shorter time as may be required to avoid an event of
default under the Condominium Documents), but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the material terms, covenants and conditions of the Condominium
Documents on the part of Borrower to be performed or observed or to be promptly
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under any of the Condominium Documents shall be kept
unimpaired as a result thereof and free from default, even though the existence
of such event of default or the nature thereof be questioned or denied by
Borrower or by any party on behalf of Borrower. If Administrative Agent shall
make any payment or perform any act or take any action in accordance with the
preceding sentence, Administrative Agent will notify Borrower of the making of
any such payment, the performance of any such act, or the taking of any such
action. In any such event, subject to the applicable Condominium Documents, the
rights of tenants under Leases and other occupants, the applicable Reciprocal
Easement Agreement and Permitted Encumbrances, Administrative Agent and any
person designated by Administrative Agent shall have, and are hereby granted,
the right to enter upon the applicable Individual Property or the building
located thereon at any reasonable time, on reasonable notice and from time to
time for the purpose of taking any such action. Administrative Agent may pay and
expend such sums of money as Administrative Agent reasonably deems necessary for
any such purpose and upon so doing shall be subrogated to any and all rights of
the applicable parties under the Condominium Documents. Borrower hereby agrees
to pay Administrative Agent within five (5) days after demand, all such
reasonable out-of-pocket sums so paid and expended by Administrative Agent ,
together with interest thereon from the day of such payment at the Default Rate.
All sums so paid and expended by Administrative Agent and the interest thereon
shall be secured by the legal operation and effect of the Mortgage. Borrower
hereby absolutely and irrevocably appoints Administrative Agent as its true and
lawful attorney, coupled with an interest, in its name and stead to perform any
and all actions contemplated by this Section, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Administrative
Agent shall not perform any such action under such power until three (3) days
after notice has been given to Borrower by Administrative Agent of
Administrative Agent’s intent to exercise its rights under such power.
     Section 9.27 Minimum DSCR. In the event that the Debt Service Coverage
Ratio is, at any time, less than 1.00:1.00 for the trailing twelve (12)-month
period, as measured as of the end of any calendar quarter (an “Minimum DSCR
Event”), Borrower shall, within thirty (30) days of notice from Administrative
Agent of the existence of an Minimum DSCR Event, either (i) prepay the Loans in
amount sufficient to produce a Debt Service Coverage Ratio in excess of 1.10:1
for the trailing twelve (12)-month period (the “Minimum DSCR”) or (ii) deliver
to Administrative Agent a Letter of Credit, sufficient to produce, if the
proceeds of such Letter of Credit were applied to the Loans, to produce a Debt
Service Coverage Ratio in excess of the Minimum DSCR.

111



--------------------------------------------------------------------------------



 



ARTICLE 10
EVENTS OF DEFAULT
          Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
     Section 10.1 Payments. Borrower’s failure to (i) pay any regularly
scheduled installment of principal, interest, the Agency Fee or other amount due
under the Loan Documents (provided that with respect to any regularly scheduled
payment of interest and/or principal (other than the payment due on the Maturity
Date), Borrower shall be entitled to a grace period of two (2) Business Days
twice each fiscal year) or (ii) make a deposit of cash, and/or deliver a Letter
of Credit required under the Loan Documents, within five (5) days of (and
including) the date when due, or (iii) Borrower’s failure to pay the Loans at
the Maturity Date, whether by acceleration or otherwise.
     Section 10.2 Insurance. Borrower’s failure to maintain insurance as
required under Section 3.1 of this Agreement and such failure continues for more
than ten (10) Business Days after notice thereof is provided by Administrative
Agent.
     Section 10.3 Single Purpose Entity. If Borrower or any Borrower Party
(i) violates any of the provisions set forth Section 7.13.
     Section 10.4 Taxes. Subject to Borrower’s right pursuant to Section 9.2 to
challenge or protest such Taxes, if any of the Taxes are not paid within ten
(10) Business Days of when the same are due and payable.
     Section 10.5 Prohibited Transfer. If any breach of Section 9.1 of this
Agreement shall occur.
     Section 10.6 Representations and Warranties. Any representation or warranty
made in any Loan Document proves to be untrue when made or deemed made;
provided, however, if any representation or warranty made by Borrower in any
Loan Document shall have been false or misleading as of the date the
representation or warranty was made, such breach of the representation or
warranty shall not constitute an Event of Default if (A) such breach is
unintentional and immaterial and (B) if such breach is curable, Borrower shall
promptly cure such breach within thirty (30) days after notice thereof from
Administrative Agent.
     Section 10.7 Other Encumbrances. Any default under any document or
instrument, other than the Loan Documents, evidencing or creating a Lien on the
Properties or any Individual Property or any part thereof.
     Section 10.8 Various Covenants. Borrower defaults under any of its
obligations under Article VI (pertaining to Lease approvals), Sections 9.3
(management of the Property), 9.8 (limitations on debt), 9.18 (zoning and use
changes) or 9.19 (ERISA), of this Agreement and such default continues for ten
(10) Business Days after notice thereof is provided by Administrative Agent.

112



--------------------------------------------------------------------------------



 



     Section 10.9 Hedge Arrangements. Sponsor defaults under any of its
obligations (beyond notice and cure periods) under Hedge Agreement or the Hedge
Agreement Pledge.
     Section 10.10 Credit Agreement. An event of default occurs and continues
beyond any notice and cure periods, if any, under the Corporate Credit
Agreement.
     Section 10.11 Involuntary Bankruptcy or Other Proceeding. Commencement of
an involuntary case or other proceeding against Borrower, any Borrower Party or
any other Person having an ownership or security interest in any Individual
Property (each, a “Bankruptcy Party”) which seeks liquidation, reorganization or
other relief with respect to it or its debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.
     Section 10.12 Voluntary Petitions, Etc. Commencement by a Bankruptcy Party
of a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.
     Section 10.13 Indebtedness. Any of the Borrower Parties, or any combination
thereof, shall default in the payment when due of any principal of or interest
on any of its other Indebtedness aggregating $5,000,000 or more and such default
shall not be cured within any applicable notice or cure period, or bonded over
in accordance with provisions hereof or if not specified to the reasonable
satisfaction of the Administrative Agent, provided with respect to such
Indebtedness; or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness shall occur if the
effect of such event is to cause, or (with the giving of any notice or the lapse
of time or both) to permit the holder or holders of such Indebtedness to cause,
such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise) prior to its stated
maturity and such default continues for ten (10) Business Days from notice
thereof from Administrative Agent.
     Section 10.14 Dissolution. Any of the Borrower Parties shall be terminated,
dissolved or liquidated (as a matter of law or otherwise) or proceedings shall
be commenced by any Person (including any Borrower Party) seeking the
termination, dissolution or liquidation of any Borrower Party, which, in the
case of actions by Persons other than a Borrower Party or any of their
Affiliates, shall continue unstayed and in effect for a period of sixty (60) or
more days.
     Section 10.15 Judgments. One or more (i) judgments for the payment of money
(exclusive of judgment amounts fully covered by insurance where the insurer has
admitted

113



--------------------------------------------------------------------------------



 



liability in respect of such judgment) aggregating in excess of $5,000,000 shall
be rendered against one or more of the Borrower Parties or (ii) non-monetary
judgments, orders or decrees shall be entered against any of the Borrower
Parties which have or would reasonably be expected to have a Material Adverse
Effect on all Individual Properties taken together, and, in either case, the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of such
Borrower Party to enforce any such judgment.
     Section 10.16 Security. The Liens created by the Security Documents shall
at any time not constitute a valid and perfected first priority Lien (subject to
the Permitted Encumbrances) on the collateral intended to be covered thereby in
favor of Administrative Agent, free and clear of all other Liens (other than the
Permitted Encumbrances), or, except for expiration in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect, or the enforceability thereof shall be contested
by any Borrower Party or any of their Affiliates;
     Section 10.17 Guarantor Documents. Any Guarantor shall (i) default under
any Guaranty beyond any applicable notice and grace period; or (ii) revoke or
attempt to revoke, contest or commence any action against its obligations under
any Guaranty.
     Section 10.18 Security Accounts. Borrower uses, or permits the use of,
funds from the Security Accounts for any purpose other than the purpose for
which such funds were disbursed from the Security Accounts.
     Section 10.19 Intentionally Deleted.
     Section 10.20 Ground Leases. If (a) Borrower shall default under the
provisions of Section 9.25 or (b) any event occurs under any of the Ground
Leases which would (i) constitute a default thereunder, which by its nature is
not subject to cure by the Lenders or Administrative Agent or (ii) give the
lessor thereunder the right to terminate the applicable Ground Lease or directly
collect any sublease rents.
     Section 10.21 Condominium Documents. If Borrower shall default under the
provisions of Section 9.26 or under the Condominium Documents beyond any
applicable notice or cure periods and such default continues for more than five
(5) Business Days after notice thereof by Administrative Agent.
     Section 10.22 Minimum DSCR. Borrower defaults under any of its obligations
under Section 9.27 of this Agreement, subject to the cure rights afforded
herein.
     Section 10.23 Covenants. Borrower’s failure to perform or observe any of
the agreements and covenants contained in this Agreement or in any of the other
Loan Documents and not specified above, and the continuance of such failure for
ten (10) days after notice by Administrative Agent to Borrower; provided,
however, subject to any shorter period for curing any failure by Borrower as
specified in any of the other Loan Documents, Borrower shall have an additional
thirty (30) days to cure such failure if (1) such failure does not involve the
failure to make payments on a monetary obligation; (2) such failure cannot
reasonably be cured within ten (10) days; (3) such failure is reasonably
susceptible to being cured by Borrower within such

114



--------------------------------------------------------------------------------



 



thirty (30) day period; (4) Borrower is diligently undertaking to cure such
default, and (5) Borrower has provided Administrative Agent with security
reasonably satisfactory to Administrative Agent against any interruption of
payment or impairment of collateral as a result of such continuing failure.
ARTICLE 11
REMEDIES
     Section 11.1 Remedies — Insolvency Events. Upon the occurrence of any Event
of Default described in Section 10.11 or 10.12, the obligations of the Lenders
to advance amounts hereunder shall immediately terminate, and all amounts due
under the Loan Documents immediately shall become due and payable, all without
written notice and without presentment, demand, protest, notice of protest or
dishonor, notice of intent to accelerate the maturity thereof, notice of
acceleration of the maturity thereof, or any other notice of default of any
kind, all of which are hereby expressly waived by Borrower; provided, however,
if the Bankruptcy Party under Section 10.11 or 10.12 is other than Borrower,
then all amounts due under the Loan Documents shall become immediately due and
payable at Administrative Agent’s election, in Administrative Agent’s sole and
absolute discretion.
     Section 11.2 Remedies — Other Events. Except as set forth in Section 11.1
above, while any Event of Default exists, Administrative Agent may (1) by
written notice to Borrower, declare the entire amount of the Loans to be
immediately due and payable without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or other notice of default of any kind
except to the extent required by Applicable Law, all of which are hereby
expressly waived by Borrower, (2) terminate the obligation, if any, of the
Lenders to advance amounts hereunder, and (3) exercise all rights and remedies
therefor under the Loan Documents and at law or in equity.
     Section 11.3 Administrative Agent’s Right to Perform the Obligations; Cure.
          (1) If Borrower shall fail, refuse or neglect to make any payment or
perform any act required by the Loan Documents, then while any Event of Default
exists, and without notice to or demand upon Borrower and without waiving or
releasing any other right, remedy or recourse Administrative Agent or any Lender
may have because of such Event of Default, Administrative Agent may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon any
Individual Property for such purpose and to take all such action thereon and
with respect to such Individual Property as it may deem necessary or
appropriate. If Administrative Agent shall elect to pay any sum due with
reference to any Individual Property, Administrative Agent may do so in reliance
on any bill, statement or assessment procured from the appropriate Governmental
Authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Administrative Agent shall not be
bound to inquire into the validity of any apparent or threatened adverse title,
Lien, encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Administrative Agent and the Lenders harmless from and against any and all
losses, liabilities,

115



--------------------------------------------------------------------------------



 



claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees and disbursements, incurred or accruing by reason of any acts
performed by Administrative Agent or any Lender pursuant to the provisions of
this Section 11.3(1), including those arising from the joint, concurrent, or
comparative negligence of Administrative Agent and any Lender, except as a
result of Administrative Agent’s or any Lender’s gross negligence or willful
misconduct. All sums paid by Administrative Agent pursuant to this
Section 11.3(1), and all other sums expended by Administrative Agent or any
Lender to which it shall be entitled to be indemnified, together with interest
thereon at the Default Rate from the date of such payment or expenditure until
paid, shall constitute additions to the Loans, shall be secured by the Loan
Documents and shall be paid by Borrower to Administrative Agent upon demand.
          (2) If (a) Borrower shall cure any Event of Default (without regard to
whether this Article 11 provides for a cure action to be taken by Borrower) and
Administrative Agent accepts such cure or (b) Administrative Agent, without such
cure, unilaterally elects to waive any Event of Default and not enforce remedies
available to Administrative Agent or the Lenders under this Agreement, the other
Loan Documents or under Applicable Law, upon the request of Borrower,
Administrative Agent will deliver to Borrower written confirmation that (i) as a
consequence of such cure or (ii) as a result of such waiver that no Event of
Default exists upon which Administrative Agent or Lenders will then enforce its
remedies; provided, however, that nothing contained herein or in such acceptance
of a cure or waiver of an Event of Default shall be deemed to constitute a
waiver by Administrative Agent or the Lenders of any other, or continuing, Event
of Default or any right, remedy or recourse which Administrative Agent or any
Lender may have as a result of such other, or continuing, Event of Default.
ARTICLE 12
MISCELLANEOUS
     Section 12.1 Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, and by telecopier (with answer
back acknowledged), or (c) electronic mail (provided, however, any notice by
electronic mail will be deemed received and effective as of the date that the
sender receives a response from any one required recipient, or from an employee
or representative of the Party receiving notice on behalf of such Party,
acknowledging receipt (which response may not be an automatic computer-generated
response)) addressed as specified below its name on the signature pages hereof
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, upon ten (10) days’ prior written notice
to the other parties hereto delivered in the manner provided for in this
Section). A notice shall be deemed to have been given: in the case of hand
delivery, at the time of delivery; in the case of registered or certified mail,
when delivered or the first attempted delivery on a Business Day; or in the case
of expedited prepaid delivery, upon the first attempted delivery on a Business
Day or in the case of telecopy, upon delivery, with telephonic confirmation of
receipt thereof on a Business Day and an identical

116



--------------------------------------------------------------------------------



 



notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 12.1.
     Section 12.2 Amendments, Waivers, Etc.
          (1) Subject to any consents required pursuant to this Section 12.2 and
any other provisions of this Agreement and any other Loan Document which
expressly require the consent, approval or authorization of each of the Lenders
or the Majority Lenders, as the case may be, this Agreement and any other Loan
Document may be modified or supplemented only by an instrument in writing signed
by Borrower and Administrative Agent; provided that:
          (a) Administrative Agent will not, without the consent of each Lender,
agree to the following (provided that no Lender’s consent shall be required for
any of the following which are otherwise required or contemplated under the Loan
Documents): (i) reduce, discount or otherwise adjust the principal amount of the
Loans or reduce the interest rate thereon; (ii) extend any stated Payment Date
(including but not limited to the Maturity Date) for principal of or interest on
the Loans payable to such Lender; (iii) release or forgive Borrower, any
Guarantor or any other party from liability under the Loan Documents (except for
any assigning Lender pursuant to Section 12.24 and any resigning Administrative
Agent pursuant to Section 14.8); (iv) release or subordinate in whole or in part
any material portion of the collateral given as security for the Loans or agree
to the replacement or substitution of collateral; (v) modify any of the
provisions of this Section 12.2 or Section 14.8, the definition of “Majority
Lenders” or any other provision in the Loan Documents specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any agreement, request, direction, instruction or determination or grant
any consent thereunder; (vi) modify the terms of any Event of Default; or
(vii) consent to (A) the sale, transfer or encumbrance of any portion of the
Properties or any Individual Property (or any interest therein) or any direct or
indirect ownership interest therein and (B) the incurrence by Borrower of any
additional Indebtedness secured by the Properties or any Individual Property; in
each case, subject to any standard of reasonability required under the Loan
Documents.
          (b) Administrative Agent will not, without the consent of the Majority
Lenders: (i) declare the entire unpaid principal amount of the Loans to be
immediately due and payable pursuant to Section 11.2, (ii) exercise any rights
and remedies under the Loan Documents and at law or in equity, including power
of sale or judicial foreclosure against all or any portion of the collateral or
(iii) amend, modify or release any of the financial covenants of any Guarantor
set forth in any Guaranty.
          (c) Except as set forth above, Administrative Agent may (without any
Lender’s consent) give or withhold its agreement to any amendments of the Loan
Documents or any waivers or consents in respect thereof and may exercise or
refrain from exercising any other rights or remedies which Administrative Agent
may have under the Loan Documents or otherwise so long as such actions will not,
in Administrative Agent’s judgment reasonably exercised, be reasonably likely to
have a Material Adverse Effect on any Individual Property, or represent a
departure from Administrative Agent’s standard of care described in Section 14.5
(and the assignment or granting of a participation by Eurohypo shall not limit
or otherwise affect its discretion in respect of any of the foregoing).

117



--------------------------------------------------------------------------------



 



          (2) Notwithstanding anything to contrary contained in this Agreement,
any modification or supplement of Article 14, or of any of the rights or duties
of Administrative Agent hereunder, shall require the consent of Administrative
Agent.
     Section 12.3 Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower, Administrative Agent and the Lenders with respect to the Loans
are hereby expressly limited so that in no event, whether by reason of
acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Administrative Agent or any Lender or charged by any Lender for the use,
forbearance or detention of the money to be lent hereunder or otherwise, exceed
the Maximum Legal Rate. If the Loans would be usurious under Applicable Law
(including the laws of any State and the laws of the United States of America),
then, notwithstanding anything to the contrary in the Loan Documents: (1) the
aggregate of all consideration which constitutes interest under Applicable Law
that is contracted for, taken, reserved, charged or received under the Loan
Documents shall under no circumstances exceed the Maximum Legal Rate, and any
excess shall be credited on the Notes by the holders thereof (or, if the Notes
have been paid in full, refunded to Borrower); and (2) if maturity is
accelerated by reason of an election by Administrative Agent in accordance with
the terms hereof, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the Maximum Legal Rate.
In such case, excess interest, if any, provided for in the Loan Documents or
otherwise, to the extent permitted by Applicable Law, shall be amortized,
prorated, allocated and spread from the date of advance until payment in full so
that the actual rate of interest is uniform through the term hereof and never
exceeds the Maximum Legal Rate. If such amortization, proration, allocation and
spreading is not permitted under Applicable Law, then such excess interest shall
be cancelled automatically as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited on the Notes (or, if the Notes have
been paid in full, refunded to Borrower). The terms and provisions of this
Section 12.3 shall control and supersede every other provision of the Loan
Documents. If at any time the laws of the United States of America permit the
Lenders to contract for, take, reserve, charge or receive a higher rate of
interest than is allowed by the laws of any State (whether such federal laws
directly so provide or refer to the law of any State), then such federal laws
shall to such extent govern as to the rate of interest which the Lenders may
contract for, take, reserve, charge or receive under the Loan Documents.
     Section 12.4 Invalid Provisions. If any provision of any Loan Document is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable, the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof,
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom, and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.
     Section 12.5 Reimbursement of Expenses. Borrower shall pay or reimburse
Administrative Agent and/or the Lenders within five (5) days after receipt of an
invoice setting forth in reasonable detail: (1) all reasonable and actual
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the Loans, including reasonable fees and expenses of Administrative Agent’s
attorneys, environmental, engineering and other consultants,

118



--------------------------------------------------------------------------------



 



and fees, charges or taxes for the negotiation, recording or filing of Loan
Documents, (2) except as otherwise provided in this Loan Agreement, all
reasonable and actual out-of-pocket third-party expenses of Administrative Agent
in connection with the administration of the Loans, including audit costs,
reasonable inspection fees, reasonable attorneys’ fees and disbursement,
settlement of Awards and Insurance Proceeds, and premiums for title insurance
and endorsements thereto, (3) all of Administrative Agent’s reasonable and
actual out-of-pocket costs and expenses (including reasonable fees and
disbursements of Administrative Agent’s external counsel) incurred in connection
with the pre-closing Syndication of the Loans to the Lenders, and
(4) Administrative Agent and the Lenders for all amounts expended, advanced or
incurred by Administrative Agent and the Lenders upon the occurrence of an Event
of Default to collect the Notes, or to enforce the rights of Administrative
Agent and the Lenders under this Agreement or any other Loan Document, or to
defend or assert the rights and claims of Administrative Agent and the Lenders
under the Loan Documents or with respect to any Individual Property (by
litigation or other proceedings), which amounts will include all court costs,
reasonable attorneys’ fees and expenses, fees of auditors and accountants, and
investigation expenses as may be incurred by Administrative Agent and the
Lenders in connection with any such matters (whether or not litigation is
instituted), together with interest at the Applicable Interest Rate, or if
applicable, the Default Rate on each such amount from the date of disbursement
until the date of reimbursement to Administrative Agent and the Lenders, all of
which shall constitute part of the Loans and shall be secured by the Loan
Documents.
     Section 12.6 Approvals; Third Parties; Conditions. All approval rights
retained or exercised by Administrative Agent and the Lenders with respect to
Leases, contracts, plans, studies and other matters are solely to facilitate the
Lenders’ credit underwriting, and shall not be deemed or construed as a
determination that the Lenders have passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person. This
Agreement is for the sole and exclusive use of Administrative Agent, the Lenders
and Borrower and may not be enforced, nor relied upon, by any Person other than
Administrative Agent, the Lenders and Borrower. All conditions of the
obligations of Administrative Agent and the Lenders hereunder, including the
obligation to make advances, are imposed solely and exclusively for the benefit
of Administrative Agent and the Lenders, their successors and assigns, and no
other Person shall have standing to require satisfaction of such conditions or
be entitled to assume that the Lenders will refuse to make advances in the
absence of strict compliance with any or all of such conditions, and no other
Person shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by
Administrative Agent and the Lenders at any time in their sole and absolute
discretion.
     Section 12.7 Lenders and Administrative Agent Not in Control; No
Partnership. None of the covenants or other provisions contained in this
Agreement shall, or shall be deemed to, give Administrative Agent or any Lender
the right or power to exercise control over the affairs or management of
Borrower, the power of Administrative Agent and the Lenders being limited to the
rights to exercise the remedies referred to in the Loan Documents. The
relationship between Borrower and the Lenders is, and at all times shall remain,
solely that of debtor and creditor. No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Administrative Agent, the Lenders and Borrower or to create an equity in
the Property or any Individual Property in Administrative Agent or any Lender.
Administrative

119



--------------------------------------------------------------------------------



 



Agent and the Lenders neither undertake nor assume any responsibility or duty to
Borrower or to any other Person with respect to the Property, any Individual
Property or the Loans, except as expressly provided in the Loan Documents; and
notwithstanding any other provision of the Loan Documents: (1) neither
Administrative Agent nor any Lender is, nor shall be construed as, a partner,
joint venturer, alter ego, manager, controlling Person or other business
associate or participant of any kind of Borrower or its stockholders, members,
or partners and neither Administrative Agent nor any Lender intends to ever
assume such status; (2) no Lender or Administrative Agent shall in any event be
liable for any Indebtedness, expenses or losses incurred or sustained by
Borrower; and (3) no Lender or Administrative Agent shall be deemed responsible
for or a participant in any acts, omissions or decisions of Borrower or its
stockholders, members, or partners. Administrative Agent, the Lenders and
Borrower disclaim any intention to create any partnership, joint venture, agency
or common interest in profits or income between Administrative Agent, the
Lenders and Borrower, or to create an equity in the Property or any Individual
Property in Administrative Agent or any Lender, or any sharing of liabilities,
losses, costs or expenses.
     Section 12.8 Time of the Essence. Time is of the essence with respect to
this Agreement.
     Section 12.9 Successors and Assigns. Subject to the provisions of
Section 12.24, this Agreement shall be binding upon and inure to the benefit of
Administrative Agent, the Lenders and Borrower and their respective successors
and permitted assigns.
     Section 12.10 Renewal, Extension or Rearrangement. All provisions of the
Loan Documents shall apply with equal effect to each and all promissory notes
and amendments thereof hereinafter executed which in whole or in part represent
a renewal, extension, increase or rearrangement of the Loans. For portfolio
management purposes, the Lenders may elect to divide the Loans into two or more
separate loans evidenced by separate promissory notes so long as the payment and
other obligations of Borrower are not effectively increased or otherwise
modified. Borrower agrees to cooperate with Administrative Agent and the Lenders
and to execute such documents as Administrative Agent reasonably may request to
effect such division of the Loans.
     Section 12.11 Waivers. No course of dealing on the part of Administrative
Agent or any Lender, their officers, employees, consultants or agents, nor any
failure or delay by Administrative Agent or any Lender with respect to
exercising any right, power or privilege of Administrative Agent or any Lender
under any of the Loan Documents, shall operate as a waiver thereof except as
specifically set forth in this Loan Agreement.
     Section 12.12 Cumulative Rights. Rights and remedies of Administrative
Agent and the Lenders under the Loan Documents shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.
     Section 12.13 Singular and Plural. Words used in this Agreement and the
other Loan Documents in the singular, where the context so permits, shall be
deemed to include the plural and vice versa. The definitions of words in the
singular in this Agreement and the other Loan

120



--------------------------------------------------------------------------------



 



Documents shall apply to such words when used in the plural where the context so
permits and vice versa.
     Section 12.14 Phrases. When used in this Agreement and the other Loan
Documents, the phrase “including” shall mean “including, but not limited to,”
the phrases “satisfactory to any Lender” or “satisfactory to Administrative
Agent” shall mean in form and substance satisfactory to such Lender or
Administrative Agent, as the case may be, in all respects, the phrases “with
Lender’s consent”, “with Lender’s approval”, “with Administrative Agent’s
consent” or “with Administrative Agent’s approval” shall mean such consent or
approval at Lender’s or Administrative Agent’s, as the case may be, discretion,
the phrases “acceptable to Lender” or “acceptable to Administrative Agent” shall
mean acceptable to Lender or Administrative Agent, as the case may be, at such
party’s sole and absolute discretion, and the phrase “unreasonably withheld”
shall mean “unreasonably withheld, conditioned or delayed.”
     Section 12.15 Exhibits and Schedules. The exhibits and schedules attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, provided however, until a Future
Advance Property is the subject of a Future Advance, the information pertaining
to such Future Advance Property contained on the exhibits and schedules attached
hereto and in all other Loan Documents and the covenants, representations and
warranties of Persons who own Properties not subject to the lien of the Mortgage
shall be disregarded.
     Section 12.16 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.
     Section 12.17 Publicity; Confidential Information. All news releases,
publicity or advertising by Guarantor, Borrower, Administrative Agent, Lender or
any of their respective Affiliates through any media intended to reach the
general public which identifies the other party in connection with the Loans
(other than disclosures required pursuant to any Legal Requirements applicable
Guarantor, Borrower, Administrative Agent, any Lender or any of their respective
Affiliates) shall be subject to the prior written approval of the other party
which approval shall not be unreasonably withheld, provided, however the
foregoing shall not apply to a Syndication, “pitch books” of Administrative
Agent or any Lender or to “tombstones” placed in media outlets common in the
commercial mortgage finance arena, in each case limited to general information
about the Loan. Administrative Agent and the Lenders each hereby agree that,
without the prior written consent of Borrower, any written information relating
to Borrower or any Affiliate of Borrower which is provided to Administrative
Agent and the Lenders in connection with the making of the Loan which is either
confidential, proprietary, or otherwise not generally available to the public
(but excluding information Administrative Agent or any Lender has obtained
independently from third-party sources without Administrative Agent’s or such
Lender’s knowledge that the source has violated any fiduciary or other duty not
to disclose such information) (the “Confidential Information”), will be kept
confidential by Administrative Agent and the Lenders, using the same standard of
care in safeguarding the Confidential

121



--------------------------------------------------------------------------------



 



Information as Administrative Agent and the Lenders employ in protecting their
own proprietary information which Administrative Agent or such Lender desires
not to disseminate or publish. Notwithstanding the foregoing, Confidential
Information may be disseminated (a) pursuant to the requirements of applicable
law, (b) pursuant to judicial process, administrative agency process, applicable
regulatory authority or order of Governmental Authority, (c) in connection with
litigation, arbitration proceedings or administrative proceedings involving
Administrative Agent or any Lender before or by any Governmental Authority or
stock exchange, (d) to Administrative Agent’s or any Lender’s attorneys,
accountants, advisors and actual or prospective financing sources who will be
instructed to comply with this Section 12.17, (e) to actual or prospective
assignees, pledgees, Participants, agents or servicers in a Syndication,
provided that such Persons agree to abide by the same standards of
confidentiality imposed on Administrative Agent and the Lenders hereunder, and
(f) pursuant to the requirements or rules of a stock exchange or stock trading
system on which the securities of Administrative Agent, any Lender or their
respective Affiliates may be listed or traded. In addition, notwithstanding any
other provision, any party (and its employee, representative or other agent) may
disclose to any and all persons, without limitation of any kind, any information
with respect to the tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure. For purposes of this Section 12.17, Confidential Information will
not be deemed to include the Loan amount, the street address and common name, if
any, of the Property, the name of Guarantor or Borrower and photographs or other
depictions of the Property.
     Section 12.18 Survival. Except to the extent specifically set forth herein
or in the other Loan Documents, all of the representations, warranties,
covenants, and indemnities of Borrower hereunder (the obligations under
Sections 2.9(1), 2.9(5) and 2.9(6)), and under the indemnification provisions of
the other Loan Documents shall survive until the earlier of (a) the repayment in
full of the Loans or (b) the transfer (by sale, foreclosure, conveyance in lieu
of foreclosure or otherwise) of any or all right, title and interest in and to
the Property or any Individual Property to any party, whether or not an
Affiliate of Borrower.
     Section 12.19 WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION
OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER
THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOANS OR ANY INDIVIDUAL
PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO ENTER THIS
AGREEMENT.
     Section 12.20 Remedies of Borrower. It is expressly understood and agreed
that, notwithstanding any Applicable Law or any provision of this Agreement or
the other Loan

122



--------------------------------------------------------------------------------



 



Documents to the contrary, the liability of Administrative Agent and each Lender
(including their respective successors and assigns) and any recourse of Borrower
against Administrative Agent and each Lender shall be limited solely and
exclusively to their respective interests in the Loans and/or Commitments or the
Properties or any Individual Property at the time that such obligation or
liability accrued and no such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, the
property of any of Administrative Agent’s or any Lender’s shareholders,
directors, officers, employees or agents, regardless of whether such obligation
or liability is in the nature of contract, tort or otherwise. Without limiting
the foregoing, in the event that a claim or adjudication is made that
Administrative Agent, any of the Lenders, or their agents, acted unreasonably or
unreasonably delayed acting in any case where by Applicable Law or under this
Agreement or the other Loan Documents, Administrative Agent, any Lender or any
such agent, as the case may be, has an obligation to act reasonably or promptly,
or otherwise violated this Agreement or the Loan Documents, Borrower agrees that
none of Administrative Agent, the Lenders or their agents shall be liable for
any incidental, indirect, special, punitive, consequential or speculative
damages or losses resulting from such failure to act reasonably or promptly in
accordance with this Agreement or the other Loan Documents.
     Section 12.21 Governing Law.
          (1) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY ADMINISTRATIVE AGENT AND LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE

123



--------------------------------------------------------------------------------



 



STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
          (2) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT,
ANY LENDER OR BORROWER ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS MAY AT
ADMINISTRATIVE AGENT’S OPTION (WHICH DECISION SHALL BE MADE BY THE MAJORITY
LENDERS) BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT BERNARD FREIBAUM, 110 NORTH WACKER, CHICAGO, ILLINOIS 60606 AS ITS
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (A) SHALL GIVE PROMPT NOTICE TO
ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
AND (B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS).
     Section 12.22 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Administrative Agent, the
Lenders and Borrower and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Loan Documents may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. If any conflict or inconsistency
exists between the Commitment Letter and this Agreement or any of the other Loan
Documents, the terms of this Agreement shall control.
     Section 12.23 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

124



--------------------------------------------------------------------------------



 



     Section 12.24 Assignments and Participations.
          (1) Assignments by Borrower. Except as may be permitted pursuant to
Article 9, Borrower may not assign any of its rights or obligations hereunder or
under the Notes without the prior consent of all of the Lenders and
Administrative Agent.
          (2) Assignments by the Lenders. Each Lender may assign any of its
Loans, its Note and its Commitment (but only, except as specifically set forth
below, with (A) the consent of Administrative Agent, which consent shall not be
unreasonably withheld and (B) the consent of Borrower, provided however that the
consent of Borrower shall not be unreasonably withheld and shall not be required
if an Event of Default shall have occurred and be continuing); provided that:
          (a) no such consent by Administrative Agent or Borrower shall be
required in the case of any assignment by any Lender to another Lender or an
Affiliate of such Lender or such other Lender (provided that in the case of an
assignment to any such Affiliate, unless the assignee is an Eligible Assignee,
the assigning Lender will not be released from its obligations under the Loan
Documents and Administrative Agent and Borrower may continue to deal only with
such assigning Lender);
          (b) except to the extent Administrative Agent and Borrower (such
consent of Borrower shall not be unreasonably withheld and provided that the
consent of Borrower shall not be required if an Event of Default shall have
occurred and be continuing) shall otherwise consent, any such partial assignment
(other than to another Lender or an Affiliate of a Lender) shall be in an amount
at least equal to $10,000,000;
          (c) each such assignment (including an assignment to another Lender or
an Affiliate of a Lender) by a Lender of its Loans or Commitment shall be made
in such manner so that the same portion of its Loans and Commitment is assigned
to the respective assignee;
          (d) subject to the applicable Lender’s compliance with the provisions
of clauses (b) and (c) above, Administrative Agent’s consent and Borrower’s
consent to an assignment shall not be unreasonably withheld (provided that the
consent of Borrower shall not be required if an Event of Default shall have
occurred and be continuing) if (i) such assignment is made to an Eligible
Assignee and provided further that if an Event of Default shall have occurred
and be continuing, such assignment may be made to any Person, and (ii) the
provisions of clause (e) have been satisfied;
          (e) upon execution and delivery by the assignee (even if already a
Lender) to Borrower and Administrative Agent of an Assignment and Acceptance
pursuant to which such assignee agrees to become a “Lender” hereunder (if not
already a Lender) having the Commitment and Loans specified in such instrument,
and upon consent thereto by Administrative Agent to the extent required above,
the assignee shall have, to the extent of such assignment (unless otherwise
consented to by Administrative Agent), the obligations, rights and benefits of a
Lender hereunder holding the Commitment and Loans (or portions thereof) assigned
to it (in addition to the Commitment and Loans, if any, theretofore held by such
assignee) and ,except as provided in Section 12.24(2)(a), the assigning Lender
shall, to the extent

125



--------------------------------------------------------------------------------



 



of such assignment, be released from the Commitment (or portion thereof) so
assigned. Upon each such assignment the assigning Lender shall pay
Administrative Agent a processing and recording fee of $3,500 and the reasonable
fees and disbursements of Administrative Agent’s counsel incurred in connection
therewith; and
          (f) no such assignment shall be to an assignee who, on the date such
assignment becomes effective, is subject to compensation pursuant to paragraphs
(a) or (b) of Section 2.9(1) hereof or the additional compensation described in
Section 2.9(6) hereof.
          (3) Participations.
          (a) A Lender may sell or agree to sell to one or more other Persons
(each a “Participant”) a participation in all or any part of any Loans held by
it, or in its Commitment, provided (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged and unaffected
thereby, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) Borrower, Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents; (D) such Participant is an Eligible
Assignee, provided that if an Event of Default shall have occurred and be
continuing such Participant is not required to be an Eligible Assignee and
(E) such Participant is not a Competitor of Borrower. In no event shall a Lender
that sells a participation agree with the Participant to take or refrain from
taking any action hereunder or under any other Loan Document except that such
Lender may agree with the Participant that it will not, without the consent of
the Participant, agree to (i) increase or extend the term of such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the related Loan or Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal or (iv) reduce the rate at which interest is payable thereon, or any
fee hereunder payable to the Participant, to a level below the rate at which the
Participant is entitled to receive such interest or fee. Subject to
subsection (3)(b) of this Section 12.24, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.9(1) and 2.9(6) (without
duplication of the benefits afforded to the applicable lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (2) of this Section 12.24. To the extent permitted by
law, each Participant also shall be entitled to the benefits of this Section
12.24 as though it were a Lender; provided that such Participant agrees to be
subject to this Section 12.24 as though it were a Lender.
          (b) A Participant shall not be entitled to receive any greater payment
under Section 2.9(1) or 2.9(6) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that is a non-U.S. Person that would become a Lender shall not be
entitled to the benefits of Section 2.9(6) unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.9(6) as though it were a Lender.
          (c) For the avoidance of doubt, under no circumstances shall the term
Lender include a Participant.

126



--------------------------------------------------------------------------------



 



          (4) Certain Pledges. In addition to the assignments and participations
permitted under the foregoing provisions of this Section 12.24 (but without
being subject thereto), any Lender may (without notice to Borrower,
Administrative Agent or any other Lender and without payment of any fee) assign
and pledge all or any portion of its Loans and its Note to any Federal Reserve
Bank as collateral security pursuant to Regulation A and any operating circular
issued by such Federal Reserve Bank, and such Loans and Note shall be fully
transferable as provided therein. No such assignment shall release the assigning
Lender from its obligations hereunder.
          (5) Provision of Information to Assignees and Participants. A Lender
may furnish any information concerning Borrower, any Borrower Party, any of
their respective Affiliates, the Property or any Individual Property in the
possession of such Lender from time to time to assignees and Participants
(including prospective assignees and Participants); provided, however, that no
Lender may provide any such information to a Participant that is a Competitor of
Borrower.
          (6) Pfandbreif Pledges. Each Lender may pledge any or all of their
interest in the Loan to the bondholders (as a collective whole), or their
nominee, collateral agent or security trustee, under, or the trustee,
administrator or receiver (or their respective nominees, collateral agents or
collateral trustees) of, a mortgage pool securing covered mortgage bonds issued
by a German mortgage bank, or by any other Person meeting the eligibility
requirements and permitted to issue covered mortgage bonds, under German
Pfandbrief legislation, as such legislation may be amended and in effect from
time to time, or any substitute or successor legislation.
          (7) No Assignments to Borrower or Affiliates. Anything in this
Section 12.24 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan held by it hereunder to Borrower or any of
its Affiliates without the prior consent of each Lender.
     Section 12.25 Brokers. Borrower hereby represents to Administrative Agent
and each Lender that Borrower has not dealt with any broker, underwriters,
placement agent, or finder in connection with the transactions contemplated by
this Agreement and the other Loan Documents. Borrower hereby agrees to indemnify
and hold Administrative Agent and each Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of
Borrower in connection with the transactions contemplated herein.
     Section 12.26 Right of Set-off.
          (1) Upon the occurrence and during the continuance of any Event of
Default, each of the Lenders is, subject (as between the Lenders) to the
provisions of subsection (3) of this Section 12.26, hereby authorized at any
time and from time to time, without notice to Borrower (any such notice being
expressly waived by Borrower) and to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other Indebtedness at any time
owing, by such Lender in any of its offices, in Dollars or in any other
currency, to or for the credit or the account of

127



--------------------------------------------------------------------------------



 



Borrower against any and all of the respective obligations of Borrower now or
hereafter existing under the Loan Documents, irrespective of whether or not such
Lender or any other Lender shall have made any demand hereunder and although
such obligations may be contingent or unmatured and such deposits or
Indebtedness may be unmatured. Each Lender hereby acknowledges that the exercise
by any Lender of offset, set-off, banker’s lien, or similar rights against any
deposit or other Indebtedness of Borrower whether or not located in any other
state with certain laws restricting lenders from pursuing multiple collection
methods, could result under such laws in significant impairment of the ability
of all the Lenders to recover any further amounts in respect of the Loan.
Therefore, each Lender agrees that no Lender shall exercise any such right of
set-off, banker’s lien, or otherwise, against any assets of Borrower (including
all general or special, time or demand, provisional or other deposits and other
Indebtedness owing by such Lender to or for the credit or the account of
Borrower) without the prior written consent of Administrative Agent and the
Majority Lenders.
          (2) Provided that the prior written consent of Administrative Agent
and the Majority Lenders is obtained pursuant to Section 12.26(1) above, each
Lender shall promptly notify Borrower and Administrative Agent after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Lenders
under this Section 12.26 are in addition to other rights and remedies (including
other rights of set-off) which the Lenders may have.
          (3) If an Event of Default has resulted in the Loans becoming due and
payable prior to the stated maturity thereof, each Lender agrees that it shall
turn over to Administrative Agent any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders.
     Section 12.27 Intentionally Deleted.
     Section 12.28 Cooperation with Syndication. Borrower acknowledges that
Arranger intends to syndicate a portion of the Commitments to one or more
Lenders (the “Syndication”) and in connection therewith, Borrower will take all
actions as Arranger may reasonably request to assist Arranger in its Syndication
effort. Without limiting the generality of the foregoing, Borrower shall, at the
request of Arranger (i) reasonably facilitate the review of the Loan and each
Individual Property by any prospective Lender; (ii) assist Arranger and
otherwise cooperate with Arranger in the preparation of information offering
materials (which assistance may include reviewing and commenting on drafts of
such information materials and drafting portions thereof); (iii) deliver updated
information on Borrower and the Property; (iv) make representatives of Borrower
available to meet with prospective Lenders at tours of each Individual Property
and bank meetings; (v) facilitate direct contact between the senior management
and advisors of Borrower and any prospective Lender; and (vi) provide Arranger
with all information reasonably deemed necessary by it to complete the
Syndication successfully. Borrower agrees to take such further action, in
connection with documents and amendments to the Loan Documents, as may
reasonably be required to effect such Syndication.

128



--------------------------------------------------------------------------------



 



     Section 12.29 Borrower Representative. Borrower may replace the Borrower
Representative from time to time in it sole discretion upon prior written notice
to Administrative Agent.
ARTICLE 13
LIMITATIONS ON LIABILITY
     Section 13.1 Limitation on Liability. Except as provided below, Borrower
shall not be personally liable for amounts due under the Loan Documents.
Borrower (but not any partner, member, shareholder, employee, directors or
officer of Borrower other than Guarantor or MD Guarantor) shall be personally
liable to Administrative Agent and the Lenders for any deficiency, loss or
damage suffered by Administrative Agent or any Lender because of:
          (1) Borrower’s commission of a criminal act;
          (2) if a Prohibited Transfer shall occur except as specifically
permitted by the terms of this Agreement;
          (3) the misapplication by Borrower or any Borrower Party of any funds
derived from any Individual Property, including security deposits, Rents,
Insurance Proceeds and Awards except to the extent applied to the costs of
maintenance and operation of any Individual Property and to the payment of
taxes, lien claims, Insurance Premiums, Debt Service and other amounts due under
the Loan Documents;
          (4) the fraud or intentional misrepresentation by Borrower or any
Borrower Party made in or in connection with the Loan Documents or the Loan;
          (5) Borrower’s interference in any material respect with
Administrative Agent’s exercise of rights under the Assignment of Leases;
          (6) to the extent that Operating Revenues are sufficient therefore and
Borrower nonetheless fails to pay the same, Borrower’s failure to maintain
insurance as required by this Agreement or to pay any Taxes or Other Charges
affecting any Individual Property or any mortgage recording or similar taxes
required to be paid by any Person in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents;
          (7) damage or destruction to any Individual Property caused by the
intentional acts or omissions of Borrower or any of its Affiliates; or
          (8) Borrower’s obligations with respect to environmental matters under
the Environmental Indemnity.
None of the foregoing limitations on the personal liability of Borrower shall
modify, diminish or discharge the personal liability of any Guarantor.

129



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, (A) neither Administrative Agent nor the Lenders shall be
deemed to have waived any right which Administrative Agent or any Lender may
have under Sections 506(a), 506(b), 1111(b) or any other provision of the United
States Bankruptcy Code, as such sections may be amended, to file a claim for the
full amount due to Administrative Agent or such Lender under the Loan Documents
or to require that all collateral shall continue to secure the amounts due under
the Loan Documents, and (B) the Debt shall be fully recourse to Borrower in the
event that: (I) there is a default under Section 7.13, which results in the
substantive consolidation of Borrower with another Person; (II) Borrower, MD
Guarantor or Guarantor filing a voluntary petition under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law; (III) any Person (other
than Administrative Agent or any Lender) filing an involuntary petition against
Borrower, MD Guarantor or Guarantor under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law in which Borrower, MD Guarantor or
Guarantor or any of their respective Affiliate colludes with, or otherwise
assists, such Person (other than Administrative Agent or any Lender),
(IV) Borrower, MD Guarantor or Guarantor filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person (other than Administrative Agent or any Lender) under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person (other than Administrative Agent or any
Lender); (V) Borrower, MD Guarantor or Guarantor consenting to or acquiescing in
or joining in an application for the appointment of a custodian, receiver,
trustee, or examiner for Borrower, MD Guarantor or Guarantor or any portion of
any Individual Property; or (VI) Borrower, MD Guarantor or Guarantor making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.
     Section 13.2 Joint and Several. Subject to Section 13.1, each of the
Borrowers shall be jointly and severally liable for payment of the Debt and
performance of all other obligations of Borrowers (or any of them) under this
Agreement or any other Loan Document.
     Section 13.3 Contribution Among Borrowers. Notwithstanding that the
Borrowers are jointly and severally liable to Lender for payment of the Loan,
subject to Section 13.1, as among the Borrowers, each shall be liable only for
such Borrower’s Allocated Loan Amount (as hereinafter defined) and, accordingly,
each Borrower whose Collateral or other assets are, from time to time, utilized
to satisfy a portion of the Debt in excess of such Borrower’s Allocated Loan
Amount, shall be entitled, commencing 95 days after payment in full of the Debt,
to contribution from each of the other Borrowers pro-rata in accordance with
their respective liabilities in accordance with this Agreement. As used herein,
“Borrower’s Allocated Loan Amount” means each Borrower’s proportionate share of
the outstanding Principal amount of the Loan based on the Allocated Loan Amount
attributed to the Individual Properties owned by such Borrower. Therefore, as of
the date hereof, each Borrower’s Allocated Loan Amount is equal to the Allocated
Loan Amount for such Borrower set forth on Exhibit A, and each Borrower’s
Allocated Loan Amount shall be proportionately reduced each time a Principal
payment is made towards the Loan. Nothing in this Section 13.3 is intended or
shall be deemed to affect the Partial Release Price payable in connection with
any release pursuant to Section 2.6(1) hereof.

130



--------------------------------------------------------------------------------



 



ARTICLE 14
ADMINISTRATIVE AGENT
     Section 14.1 Appointment, Powers and Immunities. Each Lender hereby
appoints and authorizes Administrative Agent to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Administrative Agent (which term as used in this sentence and in Section 14.5
and the first sentence of Section 14.6 shall include reference to its Affiliates
and its Affiliates’ officers, directors, employees and agents):
          (a) shall have no duties or responsibilities except those expressly
set forth in this Agreement and in the other Loan Documents, and shall not by
reason of this Agreement or any other Loan Document be a trustee for any Lender
except to the extent that Administrative Agent acts as an agent with respect to
the receipt or payment of funds, nor shall Administrative Agent have any
fiduciary duty to Borrower nor shall any Lender have any fiduciary duty to
Borrower or any other Lender;
          (b) shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
other Loan Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any Note or any other Loan
Document or any other document referred to or provided for herein or therein or
for any failure by Borrower or any other Person to perform any of its
obligations hereunder or thereunder;
          (c) shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other Loan Document or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except to the extent any such action taken or
omitted violates Administrative Agent’s standard of care set forth in the first
sentence of Section 14.5;
          (d) shall not, except to the extent expressly instructed by the
Majority Lenders with respect to collateral security under the Security
Documents, be required to initiate or conduct any litigation or collection
proceedings hereunder or under any other Loan Document; and
          (e) shall calculate the Debt Service Coverage Ratio for each calendar
quarter based on the financial information provided by Borrower pursuant to this
Agreement and provide such calculation available to each Lender;
          (f) shall not be required to take any action which is contrary to this
Agreement or any other Loan Document or Applicable Law.
The relationship between Administrative Agent and each Lender is a contractual
relationship only, and nothing herein shall be deemed to impose on
Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents.

131



--------------------------------------------------------------------------------



 



Administrative Agent may employ agents and attorneys-in-fact, and may delegate
all or any part of its obligations hereunder, to third parties and shall not be
responsible for the negligence or misconduct of any such agents,
attorneys-in-fact or third parties selected by it in good faith. Administrative
Agent may deem and treat the payee of a Note as the holder thereof for all
purposes hereof unless and until a notice of the assignment or transfer thereof
shall have been filed with Administrative Agent, any such assignment or transfer
to be subject to the provisions of Section 12.24. Except to the extent expressly
provided in Sections 14.8, the provisions of this Article 14 are solely for the
benefit of Administrative Agent and the Lenders, and Borrower shall not have any
rights as a third-party beneficiary of any of the provisions hereof and the
Lenders may modify or waive such provisions of this Article 14 in their sole and
absolute discretion.
     Section 14.2 Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent. As to any matters not expressly provided for
by this Agreement or any other Loan Document, Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Majority Lenders, and
such instructions of the Majority Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.
     Section 14.3 Defaults.
          (1) Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of an Event of Default unless Administrative Agent has
received notice from a Lender or Borrower specifying such Event of Default and
stating that such notice is a “Notice of Default”. In the event that
Administrative Agent receives such a Notice of Default, Administrative Agent
shall give prompt notice thereof to the Lenders. Within ten (10) days of
delivery of such Notice of Default from Administrative Agent to the Lenders (or
such shorter period of time as Administrative Agent determines is necessary),
Administrative Agent and the Lenders shall consult with each other to determine
a proposed course of action. Administrative Agent shall (subject to
Section 14.7) take such action with respect to such Event of Default as shall be
directed by the Majority Lenders, provided that, (A) in the event that the
Majority Lenders fail to timely provide directions to Administrative Agent with
respect to the Event of Default, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, including
decisions (1) to make protective advances that Administrative Agent determines
are necessary to protect or maintain the Properties or any Individual Property
and (2) exercise any remedy available under the Loan Documents or applicable
law, with respect to such Event of Default as it shall deem advisable in the
interest of the Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of all of the Lenders or the Majority Lenders, as the
case may be, and (B) no actions approved by the Majority Lenders or by all
Lenders shall violate the Loan Documents or Applicable Law. Each of the Lenders
acknowledges and agrees that no individual Lender may separately enforce or
exercise any of the provisions of any of the Loan Documents (including the
Notes) other than through Administrative Agent. Administrative Agent shall
advise the Lenders of all material actions which Administrative Agent takes in

132



--------------------------------------------------------------------------------



 



accordance with the provisions of this Section 14.3(1) and shall continue to
consult with the Lenders with respect to all of such actions. Notwithstanding
the foregoing, if the Majority Lenders shall at any time direct that a different
or additional remedial action be taken from that already undertaken by
Administrative Agent, including the commencement of foreclosure proceedings,
such different or additional remedial action shall be taken in lieu of or in
addition to, the prosecution of such action taken by Administrative Agent;
provided that all actions already taken by Administrative Agent pursuant to this
Section 14.3(1) shall be valid and binding on each Lender. All money (other than
money subject to the provisions of Section 14.7) received from any enforcement
actions, including the proceeds of a foreclosure sale of the Properties or any
Individual Property, shall be applied, first, to the payment or reimbursement of
Administrative Agent for expenses incurred in accordance with the provisions of
this Article 14 and to the payment of the Agency Fee to the extent not paid by
Borrower pursuant to Section 14.11, second, to the payment or reimbursement of
the Lenders for expenses incurred in accordance with the provisions of this
Article 14; third, to the payment or reimbursement of the Lenders for any
advances made pursuant to Section 14.3(2); and fourth, pari passu to the Lenders
in accordance with their respective proportionate shares, unless an Unpaid
Amount is owed pursuant to Section 14.12, in which event such Unpaid Amount
shall be deducted from the portion of such proceeds of the Defaulting Lender and
be applied to payment of such Unpaid Amount to the Special Advance Lender.
          (2) All losses with respect to interest (including interest at the
Default Rate) and other sums payable pursuant to the Notes or incurred in
connection with the Loans shall be borne by the Lenders in accordance with their
respective proportionate shares of the Loans. All losses incurred in connection
with the Loans, the enforcement thereof or the realization of the security
therefor, shall be borne by the Lenders in accordance with their respective
proportionate shares of the Loan, and the Lenders shall promptly, upon request,
remit to Administrative Agent their respective proportionate shares of (i) any
expenses incurred by Administrative Agent in connection with any Default to the
extent any expenses have not been paid by Borrower, (ii) any advances made to
pay taxes or insurance or otherwise to preserve the Lien of the Security
Documents or to preserve and protect the Properties or any Individual Property,
whether or not the amount necessary to be advanced for such purposes exceeds the
amount of the Mortgage, (iii) any other expenses incurred in connection with the
enforcement of the Mortgage or other Loan Documents, and (iv) any expenses
incurred in connection with the consummation of the Loans not paid or provided
for by Borrower. To the extent any such advances are recovered in connection
with the enforcement of the Mortgage or the other Loan Documents, each Lender
shall be paid its proportionate share of such recovery after deduction of the
expenses of Administrative Agent and the Lenders.
          (3) If, pursuant to the terms of this Article XIV, any action(s) is
brought to collect on the Notes or enforce the Security Documents or any other
Loan Document, such action shall (to the extent permitted under Applicable Law
and the decisions of the court in which such action is brought) be an action
brought by Administrative Agent and the Lenders, collectively, to collect on all
or a portion of the Notes or enforce the Security Documents or any other Loan
Document and counsel selected by Administrative Agent shall prosecute any such
action on behalf of Administrative Agent and the Lenders, and Administrative
Agent and the Lenders shall consult and cooperate with each other in the
prosecution thereof. All decisions concerning the appointment of a receiver
while such action is pending, the conduct of such receivership, the

133



--------------------------------------------------------------------------------



 



conduct of such action, the collection of any judgment entered in such action
and the settlement of such action shall be made by Administrative Agent. The
costs and expenses of any such action shall be borne by the Lenders in
accordance with each of their respective proportionate shares.
          (4) If, pursuant to the terms of this Article XIV, any action(s) is
brought to foreclose the Mortgage, such action shall (to the extent permitted
under Applicable Law and the decisions of the court in which such action is
brought) be an action brought by Administrative Agent and the Lenders,
collectively, to foreclose all or a portion of the Mortgage and collect on the
Notes. Counsel selected by Administrative Agent shall prosecute any such
foreclosure on behalf of Administrative Agent and the Lenders and Administrative
Agent and the Lenders shall consult and cooperate with each other in the
prosecution thereof. All decisions concerning the appointment of a receiver, the
conduct of such foreclosure, the acceptance of a deed in lieu of foreclosure,
the bid on behalf of Administrative Agent and the Lenders at the foreclosure
sale of the Properties or any Individual Property, the manner of taking and
holding title to the Properties or any Individual Property (other than as set
forth in subsection (5) below), the sale of the Properties or any Individual
Property after foreclosure, and the commencement and conduct of any deficiency
judgment proceeding shall be made by Administrative Agent. The costs and
expenses of foreclosure will be borne by the Lenders in accordance with their
respective proportionate shares.
          (5) If title is acquired to the Properties or any Individual Property
after a foreclosure sale or by a deed in lieu of foreclosure, title shall be
held by Administrative Agent in its own name in trust for the Lenders or, at
Administrative Agent’s election, in the name of a wholly owned subsidiary of
Administrative Agent on behalf of the Lenders.
          (6) If Administrative Agent (or its subsidiary) acquires title to the
Properties or any Individual Property or is entitled to possession of the
Properties or such Individual Property during or after the foreclosure, all
material decisions with respect to the possession, ownership, development,
construction, control, operation, leasing, management and sale of the Properties
or such Individual Property shall be made by Administrative Agent. All income or
other money received after so acquiring title to or taking possession of the
Properties or such Individual Property, including income from the operation and
management of the Properties or such Individual Property and the proceeds of a
sale of the Properties or such Individual Property, shall be applied, first, to
the payment or reimbursement of Administrative Agent and the expenses incurred
in accordance with the provisions of this Article 14 and to the payment of the
Agency Fee to the extent not paid by Borrower pursuant to Section 14.11, second,
to the payment of Operating Expenses with respect to the Properties or such
Individual Property; third, to the establishment of reasonable reserves for the
operation of the Properties or such Individual Property; fourth, to the payment
or reimbursement of the Lenders for any advances made pursuant to
Section 14.3(2); fifth to fund any capital improvement, leasing and other
reserves; and sixth, to the Lenders in accordance with their respective
proportionate shares, unless an Unpaid Amount is owed pursuant to Section 14.12,
in which event such Unpaid Amount shall be deducted from the portion of such
proceeds of the Defaulting Lender and be applied to payment of such Unpaid
Amount to the Special Advance Lender.

134



--------------------------------------------------------------------------------



 



     Section 14.4 Rights as a Lender. With respect to its Commitment and the
Loans made by Eurohypo (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Administrative Agent in its individual
capacity. Eurohypo (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of lending, trust or other
business with Borrower (and any of its Affiliates) as if it were not acting as
Administrative Agent, and Eurohypo and its Affiliates may accept fees and other
consideration from Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders.
     Section 14.5 Standard of Care; Indemnification. In performing its duties
under the Loan Documents, Administrative Agent will exercise the same degree of
care as it normally exercises in connection with real estate loans in which no
syndication or participations are involved, but Administrative Agent shall have
no further responsibility to any Lender except as expressly provided herein and
except for its own gross negligence or wilful misconduct which resulted in
actual loss to such Lender, and, except to such extent, Administrative Agent
shall have no responsibility to any Lender for the failure by Administrative
Agent to comply with any of Administrative Agent’s obligations to Borrower under
the Loan Documents or otherwise. The Lenders agree to indemnify Administrative
Agent (to the extent not reimbursed under Section 12.5, but without limiting the
obligations of Borrower under Section 12.5) ratably in accordance with the
aggregate principal amount of the Loans held by the Lenders (or, if no Loans are
at the time outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against Administrative Agent (including by any Lender) arising out of or by
reason of any investigation in or in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses that Borrower is
obligated to pay under Section 12.5, but excluding, unless a Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from Administrative Agent’s breach of its standard of care set forth in the
first sentence of this Section.
     Section 14.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and its Affiliates
and decision to enter into this Agreement and that it will, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document. Subject to the provisions
of the first sentence of Section 14.5, Administrative Agent shall not be
required to keep itself informed as to the

135



--------------------------------------------------------------------------------



 



performance or observance by Borrower of this Agreement or any of the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect any Individual Property or the books of Borrower or any of its
Affiliates. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by Administrative Agent
hereunder or as otherwise agreed by Administrative Agent and the Lenders,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of Borrower or any of its Affiliates that may come into
the possession of Administrative Agent or any of its Affiliates.
     Section 14.7 Failure to Act. Except for action expressly required of
Administrative Agent hereunder, and under the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 14.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
     Section 14.8 Resignation of Administrative Agent. Administrative Agent may
resign at any time by giving notice thereof to the Lenders and Borrower, and the
Majority Lenders (other than Administrative Agent) may remove Administrative
Agent at any time for gross negligence or wilful misconduct by giving at least
thirty (30) Business Days’ prior written notice and cure period to
Administrative Agent, Borrower and all other Lenders. Upon any such resignation
or removal, the Majority Lenders shall have the right to appoint a successor
Administrative Agent that shall be (i) Wachovia Capital Markets, LLC , or (ii) a
Person that meets the qualifications of an Eligible Assignee and, prior to an
Event of Default, is otherwise reasonably acceptable to Borrower. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation or its
receipt of notice of removal, then the retiring or removed Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, that
shall be an institutional lender that meets the requirements of the immediately
preceding sentence. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this Section 14.8). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provision of this Article 14 and Section 12.5 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.
     Section 14.9 Consents under Loan Documents. Administrative Agent may as
expressly provided in the Loan Documents and, if not expressly provided, with
the consent of the Majority Lenders (a) grant any consent or approval required
of it or (b) consent to any modification, supplement or waiver under any of the
Loan Documents; provided that the foregoing shall not apply to Section 14.3. If
Administrative Agent solicits any consents or

136



--------------------------------------------------------------------------------



 



approvals from the Lenders under any of the Loan Documents (other than under
Section 14.3 hereof, each Lender shall within ten (10) Business Days of
receiving such request, give Administrative Agent written notice of its consent
or approval or denial thereof; provided that, other than with respect to the
decisions by the Lenders under Section 12.2(1)(a), if any Lender does not
respond within such ten (10) Business Days, such Lender shall be deemed to have
authorized Administrative Agent to vote such Lender’s interest with respect to
the matter which was the subject of Administrative Agent’s solicitation as
Administrative Agent elects. Any such solicitation by Administrative Agent for a
consent or approval shall be in writing and shall include a description of the
matter or thing as to which such consent or approval is requested and shall
include Administrative Agent’s recommended course of action or determination in
respect thereof. Borrower and such successor. With regard to any action
described in this Section 14.9 for which Lender’s consent is required,
Administrative Agent shall submit such request for Lender’s approval in an
envelope labeled “Priority” and delivered to Lender by overnight delivery and
otherwise in accordance with the provisions of Section 12.1 and which request
shall state at the top of the first page in bold lettering in 14 pt. font
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT AND YOUR FAILURE TO RESPOND MAY
BE DEEMED TO CONSTITUTE YOUR CONSENT TO THE ACTION FOR WHICH YOUR CONSENT IS
SOLICITED.”
     Section 14.10 Authorization. Administrative Agent is hereby authorized by
the Lenders to execute, deliver and perform in accordance with the terms of each
of the Loan Documents to which Administrative Agent is or is intended to be a
party and each Lender agrees to be bound by all of the agreements of
Administrative Agent contained in such Loan Documents. Borrower shall be
entitled to rely on all written agreements, approvals and consents received from
Administrative Agent as being that also of the Lenders, without obtaining
separate acknowledgment or proof of authorization of same.
     Section 14.11 Agency Fee. So long as the Commitments are in effect and
until payment in full of all obligations under this Agreement, the Notes and the
other Loan Documents, Borrower shall pay to Administrative Agent, for its sole
account, the Agency Fee. The Agency Fee shall be payable quarterly in advance
commencing on the Closing Date of the Initial Advance pursuant to the Fee
Letter.
     Section 14.12 Defaulting Lenders.
          (1) If any Lender (a “Defaulting Lender”) shall for any reason fail to
(i) make any respective Loan required pursuant to the terms of this Agreement or
(ii) pay its proportionate share of an advance or disbursement to protect the
Properties, any Individual Property or the Lien of the Security Documents, any
of the other Lenders may, but shall not be obligated to, make all or a portion
of the Defaulting Lender’s Loan or proportionate share of such advance, provided
that such Lender gives the Defaulting Lender, Borrower and Administrative Agent
prior notice of its intention to do so. The right to make such advances in
respect of the Defaulting Lender shall be exercisable first by the Lender
holding the greatest proportionate share and thereafter to each of the Lenders
in descending order of their respective proportionate shares of the Loans or in
such other manner as the Majority Lenders (excluding the Defaulting Lender) may
agree on. Any Lender making all or any portion of the Defaulting

137



--------------------------------------------------------------------------------



 



Lender’s proportionate share of the applicable Loan or advance in accordance
with the foregoing terms and conditions shall be referred to as a “Special
Advance Lender”.
          (2) In any case where a Lender becomes a Special Advance Lender
(i) the Special Advance Lender shall be deemed to have purchased, and the
Defaulting Lender shall be deemed to have sold, a senior participation in the
Defaulting Lender’s respective Loan to the extent of the amount so advanced or
disbursed (the “Advanced Amount”) bearing interest (including interest at the
Default Rate, if applicable) and (ii) the Defaulting Lender shall have no voting
rights under this Agreement or any other Loan Documents so long as it is a
Defaulting Lender. It is expressly understood and agreed that each of the
respective obligations under this Agreement and the other Loan Documents,
including advancing Loans, losses incurred in connection with the Loan,
including costs and expenses of enforcement, advancing to preserve the Lien of
the Mortgage or to preserve and protect the Properties or any Individual
Property, shall be without regard to any adjustment in the proportionate shares
occasioned by the acts of a Defaulting Lender. The Special Advance Lender shall
be entitled to an amount (the “Unpaid Amount”) equal to the applicable Advanced
Amount, plus any unpaid interest due and owing with respect thereto, less any
repayments thereof made by the Defaulting Lender immediately upon demand. The
Defaulting Lender shall have the right to repurchase the senior participation in
its Loan from the Special Advance Lender at any time by the payment of the
Unpaid Amount.
          (3) A Special Advance Lender shall (i) give notice to the Defaulting
Lender, Administrative Agent and each of the other Lenders (provided that
failure to deliver said notice to any party other than the Defaulting Lender
shall not constitute a default under this Agreement) of the Advanced Amount and
the percentage of the Special Advance Lender’s senior participation in the
Defaulting Lender’s Loan and (ii) in the event of the repayment of any of the
Unpaid Amount by the Defaulting Lender, give notice to the Defaulting Lender and
Administrative Agent of the fact that the Unpaid Amount has been repaid (in
whole or in part), the amount of such repayment and, if applicable, the revised
percentage of the Special Advance Lender’s senior participation. Provided that
Administrative Agent has received notice of such participation, Administrative
Agent shall have the same obligations to distribute interest, principal and
other sums received by Administrative Agent with respect to a Special Advance
Lender’s senior participation as Administrative Agent has with respect to the
distribution of interest, principal and other sums under this Agreement; and at
the time of making any distributions to the Lenders, shall make payments to the
Special Advance Lender with respect to a Special Advance Lender’s senior
participation in the Defaulting Lender’s Loan out of the Defaulting Lender’s
share of any such distributions.
          (4) A Defaulting Lender shall immediately pay to a Special Advance
Lender all sums of any kind paid to or received by the Defaulting Lender from
Borrower, whether pursuant to the terms of this Agreement or the other Loan
Documents or in connection with the realization of the security therefor until
the Unpaid Amount is fully repaid. Notwithstanding the fact that the Defaulting
Lender may temporarily hold such sums, the Defaulting Lender shall be deemed to
hold same as a trustee for the benefit of the Special Advance Lender, it being
the express intention of the Lenders that the Special Advance Lender shall have
an ownership interest in such sums to the extent of the Unpaid Amount.

138



--------------------------------------------------------------------------------



 



          (5) Each Defaulting Lender shall indemnify, defend and hold
Administrative Agent and each of the other Lenders harmless from and against any
and all losses, damages, liabilities or expenses (including reasonable
attorneys’ fees and expenses and interest at the Default Rate) which they may
sustain or incur by reason of the Defaulting Lender’s failure or refusal to
abide by its obligations under this Agreement or the other Loan Documents,
except to the extent a Defaulting Lender became a Defaulting Lender due to the
gross negligence or wilful misconduct of Administrative Agent and/or any Lender.
Administrative Agent shall, after payment of any amounts due to any Special
Advance Lender pursuant to the terms of subsection (3) above, set-off against
any payments due to such Defaulting Lender for the claims of Administrative
Agent and the other Lenders pursuant to this indemnity.
     Section 14.13 Liability of Administrative Agent. Administrative Agent shall
not have any liabilities or responsibilities to Borrower on account of the
failure of any Lender (other than Administrative Agent in its capacity as a
Lender) to perform its obligations hereunder or to any Lender on account of the
failure of Borrower to perform its obligations hereunder or under any other Loan
Document.
     Section 14.14 Transfer of Agency Function. Without the consent of Borrower
or any Lender, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States; provided that Administrative Agent shall
promptly notify Borrower and the Lenders thereof.
[Signature Pages Follow]

139



--------------------------------------------------------------------------------



 



EXECUTED as of the date first written above.
LENDER:

            EUROHYPO AG, NEW YORK BRANCH
      By:   /s/ Helga Blum        Name:   Helga Blum        Title:   Director   
          By:   /s/ Stephen Cox        Name:   Stephen Cox        Title:  
Director     

     
 
  Address for Notices to Eurohypo AG,
 
  New York Branch:
 
   
 
  Eurohypo AG, New York Branch
 
  1114 Avenue of the Americas, 29th Floor
 
  New York, New York 10036
 
  Attention: Legal Director
 
  Email Address: portfolioadministration@ehy-us.com
 
  Telecopier No.: (866) 267-7680
 
  With copies to:
 
   
 
  Eurohypo AG, New York Branch
 
  1114 Avenue of the Americas, 29th Floor
 
  New York, New York 10036
 
  Attention: Head of Portfolio Operations
 
  Email Address: portfolioadministration@ehy-us.com
 
  Telecopier No.: (866) 267-7680
 
   
 
            - and -
 
   
 
  Dechert LLP
 
  1095 Avenue of the Americas
 
  New York, New York 10036-6797
 
  Attention: Lawrence A. Ceriello, Esq.
 
  Email Address: Lawrence.Ceriello@dechert.com
 
  Telecopier No.: (212) 698-3599

140



--------------------------------------------------------------------------------



 



[Complete for each other Lender.]

              LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Amit Khimji     
 
     
 
Name:  Amit Khimji    
 
      Title:  Vice President    
 
                Address for Notices to Wachovia Bank,     National Association:

                  Wachovia Bank, National Association
301 S. College Street, NC0172
Charlotte, NC 28288
Attention: Rex E. Rudy
Telecopier No.: (704) 715-0065
 
                With copies to:
 
                Dechert LLP     1095 Avenue of the Americas     New York, New
York 10036-6797     Attention: Lawrence A. Ceriello, Esq.     Email Address:
Lawrence.Ceriello@dechert.com     Telecopier No.: (212) 698-3599

141



--------------------------------------------------------------------------------



 



Executed as of the date first written above
LENDER:

                  THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND, CONNECTICUT BRANCH
 
           
 
  By:   /s/ Meggan W. Walsh     
 
           
 
      Name:  Meggan W. Walsh    
 
      Title:  Managing Director    
 
           
 
  By:   /s/ Robert D. Gominiak     
 
           
 
      Name:  Robert D. Gominiak    
 
      Title:  Director    
 
                Address for Notices to The Governor and Company of the Bank of
Ireland, Connecticut Branch:

The Governor and Company of the Bank of Ireland,
Connecticut Branch
c/o The New York Representative Office
The Chrysler Building
405 Lexington Avenue, 64th Floor
New York, New York 10174
Attention: Robert D. Gominiak
Telecopier No.: 212-616-1045

With copies to:

Mayer Brown LP
1675 Broadway
New York, NY 10019-5820
Attn: Douglas Wisner
Telecopier No.: 212-262-1910    

142



--------------------------------------------------------------------------------



 



BORROWER:

                  PRICE-ASG L.L.C., a Delaware limited liability     company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum  
 
      Title:   Executive Vice President  
 
                CACHE VALLEY MALL, LLC, a Delaware     limited liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                COLONY SQUARE MALL L.L.C., a Delaware     limited liability
company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                GGP-COLUMBIANA TRUST, a Delaware     business trust
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                FALLEN TIMBERS SHOPS, LLC, a Delaware     limited liability
company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    

143



--------------------------------------------------------------------------------



 



                  GGP-FOOTHILLS L.L.C., a Delaware limited     liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                SIERRA VISTA MALL, LLC, a Delaware limited     liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                MAYFAIR MALL, LLC, a Delaware limited     liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                MONDAWMIN BORROWER, LLC, a Delaware     limited liability
company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                NORTH PLAINS MALL, LLC, a Delaware     limited liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    

144



--------------------------------------------------------------------------------



 



                  OM BORROWER, LLC, a Delaware limited     liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    

                      PIONEER OFFICE LIMITED PARTNERSHIP,     a Maryland limited
partnership
 
                    By:   Rouse-Portland, LLC, a Maryland limited        
liability company, its general partner
 
               
 
      By:   /s/ Bernard Freibaum    
 
               
 
          Name: Bernard Freibaum    
 
          Title:   Executive Vice President    

                  PIONEER PLACE LIMITED PARTNERSHIP,     a Maryland limited
partnership
 
           
 
  By:   Rouse-Portland, LLC, a Maryland limited    
 
      liability company, its general partner    
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    
 
                SILVER LAKE MALL, LLC, a Delaware limited     liability company
 
           
 
  By:   /s/ Bernard Freibaum    
 
           
 
      Name: Bernard Freibaum    
 
      Title:   Executive Vice President    

145



--------------------------------------------------------------------------------



 



            WESTWOOD MALL, LLC, a Delaware limited
liability company
      By:   /s/ Bernard Freibaum       Name:  Bernard Freibaum       Title: 
Executive Vice President       WHITE MOUNTAIN MALL, LLC, a Delaware
limited liability company
      By:   /s/ Bernard Freibaum       Name:  Bernard Freibaum       Title: 
Executive Vice President    

     
 
  Address for Notices:
 
   
 
  Price-ASG L.LC.
 
  110 North Wacker Drive
 
  Chicago, Illinois 60606
 
  Attention: Chief Financial Officer
 
  Email Address: loancompliance@ggp.com
 
  Telecopier No.: (312) 960-5463
 
   
 
  with copies to:
 
   
 
  General Growth Properties, Inc.
 
  110 North Wacker Drive
 
  Chicago, Illinois 60606
 
  Attention: General Counsel
 
  Email Address: legalfinance@ggp.com
 
  Telecopier No.: (312) 960-5485

146



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

            EUROHYPO AG, NEW YORK BRANCH, as
Administrative Agent
      By:   /s/ Helga Blum       Name:   Helga Blum       Title:   Director    
        By:   /s/ Stephen Cox       Name:   Stephen Cox       Title:   Director
   

     
 
  Address for Notices to Eurohypo AG,
 
  New York Branch:
 
   
 
  Eurohypo AG, New York Branch
 
  1114 Avenue of the Americas, 29th Floor
 
  New York, New York 10036
 
  Attention: Legal Director
 
  Email Address: portfolioadministration@ehy-us.com
 
  Telecopier No.: (866) 267-7680
 
  With copies to:
 
   
 
  Eurohypo AG, New York Branch
 
  1114 Avenue of the Americas, 29th Floor
 
  New York, New York 10036
 
  Attention: Head of Portfolio Operations
 
  Email Address: portfolioadministration@ehy-us.com
 
  Telecopier No.: (866) 267-7680
 
   
 
            - and -
 
   
 
  Dechert LLP
 
  1095 Avenue of the Americas
 
  New York, New York 10036-6797
 
  Attention: Lawrence A. Ceriello, Esq.
 
  Email Address: lawrence.ceriello@dechert.com
 
  Telecopier No.: (212) 698-3599

147



--------------------------------------------------------------------------------



 



             
JOINT LEAD ARRANGER AND BOOK MANAGER:
                EUROHYPO AG, NEW YORK BRANCH
 
           
 
  By:   /s/ Helga Blum    
 
           
 
      Name: Helga Blum    
 
      Title:   Director    
 
           
 
  By:   /s/ Stephen Cox    
 
           
 
      Name: Stephen Cox    
 
      Title:   Director    
 
                Address for Notices to Eurohypo AG,     New York Branch:
 
                Eurohypo AG, New York Branch     1114 Avenue of the Americas,
29th Floor     New York, New York 10036     Attention: Legal Director     Email
Address: portfolioadministration@ehy-us.com     Telecopier No.: (866) 267-7680  
  With copies to:
 
                Eurohypo AG, New York Branch     1114 Avenue of the Americas,
29th Floor     New York, New York 10036     Attention: Head of Portfolio
Operations     Email Address: portfolioadministration@ehy-us.com     Telecopier
No.: (866) 267-7680
 
                           - and -
 
                Dechert LLP     1095 Avenue of the Americas     New York, New
York 10036-6797     Attention: Lawrence A. Ceriello, Esq.     Email Address:
lawrence.ceriello@dechert.com     Telecopier No.: (212) 698-3599

148



--------------------------------------------------------------------------------



 



             
JOINT LEAD ARRANGER AND BOOK MANAGER:
                WACHOVIA CAPITAL MARKETS LLC
 
           
 
  By:   /s/ Amit Khimji    
 
           
 
      Name: Amit Khimji    
 
      Title:   Vice President    

                  Address for Notices to Wachovia Capital Markets LLC:
 
                Wachovia Bank, National Association
 
  301 S. College Street, NC0172              
 
  Charlotte, NC 28288              
 
  Attention:   Rex E. Rudy    
 
           
 
  Telecopier No.:   (704) 715-0065    
 
           
 
                With copies to:
 
                Dechert LLP     1095 Avenue of the Americas     New York, New
York 10036-6797     Attention: Lawrence A. Ceriello, Esq.     Email Address:
lawrence.ceriello@dechert.com     Telecopier No.: (212) 698-3

149



--------------------------------------------------------------------------------



 



              CO-SYNDICATION AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION  
 
  By:   /s/ Amit Khimji    
 
           
 
      Name: Amit Khimji    
 
      Title:   Vice President      

                  Address for Notices to Wachovia Bank,     National
Association:
 
                Wachovia Bank, National Association     301 South College
Street, NC0172,     Charlotte, North Carolina 28288
 
  Attention:   Rex E. Rudy    
 
           
 
  Telecopier No.:   (704) 715-0065    
 
           
 
                With copies to:
 
                Dechert LLP     1095 Avenue of the Americas     New York, New
York 10036-6797     Attention: Lawrence A. Ceriello, Esq.     Email Address:
lawrence.ceriello@dechert.com     Telecopier No.: (212) 698-3599

150



--------------------------------------------------------------------------------



 



             
LENDER AND JOINT LEAD ARRANGER AND
BOOK MANAGER AND CO-SYNDICATION AGENT:
           
 
                ING REAL ESTATE FINANCE (USA) LLC
 
           
 
  By:   /s/ Craig R. Bender     
 
           
 
      Name:  Craig R. Bender    
 
      Title:  Vice President    
 
           
 
  By:   /s/ Michael E. Shields     
 
           
 
      Name:  Michael E. Shields    
 
      Title:  Senior Director    

     
 
  Address for Notices to ING Real Estate Finance
 
  (USA) LLC:
 
   
 
  ING Real Estate Finance (USA) LLC
 
  230 Park Avenue, 15th Floor
 
  New York, New York 10169
 
  Attention: Michael E. Shields
 
  Telecopier No.: (212) 883-2734
 
   
 
  With copies to:
 
   
 
  ING Real Estate Finance (USA) LLC
 
  230 Park Avenue, 15th Floor
 
  New York, New York 10169
 
  Attention: Portfolio Management
 
  Telecopier No.: (212) 883-2734
 
   
 
            - and -
 
   
 
  Mayer, Brown, Rowe & Maw LLP
 
  1675 Broadway
 
  New York, NY 10019
 
  Attention: Michael V. Morelli
 
  Telecopier No.: (212) 849-5564

151